

Exhibit 10.3.3


FIRST AMENDMENT TO CREDIT AGREEMENT
AND OTHER LOAN DOCUMENTS
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 1st day of December, 2016, by and among DUPONT
FABROS TECHNOLOGY, L.P., a Maryland limited partnership (“Borrower”), DUPONT
FABROS TECHNOLOGY, INC., a Maryland corporation (“REIT”), the parties executing
below as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and the
Subsidiary Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), THE OTHER LENDERS WHICH
ARE SIGNATORIES HERETO (KeyBank and the other lenders which are signatories
hereto, collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders (the
“Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and the Lenders entered into that certain First Amended
and Restated Credit Agreement dated as of July 25, 2016 (the “Credit
Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
2.    Amendment of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement by deleting from the Credit
Agreement the text that is shown as a deletion or strike-through in the form of
the Credit Agreement attached hereto as Exhibit A and made a part hereof (the
“Revised Credit Agreement”), and by inserting in the Credit Agreement the text
shown as an insertion or underlined text in the Revised Credit Agreement, such
that from and after the Effective Date (as hereinafter defined) the Credit
Agreement (including the Exhibits and Schedules attached thereto) is amended to
read as set forth in the Revised Credit Agreement. From and after the Effective
Date, the Credit Agreement shall be the Credit Agreement, as amended by this
Amendment.
3.    Amendment to Guaranty. Guarantors, the Lenders and the Agent do hereby
modify and amend the Guaranty as follows:
(a)    By deleting in its entirety the address for KeyBank located at 800
Superior, Cleveland, Ohio, appearing in Section 13 of the Guaranty and inserting
in lieu thereof the following:
"KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services"; and


(b)    By deleting the words "(i.e. Dollars)" appearing in the third (3rd) line
of Section 28 of the Guaranty.




--------------------------------------------------------------------------------



4.    References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement or Guaranty shall be deemed a reference to the
Credit Agreement or Guaranty as modified and amended herein.
5.    Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.
6.    Representations and Warranties. Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
(a)    Authorization. The execution, delivery and performance of this Amendment
and the other documents executed in connection herewith and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower and Guarantors, (iii) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which any of the Borrower or Guarantors is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantors, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any material agreement or other instrument binding
upon, any of the Borrower or Guarantors or any of their respective properties or
to which any of the Borrower or Guarantors is subject, and (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of any of the Borrower or Guarantors.
(b)    Enforceability. This Amendment and the other documents executed in
connection herewith are the valid and legally binding obligations of Borrower
and Guarantors enforceable in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.
(c)    Approvals. The execution, delivery and performance of this Amendment and
the other documents executed in connection herewith and the transactions
contemplated hereby and thereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.
(d)    Reaffirmation. Borrower and Guarantors reaffirm and restate as of the
date hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.
7.    No Default. By execution hereof, the Borrower and Guarantors certify that
as of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
8.    Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.







--------------------------------------------------------------------------------



9.    Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and Guaranty remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein. Guarantors hereby consent to
the terms of this Amendment. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.
10.    Effective Date. This Amendment shall be deemed effective and in full
force and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:
(a)    the execution and delivery of this Amendment by Borrower, Guarantors,
Agent, all of the Revolving Credit Lenders, and the Required Lenders;
(b)    the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders covering such matters as the
Agent may reasonably request;
(c)    the delivery to Agent of a Revolving Credit Note duly executed by the
Borrower in favor of each Revolving Credit Lender in the amount set forth next
to such Lender’s name on Schedule 1.1 attached to the Revised Credit Agreement;
(d)    receipt by Agent of evidence that the Borrower shall have paid all fees
due and payable to the approving Revolving Credit Lenders with respect to this
Amendment; and
(e)    receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request.
11.    Expenses. The Borrower will pay the reasonable fees and expenses of Agent
in connection with this Amendment in accordance with Section 15 of the Credit
Agreement.
12.    Amendment as Loan Document. This Amendment shall constitute a Loan
Document.
13.    Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
14.    MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
[CONTINUED ON NEXT PAGE]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:
DuPont Fabros Technology, Inc., a Maryland corporation, its sole General Partner

By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

REIT:
DUPONT FABROS TECHNOLOGY, INC.,
a Maryland corporation, as Guarantor
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]






--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS:
GRIZZLY VENTURES LLC,
a Delaware limited liability company
By:
DuPont Fabros Technology, L.P.,

a Maryland limited partnership,
its Managing Member
By:
DuPont Fabros Technology, Inc.,

a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

LEMUR PROPERTIES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary





[SIGNATURES CONTINUED ON NEXT PAGE]




5    
ATLANTA 5686042.3



--------------------------------------------------------------------------------




PORPOISE VENTURES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

RHINO EQUITY LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary





[SIGNATURES CONTINUED ON NEXT PAGE]


 
ATLANTA 5686042.3



--------------------------------------------------------------------------------




TARANTULA VENTURES LLC,
a Delaware limited liability company
By:
DuPont Fabros Technology, L.P.,

a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



XERES MANAGEMENT LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary







[SIGNATURES CONTINUED ON NEXT PAGE]


 
ATLANTA 5686042.3



--------------------------------------------------------------------------------




XERES VENTURES LP,
a Delaware limited partnership
By:    Xeres Management LLC,
a Delaware limited liability company,
its General Partner
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:    Executive Vice President,
General Counsel and Secretary
FOX PROPERTIES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]




 
ATLANTA 5686042.3



--------------------------------------------------------------------------------




LENDERS:
KEYBANK NATIONAL ASSOCIATION
individually and as Agent
By: /s/ Jason Weaver    
Name: Jason Weaver    
Title: Senior Vice President    
RAYMOND JAMES BANK, N.A.
By: /s/ James Armstrong    
Name: James Armstrong    
Title: Senior Vice President    
CITIZENS BANK, N.A.
By: /s/ David R. Jablonowski    
Name: David R. Jablonowski    
Title: Senior Vice President    
ROYAL BANK OF CANADA
By: /s/ Sheena Lee    
Name: Sheena Lee    
Title: Authorized Signatory    
STIFEL BANK & TRUST
By: /s/ Suzanne Agin    
Name: Suzanne Agin    
Title: Vice President    
[SIGNATURES CONTINUED ON NEXT PAGE]




 
ATLANTA 5686042.3



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
By: /s/ Ushma Dedhiya    
Name: Ushma Dedhiya    
Title: Authorized Signatory    
TD BANK, NA
By: /s/ Kerin Deedy Green    
Name: Kerin Deedy Green    
Title: SVP Team Lead    
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By: /s/ Mikhail Faybusovich    
Name: Mikhail Faybusovich    
Title: Authorized Signatory    
By: /s/ D. Andrew Maletta    
Name: D. Andrew Maletta    
Title: Authorized Signatory    
SUNTRUST BANK
By: /s/ Nancy B. Richards    
Name: Nancy B. Richards    
Title: Senior Vice President    
REGIONS BANK
By: /s/ Kerri Raines    
Name: Kerri Raines    
Title: Senior Vice President    
[SIGNATURES CONTINUED ON NEXT PAGE]




 
ATLANTA 5686042.3



--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NY BRANCH
By: /s/ Joanna Soliman    
Name: Joanna Soliman    
Title: Vice President    
By: /s/ J.T. Johnston Coe    
Name: J.T. Johnston Coe    
Title: Managing Director    
SYNOVUS BANK
By: /s/ David W. Bowman    
Name: David W. Bowman    
Title: Director    
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
By: /s/ Lexanne Cooper    
Name: Lexanne Cooper    
Title: Authorized Signatory    





--------------------------------------------------------------------------------


TABLE OF CONTENTS, CONTD.




EXHIBIT A

FORM OF REVISED CREDIT AGREEMENT






--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




FIRST AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF JULY 25, 2016
by and among
DUPONT FABROS TECHNOLOGY, L.P.,
AS BORROWER,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
AND
KEYBANC CAPITAL MARKETS INC., RBC CAPITAL MARKETS,
SUNTRUST ROBINSON HUMPHREY, INC. AND TD SECURITIES (USA) LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS
AND
RBC CAPITAL MARKETS,
SUNTRUST BANK AND
TD SECURITIES (USA) LLC,


AS CO-SYNDICATION AGENTS,


AND


REGIONS BANK AND


CITIZENS BANK, N.A.,


AS CO-DOCUMENTATION AGENTS






--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 25th day of July, 2016, by and among DUPONT FABROS TECHNOLOGY, L.P., a
Maryland limited partnership (“Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
pursuant to §18 (together with KeyBank, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS
INC., as Sole Lead Arranger and Sole Book Manager.
R E C I T A L S
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011, that certain Second
Amendment to Credit Agreement and other Loan Documents, dated as of March 21,
2012, that certain Third Amendment to Credit Agreement, dated as of April 9,
2013, that certain Fourth Amendment to Credit Agreement and Other Loan
Documents, dated as of June 11, 2013, that certain Fifth Amendment to Credit
Agreement and Other Loan Documents, dated as of May 13, 2014, that certain Sixth
Amendment to Credit Agreement and Other Loan Documents, dated as of July 29,
2015, and that certain Seventh Amendment to Credit Agreement and Other Loan
Documents, dated as of April 8, 2016 (as amended, the “Existing Credit
Agreement”); and
WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:
DEFINITIONS AND RULES OF INTERPRETATION.
Definitions. The following terms shall have the meanings set forth in this §l or
elsewhere in the provisions of this Agreement referred to below:
Additional Commitment Request Notice. See §2.11(a).
Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.2.
Adjusted Funds from Operations. With respect to any Person for any period, an
amount equal to Funds from Operations for such period, excluding, to the extent
included in Funds from Operations, straight-line revenue, non-cash stock based
compensation, acquisition of service agreements and below market lease
amortization net of above market lease amortization.
Affected Lender. See §4.15.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s or manager’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) (or, in the case of REIT, thirty-five
percent


1



--------------------------------------------------------------------------------



(35%)) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. With respect to any currency, the Agent’s head office
located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such other
location with respect to any currency as the Agent may designate from time to
time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Agreement. This First Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Alternative Currency. The Alternative Currency shall be Canadian Dollars.
Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
Alternative Currency Lending Office. Initially, the office of each Lender
designated as such on Schedule 1.1 hereto; thereafter, such other office of such
Lender, if any, that will be making or maintaining Alternative Currency/Dollar
Revolving Credit Loans in the Alternative Currency. Such office may include any
Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.
Alternative Currency/Dollar Revolving Credit Commitment. With respect to each
Alternative Currency/Dollar Revolving Credit Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Alternative Currency/Dollar Revolving
Credit Lender’s Alternative Currency/Dollar Revolving Credit Commitment to make
or maintain Alternative Currency/Dollar Revolving Credit Loans to the Borrower
in an aggregate principal amount at any one time outstanding the Dollar
Equivalent of which does not exceed the Dollar amount set forth on Schedule 1.1
hereto or as set forth in the applicable Assignment and Acceptance Agreement, as
the same may be changed from time to time in accordance with the terms of this
Agreement. The Alternative Currency/Dollar Revolving Credit Commitment shall not
include any obligation to participate in Letters of Credit or in Swing Loans.
Alternative Currency/Dollar Revolving Credit Commitment Percentage. With respect
to each Alternative Currency/Dollar Revolving Credit Lender, the percentage set
forth on Schedule 1.1 hereto as such Alternative Currency/Dollar Revolving
Credit Lender’s percentage of the Total Alternative Currency/Dollar Revolving
Credit Commitment, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Alternative
Currency/Dollar Revolving Credit Commitments of all of the Alternative
Currency/Dollar Revolving Credit Lenders have been terminated as provided in
this Agreement, then the Alternative Currency/Dollar Revolving Credit Commitment
Percentage of each Alternative Currency/Dollar Revolving Credit Lender shall be
determined based on the Alternative Currency/Dollar Revolving Credit Commitment
Percentage of such Alternative Currency/Dollar Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
Alternative Currency/Dollar Revolving Credit Lenders. Collectively, the Lenders
which have an Alternative Currency/Dollar Revolving Credit Commitment, or if the
Alternative Currency/Dollar Revolving Credit Commitments have terminated or
expired, any Lender that has an Alternative Currency/Dollar Revolving Credit
Loan. The initial Alternative Currency/Dollar Revolving Credit Lenders are
identified on Schedule 1.1 hereto.


2



--------------------------------------------------------------------------------



Alternative Currency/Dollar Revolving Credit Loan or Loans. An individual
Alternative Currency/Dollar Revolving Credit Loan or the aggregate Alternative
Currency/Dollar Revolving Credit Loans, as the case may be, in the maximum
principal amount of $185,000,000.00 to be made by the Alternative
Currency/Dollar Revolving Credit Lenders hereunder as more particularly
described in §2.1(b). Alternative Currency/Dollar Revolving Credit Loans shall
be funded in the Alternative Currency or Dollars, Alternative Currency/Dollar
Revolving Credit Loans shall not include Loans made pursuant to §2.10(f).
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators, whether
international, foreign, federal, state, provincial or otherwise.
Applicable Margin. (a) On any date, the Applicable Margin for Floating Rate
Loans and Base Rate Loans for the Revolving Credit Loans and the Term Loans
shall be a percentage per annum as set forth below based on the ratio of the
Consolidated Total Indebtedness to the Borrower’s Gross Asset Value:
Pricing
Level
Ratio
Applicable Margin for Revolving Credit Floating Rate Loans
Applicable Margin for Revolving Credit Base Rate Loans
Applicable Margin for Term Floating Rate Loans
Applicable Margin for Term Base Rate Loans
Pricing Level 1
Less than or equal to 35%
1.55%
0.55%
1.50%
0.50%
Pricing Level 2
Greater than 35% but less than or equal to 40%
1.65%
0.65%
1.60%
0.60%
Pricing Level 3
Greater than 40% but less than or equal to 45%
1.80%
0.80%
1.75%
0.75%
Pricing Level 4
Greater than 45% but less than or equal to 52.5%
1.95%
0.95%
1.90%
0.90%
Pricing Level 5
Greater than 52.5%
2.15%
1.15%
2.10%
1.10%



The initial Applicable Margin as of the Closing Date shall be at Pricing
Level 1. At such time as this subparagraph (a) is applicable, the Applicable
Margin for each Base Rate Loan shall be determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value in effect from time to
time, and the Applicable Margin for any Interest Period for all Floating Rate
Loans comprising part of the same borrowing shall be determined by reference to
the ratio of Consolidated Total Indebtedness to Gross Asset Value in effect on
the first (1st) day of such Interest Period. The Applicable Margin shall not be
adjusted based upon such ratio, if at all, until the first (1st) day of the
first (1st) month following the delivery by REIT to the Agent of the Compliance
Certificate after the end of a calendar quarter. In the event that REIT shall
fail to deliver to the Agent a quarterly Compliance Certificate on or before the
date required by §7.4(c), then without limiting any other rights of the Agent
and the Lenders under this Agreement, the Applicable Margin for Loans shall be
at Pricing Level 5 until such failure is cured within any applicable cure
period, or waived in writing by the Required Lenders in which event the
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.
(b)    From and after the date that Agent first receives written notice from
REIT or Borrower that Borrower has first obtained an Investment Grade Rating and
the Borrower delivers a written notice to Agent irrevocably electing to have the
Applicable Margin determined pursuant to this subparagraph (b), the Applicable
Margin for the Revolving Credit Loans and Term Loans shall mean, as of any date
of determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:


3



--------------------------------------------------------------------------------



Pricing
Level
Credit Rating Level
Applicable Margin for
Revolving Credit
Floating Rate Loans
Applicable Margin for
Revolving Credit
Base Rate Loans
Applicable Margin for
Term Floating Rate Loans
Applicable Margin for Term Base Rate Loans
I
Credit Rating Level 1
0.85%
0.00%
0.825%
0.00%
II
Credit Rating Level 2
0.90%
0.00%
0.875%
0.00%
III
Credit Rating Level 3
1.00%
0.00%
1.00%
0.00%
IV
Credit Rating Level 4
1.20%
0.20%
1.25%
0.25%
V
Credit Rating Level 5
1.55%
0.55%
1.65%
0.65%



At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all Floating Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Applicable Margin determined by reference to the ratio
of Consolidated Total Indebtedness to Gross Asset Value prior to such date shall
be payable as provided in §2.6).
Applicable Time. With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Agent to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
Approved Currency. Each of Dollars and the Alternative Currency.
Arranger. KeyBanc Capital Markets Inc. or any successor.
Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: Christopher P. Eldridge, Jeff
Foster and Jim Armstrong, and such other Persons as Borrower shall designate in
a written notice to Agent.
Automatic Alternative Currency Conversion Date. Any date on which the Automatic
Alternative Currency Conversion Trigger shall have occurred.
Automatic Alternative Currency Conversion Trigger. Either (a) the occurrence of
an Event of Default under §12.1(h), (i) or (j), or (b) any of the Commitments
shall have been terminated prior to the Revolving Credit Maturity Date or the
Term Loan Maturity Date, as applicable, and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to §12.
Bail-In Action. The exercise of any Write-Down and Conversion Powers     by the
applicable EEA Resolution Authority in respect of any liability of an EEA
    Financial Institution.


4



--------------------------------------------------------------------------------



Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Balance Sheet Date. March 31, 2016.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. (1) With respect to Dollar denominated Base Rate Loans (including
Alternative Currency/Dollar Revolving Credit Loans denominated in Dollars), the
greater of (a) the fluctuating annual rate of interest announced from time to
time by the Agent at the Agent’s Head Office as its “prime rate” or (b) one half
of one percent (0.5%) above the Federal Funds Effective Rate and (2) with
respect to Alternative Currency/Dollar Revolving Credit Loans denominated in the
Alternative Currency, the Canadian Prime Rate. The Base Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind. In the event that the Base Rate as determined above shall
be less than zero, it shall be deemed to be zero for the purposes of this
Agreement.
Base Rate Loans. Revolving Credit Loans, Swing Loans and Term Loans bearing
interest calculated by reference to the Base Rate. All Swing Loans and Term
Loans that are Base Rate Loans shall be denominated in Dollars.
Borrower. DuPont Fabros Technology, L.P.
Borrowing Base Availability. The Borrowing Base Availability shall be the amount
which is the lesser of (a) the maximum principal amount which, when added to the
total outstanding balance of Consolidated Total Unsecured Debt (including the
Loans and Letter of Credit Liabilities), would not exceed sixty percent (60%)
(or sixty-five percent (65%) if such percentage is the applicable percentage
pursuant to the terms of §9.1(a)) of Unencumbered Asset Value as most recently
determined under this Agreement, and (b) the maximum principal amount which,
when added to the total outstanding balance of Consolidated Total Adjusted
Unsecured Debt (including the Loans and Letter of Credit Liabilities), would not
cause the Unencumbered Property Debt Yield to be less than 12.5% (or ten percent
(10.0%) if such percentage is the applicable percentage pursuant to the terms of
§9.1(b)).
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
a Floating Rate incurred (or reasonably expected to be incurred) in connection
with (i) any payment of any portion of the Loans bearing interest at a Floating
Rate prior to the termination of any applicable Interest Period, (ii) the
conversion of a Floating Rate Loan to any other applicable interest rate on a
date other than the last day of the relevant Interest Period, (iii) the failure
of Borrower to draw down, on the first day of the applicable Interest Period,
any amount as to which Borrower has elected a Floating Rate Loan, or (iv) the
failure of Borrower to make payment of any Loan denominated in an Alternative
Currency on its scheduled date or any payment thereof in a different currency.
Business Day. With respect to obligations denominated in Dollars, any day on
which banking institutions located in the same city and State as the Agent’s
Head Office are located are open for the transaction of banking business and, in
the case of Floating Rate Loans, which also is a LIBOR Business Day. If such day
relates to any interest rate settings as to a Floating Rate Loan denominated in
a currency other than Dollars, Business Day shall mean any such day which is a
Business Day pursuant to the preceding sentence and on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and if
such day relates to any fundings, disbursements, settlements and payments in a
currency other than Dollars in respect of a Floating Rate Loan denominated in a
currency other than Dollars, or any other dealings in any currency other than
Dollars to be carried out pursuant to this Agreement in respect of any such
Floating Rate Loan (other than any interest rate settings) means any such day
which is a Business Day pursuant to the first sentence of this definition and on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.


5



--------------------------------------------------------------------------------



Canadian Dollars and CAD$. The lawful currency of Canada.
Canadian Bankruptcy Legislation. Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or the Winding-Up and
Restructuring Act (Canada) and corporate statutes to the extent used to
compromise any debts and in each case all regulations thereunder, in each case
as amended or replaced from time to time.
Canadian Benefit Plans. All employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are sponsored, administered,
established, maintained or contributed to by REIT, the Borrower or any of their
respective Subsidiaries having employees or former employees (but excluding
trustees of REIT) in Canada.
Canadian Pension Plan. Each plan which is a registered pension plan for the
purposes of the Income Tax Act (Canada) sponsored, administered, established,
maintained or contributed to by REIT, the Borrower or any of their respective
Subsidiaries having employees or former employees in Canada.
Canadian Prime Rate. A fluctuating rate per annum equal to the greater of
(x) 1.00% and (y) a per annum rate of interest quoted or established as the
"prime rate" appearing on a nationally recognized screen as determined by the
Agent (which as of December 1, 2016 is the applicable Reuters screen), or if no
such screen is available a similar rate quoted by a nationally recognized bank
selected by the Agent in its reasonable discretion, which quotes or establishes
for such day a reference rate of interest in order to determine interest rates
for commercial loans made in Canadian Dollars in Canada to Canadian borrowers,
adjusted automatically with each quoted or established change in such rate.
Capitalization Rate. Eight and one-half percent (8.5%).
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Capitalized Value. With respect to any Stabilized Property, an amount equal to
(a) the Net Operating Income from such Stabilized Property for the preceding
calendar quarter multiplied by four (4), divided by (b) the Capitalization Rate.
Cash Equivalents. As of any date:
direct obligations of the United States of America or any agency thereof or
obligations fully and unconditionally guaranteed by the United States of America
or any agency thereof;
time deposits accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
or any state thereof, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $50 million and has outstanding debt
which is rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act of 1933, as amended) or any money-market fund sponsored
by a registered broker dealer or mutual fund distributor;
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;
commercial paper, maturing not more than 90 days after the date of acquisition,
issued by a corporation (other than an Affiliate of the Borrower) organized and
in existence under the laws of the United States of America or any state of the
United States of America with a rating at the time as of which any investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P;


6



--------------------------------------------------------------------------------



securities with maturities of six months or less from the date of acquisition
issued or fully and unconditionally guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or Moody’s;
money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition;
repurchase obligations of any commercial bank organized under the laws of the
United States of America or any state thereof having capital and surplus
aggregating at least $500.0 million, having a term of not more than 30 days,
with respect to securities referred to in clause (b) of this definition; and
instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Borrower organized in such jurisdiction.
CDOR Rate. The rate per annum equal to the Canadian Dollar Offered Rate or a
comparable or successor rate which rate is approved by the Agent, as published
on the applicable Reuters screen CDOR page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) at or about 10:30 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period plus 0.1% per annum. To the
extent a comparable or successor rate is approved by the Agent in connection
with any rate set forth in this definition, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Agent. For any period during which a Reserve Percentage shall apply, the
CDOR Rate shall be equal to the amount determined above divided by an amount
equal to 1 minus the Reserve Percentage. In the event that the CDOR Rate as
determined above shall be less than zero, it shall be deemed to be zero for the
purposes of this Agreement.
CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or voting interests shall have different voting
powers) of the voting stock or voting interests of REIT or Borrower equal to at
least thirty-five percent (35%);
As of any date a majority of the Board of Directors or Trustees or similar body
(the “Board”) of REIT or Borrower consists of individuals who were not either
(i) directors or trustees of REIT or Borrower as of the corresponding date of
the previous year, or (ii) approved to become directors or trustees by the Board
of REIT or Borrower of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) approved to become directors or trustees by the
Board of REIT or Borrower, which majority consisted of individuals described in
clause (b)(i) above and individuals described in clause (b)(ii), above; or
REIT shall fail to be the sole general partner of Borrower, or shall fail to
control the management and policies of Borrower; or
Except for dispositions permitted under §5.2(b) or in the case of any
Unencumbered Property Subsidiary, dispositions of an Unencumbered Property or an
Unencumbered Property Subsidiary permitted under §8.8,


7



--------------------------------------------------------------------------------



Borrower fails to own directly or indirectly, at least one hundred percent
(100%) of the economic, voting and beneficial interest of each Guarantor (other
than REIT) and each Unencumbered Property Subsidiary.
Class. When used with respect to a Commitment, Class refers to whether such
Commitment is a U.S. Dollar Revolving Credit Commitment, an Alternative
Currency/Dollar Revolving Credit Commitment, or a Term Loan Commitment; when
used with respect to a Loan, refers to whether such Loan is a Revolving Credit
Loan or a Term Loan; and when used with respect to a Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments.
Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.
Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the aggregate of (a) the U. S. Dollar
Revolving Credit Commitment of such Lender, (b) the Alternative Currency/Dollar
Revolving Credit Commitment of such Lender, and (c) the Term Loan Commitment of
such Lender.
Commitment Increase. An increase in the Total U. S. Dollar Revolving Credit
Commitment and/or the Total Term Loan Commitment to an aggregate Total
Commitment of not more than $1,250,000,000.00 pursuant to §2.11.
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if all or any portion of the Commitments of the Lenders
have been terminated as provided in this Agreement, then the Commitment of each
Lender shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
Communications. See §7.4.
Compliance Certificate. See §7.4(c).
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period determined on a Consolidated
basis.
Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Borrower and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions paid during such
period. Such Person’s Equity Percentage in the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.


8



--------------------------------------------------------------------------------



Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.
Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.
Consolidated Total Adjusted Unsecured Debt. As of any date of determination, the
sum of (a) Consolidated Total Unsecured Debt of the Borrower and the Guarantors
less (b) Unrestricted Cash and Cash Equivalents of Borrower and its Subsidiaries
(excluding those described in clause (h) of the definition of Cash Equivalents).
Consolidated Total Indebtedness. All Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.
Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of Borrower and its Subsidiaries determined on a consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Debt of its Unconsolidated Affiliates.
Contribution Agreement. That certain Contribution Agreement dated of even date
herewith (or executed after the date hereof pursuant to §5.2(c)) among Borrower,
the Guarantors and each Additional Subsidiary Guarantor which may hereafter
become a party thereto, as the same may be modified, amended or ratified from
time to time.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
is equivalent to a credit rating of A3 from Moody’s and vice versa. It is the
intention of the parties that if Borrower shall only obtain a credit rating from
one of the Rating Agencies without seeking a credit rating from the other of the
Rating Agencies, the Borrower shall be entitled to the benefit of the Credit
Rating Level for such credit rating. If Borrower shall have obtained a credit
rating from both of the Rating Agencies, the higher of the two ratings shall
control, provided that the lower rating for such Person is only one level below
that of the higher rating. If the lower rating for such Person is more than one
level below that of the higher credit rating for such Person, the operative
rating would be deemed to be one rating level lower than the higher of the two
ratings. In the event that Borrower shall have obtained a credit rating from
either or both of the Rating Agencies and shall thereafter lose such rating or
ratings (whether as a result of withdrawal, suspension, election to not obtain a
rating, or otherwise) from such Rating Agencies and as a result does not have a
credit rating from any Rating Agency, Borrower shall be deemed for the purposes
hereof not to have a credit rating. Notwithstanding anything to the contrary
contained herein, if at any time neither of the Rating Agencies shall perform
the functions of a securities rating agency, then the Borrower and the Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of any Rating Agency in effect immediately prior to such time,
shall continue to apply, provided that the designation of such replacement
agency and such amendment are completed within thirty (30) days of such event,
and if not so completed within such thirty (30) day period, Credit Rating Level
5 shall be the applicable Credit Rating Level until such time as Borrower
obtains a Credit Rating from a Rating Agency.
Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade


9



--------------------------------------------------------------------------------



Rating, during any period that Borrower has no Credit Rating Level, Credit
Rating Level 5 shall be the applicable Credit Rating Level:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.
Data Center Property. Highly specialized, secure single or multi‑tenant
facilities used for housing a large number of computer servers and the key
infrastructure, including generators and heating, ventilation and air
conditioning, or HVAC systems, necessary to power and cool the servers.
Debt Offering. The issuance and sale by Borrower or any of its Subsidiaries or
REIT of any debt securities of such Person.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Any Lender that (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within two (2)
Business Days of the date required to be funded by it hereunder and such failure
is continuing, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) pay to Agent, the Issuing Lender, the Swing Loan
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) (i) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or (ii) has made a public statement to that effect
with respect to its funding obligations under other agreements generally in
which it commits to extend credit, unless with respect to this clause (b), such
notice or public statement relates to such Lender’s obligation to fund a
Revolving Credit Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such notice or public statement) cannot be satisfied, (c) has
failed, within two (2) Business Days after request by the Agent or the Borrower,
to confirm in a manner reasonably satisfactory to the Agent and the Borrower
that it will comply with its funding obligations; provided that, notwithstanding
the provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon
the Agent’s and Borrower’s receipt of confirmation that such Defaulting Lender
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver,


10



--------------------------------------------------------------------------------



conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority (including any agency, instrumentality, regulatory
body, central bank or other authority) so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts of the United States or from the enforcement of judgments or writs of
attachment of its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person. Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
Designated Person. See §6.31.
Development Property. Real Estate owned or acquired by the Borrower or any of
its Subsidiaries (x) for which Borrower or its Subsidiary has obtained the
necessary permits (including a building permit to permit construction) and on
which the Borrower or any of its Subsidiaries is actively pursuing construction
of one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit delay
or denial, construction delays or otherwise, all pursuant to the ordinary course
of business of the Borrower or such Subsidiary, or (y) that constitutes a
property held for development. Notwithstanding the foregoing, any such property
will no longer be considered to be a Development Property at the earlier of (i)
the point at which such property’s Capitalized Value exceeds its GAAP book value
or (ii) twenty-four (24) months following substantial completion of construction
of the improvements related to such development (excluding tenant improvements),
and shall thereafter be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value and Unencumbered Asset Value, as applicable.
Each individual phase of a given development will be considered a separate and
distinct Development Property for purposes of this definition.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity


11



--------------------------------------------------------------------------------



Interest of Borrower, a Guarantor or any of their respective Subsidiaries now or
hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding.
Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Agent at such time on the basis of the Spot Rate (determined in respect of
the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans denominated in Dollars.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.
The date of this Agreement shall be the initial Drawdown Date for the Term Loan.
EBITDA. With respect to a Person for any period (without duplication): The net
income (or loss) before (i) interest, income taxes, depreciation, and
amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP, (ii) any other non-cash expense to
the extent not actually paid as a cash expense, (iii) acquisition costs related
to the acquisition of Real Estate or the acquisition or origination of Mortgage
Notes that were capitalized prior to Accounting Standard Codification (“ASC”)
805, Business Combinations, which do not represent a recurring cash item, and
(iv) personnel separation or severance costs paid or accrued in an amount not to
exceed in any four fiscal quarter period ten percent (10%) of Consolidated
EBITDA as determined without giving effect to the adding back of such personnel
separation or severance costs in this clause (iv) for such period. EBITDA also
shall exclude extraordinary gains and losses (including but not limited to gains
(and loss) on the sale of assets and gains (and losses) from debt
extinguishment) and distributions to minority owners. EBITDA attributable to
equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Electronic System. See §7.4.
Eligible Assignee. Any Person who is: (i) currently a Lender or an affiliate of
a Lender; (ii) a commercial bank, trust, trust company, insurance company,
investment bank or pension fund organized under the laws of the United States of
America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political


12



--------------------------------------------------------------------------------



subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent. Neither Borrower, any Guarantor, any
Affiliate of Borrower or Guarantor, a Defaulting Lender nor any Affiliate of a
Defaulting Lender shall qualify as an Eligible Assignee.
Eligible Real Estate. Real Estate:
(a)    which constitutes Land Assets, a Development Property or a Stabilized
Property; and
which is located within Canada or the 50 States of the continental United States
or the District of Columbia.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.
Environmental Laws. Any federal, state, provincial or local statute, regulation
or ordinance or any judicial or administrative decree or decision, whether now
existing or hereinafter enacted, promulgated or issued, with respect to any
Hazardous Substances, Mold, drinking water, groundwater, wetlands, landfills,
open dumps, storage tanks, underground storage tanks, solid waste, waste water,
storm water run-off, waste emissions or wells. Without limiting the generality
of the foregoing, the term shall encompass each of the following statutes and
their state and local equivalents, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as may be enacted
and promulgated from time to time: (i) CERCLA (codified in scattered sections of
26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.); (vii)
the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et seq.);
(viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the
Superfund Amendment and Reauthorization Act of 1986 (codified in scattered
sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); (x) Title III of the
Superfund Amendment and Reauthorization Act (40 U.S.C. §1101 et seq.); (xi)
Environmental Protection Act, RSO 1990, c E.19, as amended and any regulations
enacted pursuant to it; (xii) Ontario Water Resources Act, RSO 1990, c O.40, as
amended and any regulations enacted pursuant to it; (xiii) Clean Water Act,
2006, SO 2006, c 22, as amended and any regulations enacted pursuant to it;
(xiv) Safe Drinking Water Act, 2002, SO 2002, c 32, as amended and any
regulations enacted pursuant to it; (xv) Canadian Environmental Protection Act,
1999, SC 1999, c 33, as amended and any regulations enacted pursuant to it;
(xvi) Fisheries Act, RSC 1985, c F-14, as amended and any regulations enacted
pursuant to it; and (xvii) Transportation of Dangerous Goods Act, 1992, SC 1992,
c 34, as amended and any regulations enacted pursuant to it.
Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
Equity Offering. The issuance and sale after the Closing Date by Borrower or any
of its Subsidiaries or REIT of any equity securities of such Person.
Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.


13



--------------------------------------------------------------------------------



ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidelines issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which REIT or an ERISA Affiliate could reasonably be
expected to have liability under §4062(e) or §4063 of ERISA.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
Existing Credit Agreement. As defined in the recitals.
Existing Guaranty. The “Guaranty” (as defined in the Existing Credit Agreement).
Existing Letters of Credit. The letters of credit issued by KeyBank and
described on Schedule 1.3 hereto.
Existing Term Loan Agreement. The Term Loan Agreement dated as of September 13,
2013, as amended by that certain First Amendment to Term Loan Agreement and
Other Loan Documents dated as of July 21, 2014 and as further amended by that
certain Second Amendment to Term Loan Agreement and Other Loan Documents dated
as of April 8, 2016, by and among DuPont Fabros Technology, L.P., as borrower,
Royal Bank of Canada, as agent and lender and the other lenders party thereto.
Extended Revolving Credit Commitment. Any Class of Revolving Credit Commitments
the maturity of which shall have been extended pursuant to §27(c).
Extended Revolving Credit Loans. Any Revolving Credit Loans made pursuant to the
Extended Revolving Credit Commitments.
Extended Term Loans. Any Class of Term Loans the maturity of which shall have
been extended pursuant to §27(c).
Extension. See §27(c)(i).


14



--------------------------------------------------------------------------------



Extension Amendment. An amendment to this Agreement (which may, at the option of
the Agent and the Borrower, be in the form of an amendment and restatement of
this Agreement) among the Borrower, Guarantors, the applicable extending
Lenders, the Agent and, to the extent required by §27(c), the Issuing Lender
and/or the Swing Loan Lender, implementing an Extension in accordance with
§27(c).
Extension Offer. See §27(c)(i).
Facility Fee. See §2.3(b).
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof, and any agreement
entered into pursuant to §1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” In the event that the Federal Funds Effective Rate as determined above
shall be less than zero, it shall be deemed to be zero for the purposes of this
Agreement.
Floating Rate. With respect to (a) any Loan in Dollars, LIBOR, and (b) with
respect to any Loan in Alternative Currency, the CDOR Rate.
Floating Rate Loans. Collectively, the Revolving Credit Loans and the Term Loans
bearing interest calculated by reference to a Floating Rate.
Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s U.S. Dollar Revolving Credit
Commitment Percentage of the outstanding Letter of Credit Liabilities other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other U.S. Dollar Revolving Credit Lenders or
cash collateral or other credit support acceptable to the Issuing Lender shall
have been provided in accordance with the terms hereof and (b) with respect to
the Swing Loan Lender, such Defaulting Lender’s U.S. Dollar Revolving Credit
Commitment Percentage of Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other U.S.
Dollar Revolving Credit Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swing Loan Lender shall
have been provided in accordance with the terms hereof.
Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding acquisition costs, gains and losses from sales
of property, personnel separation or severance costs paid or accrued (in the
amount excluded in the definition of EBITDA above), early write-off of
unamortized loan costs, gains or losses from debt extinguishment, and gains and
losses on derivative instruments, plus depreciation and amortization and asset
impairment charges, and after adjustments for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated partnerships and joint ventures
will be recalculated to reflect funds from operations on the same basis. Funds
from Operations shall be reported in accordance with NAREIT policies unless
otherwise agreed to above in this definition.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.


15



--------------------------------------------------------------------------------



Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
Gross Asset Value. On a consolidated basis for Borrower and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):
the Capitalized Value of any Real Estate owned by Borrower or any of its
Subsidiaries which is a Stabilized Property; plus
the book value determined in accordance with GAAP of all Development Properties
owned by Borrower or any of its Subsidiaries; plus
the aggregate amount of all Unrestricted Cash and Cash Equivalents of Borrower
and its Subsidiaries as of the date of determination determined in accordance
with GAAP; plus
the book value determined in accordance with GAAP of Land Assets of Borrower and
its Subsidiaries; plus
the lesser of (A) the book value determined in accordance with GAAP, or (B) the
outstanding principal balance, of all Mortgage Notes held by Borrower and its
Subsidiaries.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall be included at their costs
basis value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. Gross Asset Value will be adjusted to include an amount
equal to Borrower’s or any of its Subsidiaries’ pro rata share (based upon such
Person’s Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset
Value attributable to any of the items listed above in this definition owned by
such Unconsolidated Affiliate.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Subsidiary Guarantor, and individually any one of them.
Guaranty. The First Amended and Restated Guaranty dated of even date herewith
(or executed after the date hereof pursuant to §5.2(c)) made by REIT, the
Subsidiary Guarantors and each Additional Subsidiary Guarantor in favor of the
Agent and the Lenders, as the same may be modified, amended or ratified, such
Guaranty to be in form and substance reasonably satisfactory to the Agent.
Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:


16



--------------------------------------------------------------------------------



(i)    “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(ii)    “hazardous waste” and “regulated substances” and “subject waste” as
defined in the Resource Conservation and Recovery Act of 1976, as amended, and
regulations promulgated thereunder, or the Environmental Protection Act, RSO
1990, c E.19, as amended and any regulations enacted pursuant to it;
(iii)    “hazardous materials” or “dangerous goods” as defined in the Hazardous
Materials Transportation Act, as amended, and regulations promulgated thereunder
or the Transportation of Dangerous Goods Act, 1992, SC 1992, c 34, as amended
and any regulations enacted pursuant to it;
(iv)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder; and
(v)    “contaminant” as defined in the Environmental Protection Act, RSO 1990, c
E.19, as amended and any regulations enacted pursuant to it.
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent (1) the obligation can be satisfied
by the issuance of Equity Interests or (2) the amount of such Person's liability
therefor or in connection therewith is limited exclusively to the amount of any
associated deposit given by such Person (in which case, such deposit shall be
treated as Unsecured Indebtedness and not as an asset and any obligations in
excess of such deposit shall not be included in Indebtedness)); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (h) all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person (except for guaranties of Non‑Recourse
Exclusions, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim that is reasonably expected to be incurred, as such amount
may be approved by the Agent), including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder, any obligation to supply funds to or
in any manner to invest directly or indirectly in a Person, to maintain working
capital or equity capital of a Person or otherwise to maintain net worth,
solvency or other financial condition of a Person, to purchase indebtedness, or
to assure the owner of indebtedness against loss, including, without limitation,
through an agreement to purchase property, securities, goods, supplies or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise; and (i) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation.
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805.


17



--------------------------------------------------------------------------------



Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Information Materials. See §7.4.
Insolvency Laws. The Bankruptcy Code, the Canadian Bankruptcy Legislation and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, rearrangement, receivership, insolvency, reorganization,
readjustment of debt, dissolution, suspension of payments, or similar debtor
relief laws affecting the rights of creditors generally of any jurisdiction,
whether now or hereafter in effect.
Interest Expense. For any period with respect to Borrower and its Subsidiaries,
without duplication, (a) interest (whether accrued or paid) actually payable
(without duplication), excluding non‑cash interest expense but including
capitalized interest not funded under an interest reserve pursuant to a specific
debt obligation, together with the interest portion of payments on Capitalized
Leases, plus (b) Borrower’s and its respective Subsidiaries’ Equity Percentage
of Interest Expense of their Unconsolidated Affiliates for such period.
Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each Floating Rate
Loan, the last day of each Interest Period relating thereto; provided that in
the event that the Interest Period for a Floating Rate Loan shall be for a
period in excess of three months, then interest shall also be payable on the
three months anniversary of the commencement of such Interest Period.
Interest Period. With respect to each Floating Rate Loan (a) initially, the
period commencing on the Drawdown Date of such Floating Rate Loan and ending
one, two, three or six months thereafter, and (b) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one of the periods
set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
(i)    if any Interest Period with respect to a Floating Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, unless such next succeeding Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, as determined conclusively by the Agent
in accordance with the then current bank practice in London;
if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected Floating Rate
Loan as a Floating Rate Loan with an Interest Period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);
any Interest Period pertaining to a Floating Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and
no Interest Period relating to any Floating Rate Loan shall extend beyond the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable.
International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Canada, Western Europe or Asia. Such Data Center
Properties must be located in sizeable cities in countries with well-developed
real estate debt and equity capital markets, as reasonably determined by Agent.
Investment Grade Rating. A Credit Rating of BBB- or better by S&P or Baa3 or
better by Moody’s.


18



--------------------------------------------------------------------------------



Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses and similar
expenditures, (v) obligations under Derivatives Contracts to the extent
permitted under §8.12, or (vi) investments consisting of cash collateral to
secure (x) letters of credit, (y) Derivative Contracts permitted under §8.12 or
(z) payment of, workers’ compensation, unemployment insurance, old age pensions
or other social security obligations. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital; (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.
Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit D hereto.
KeyBank. As defined in the preamble hereto.
Land Assets. Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure for the development of a Data Center Property has not yet
commenced.
Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate Net
Rentable Area of such Real Estate.
Lending Office. With respect to a Lender, its Domestic Lending Office, LIBOR
Lending Office or Alternative Currency Lending Office, as applicable.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender and
Swing Loan Lender shall each be a Lender, as applicable.
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a U.S.
Dollar Revolving Credit Loan). For purposes of this Agreement, a U. S. Dollar
Revolving Credit Lender (other than the U. S. Dollar Revolving Credit Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the U. S. Dollar Revolving Credit Lender acting as
the Issuing Lender shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in


19



--------------------------------------------------------------------------------



the related Letter of Credit after giving effect to the acquisition by the U. S.
Dollar Revolving Credit Lenders other than the U. S. Dollar Revolving Credit
Lender acting as the Issuing Lender of their participation interests under such
Section.
Letter of Credit Request. See §2.10(a).
LIBOR. For any Floating Rate Loan denominated in Dollars for any Interest
Period, the average rate as shown in Reuters Screen LIBOR01 Page (or any
successor service, or if such Person no longer reports such rate as determined
by Agent, by another commercially available source providing such quotations
approved by Agent) at which deposits in U.S. dollars are offered by first class
banks in the London Interbank Market at approximately 11:00 a.m. (London time)
on the Rate Determination Date with a maturity approximately equal to such
Interest Period and in an amount approximately equal to the amount to which such
Interest Period relates, adjusted for reserves and taxes if required by future
regulations. If such service or such other Person approved by Agent described
above no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Loans shall accrue interest at the Base Rate for
Revolving Credit Loans denominated in Dollars plus the Applicable Margin for
such Loan. For any period during which a Reserve Percentage shall apply, LIBOR
with respect to Floating Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage. In the event
that LIBOR as determined above shall be less than zero, it shall be deemed to be
zero for the purposes of this Agreement.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining Floating Rate Loans bearing interest by reference
to LIBOR.
Lien. See §8.2.
Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
the Letter of Credit Request and all other documents, instruments or agreements
now or hereafter executed or delivered by or on behalf of the Borrower or the
Guarantors in connection with the Loans.
Loan Request. See §2.7.
Loan and Loans. An individual loan or the aggregate loans (including Revolving
Credit Loans, Swing Loans and Term Loans), as the case may be, to be made by the
applicable Lenders hereunder. All Loans, other than Alternative Currency/Dollar
Revolving Credit Loans denominated in the Alternative Currency, shall be made in
Dollars. All Alternative Currency/Dollar Revolving Credit Loans denominated in
the Alternative Currency shall be made in Canadian Dollars. Amounts drawn under
a Letter of Credit shall also be considered U.S. Dollar Revolving Credit Loans
as provided in §2.10(f).
Material Acquisition. A single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of fifteen percent (15%) of consolidated total assets of Borrower and its
Subsidiaries determined pursuant to GAAP as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are publicly
available (determined without giving effect to such acquisition).
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of REIT,
Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT, the Subsidiary Guarantors and the Unencumbered Property
Subsidiaries, taken as a whole, to perform any of their material obligations
under the Loan Documents; or (c) the validity or enforceability of any of the
Loan Documents or the rights or remedies of Agent or the Lenders thereunder.


20



--------------------------------------------------------------------------------



Material Subsidiary. Any Subsidiary of the Borrower which is (a) a direct or
indirect owner of an asset included in determining the Unencumbered Asset Value
or (b) a guarantor of or otherwise liable with respect to any other Unsecured
Debt (other than any intercompany Indebtedness between or among any of the REIT,
the Borrower and their respective Subsidiaries permitted by §8.1(h)) of the
REIT, the Borrower or any of their respective Subsidiaries (other than any of
such Subsidiaries that are not organized under the laws of any political
subdivision of the United States and which are not borrowers, guarantors or
otherwise liable with respect to any Unsecured Debt of REIT, Borrower or any of
their respective Subsidiaries which are organized under the laws of any
political subdivision of the United States). Notwithstanding the foregoing, Yak
Ventures LLC and Alshain Ventures LLC shall not be deemed to be Material
Subsidiaries so long as such Subsidiaries do not guarantee any Unsecured Debt.
Moody’s. Moody’s Investor Service, Inc.
Mortgage Note. A loan to a Person other than the Borrower, any Guarantor or any
of their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.
Net Data Centers. Net Data Centers, Inc., which as of the date of this Agreement
is a former customer of several of Borrower's Subsidiaries.
Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.
Net Offering Proceeds. The gross cash proceeds received by Borrower or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Borrower or such Subsidiary
or REIT in connection therewith.
Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, actual cost
recoveries and other income for such Real Estate determined in accordance with
GAAP for such period received in the ordinary course of business from tenants in
occupancy (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of such Real Estate for such period determined in accordance with
GAAP, including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual property
management fees of such Real Estate or (ii) an amount equal to three percent
(3.0%) of the gross revenues from such Real Estate.
Net Rentable Area. With respect to any Real Estate, the megawatts of critical
load power available for use by tenants determined in accordance with the Rent
Roll for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-


21



--------------------------------------------------------------------------------



Recourse Indebtedness; (iv) violations of special purpose covenants; or (v) are
the result of any unpaid real estate taxes and assessments (whether contained in
a loan agreement, promissory note, indemnity agreement or other document).
Non-Recourse Indebtedness. Indebtedness of Borrower, its Subsidiaries or an
Unconsolidated Affiliate which is secured by one or more parcels of Real Estate
(other than an Unencumbered Property) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein or equipment, securing such
Indebtedness, the leases thereon and the rents, profits and equity thereof or
equipment, as applicable (except for recourse against the general credit of the
Borrower or its Subsidiaries or an Unconsolidated Affiliate for any Non‑Recourse
Exclusions), provided that in calculating the amount of Non‑Recourse
Indebtedness at any time, the amount of reasonably anticipated liability with
respect to any Non‑Recourse Exclusions which are the subject of a claim, as such
amount may be approved by Agent, shall not be included in the Non‑Recourse
Indebtedness but shall constitute Recourse Indebtedness. Non‑Recourse
Indebtedness shall also include Indebtedness of a Subsidiary of Borrower that is
not a Subsidiary Guarantor or an Unencumbered Property Subsidiary or of an
Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrower, any Guarantor or any
Unencumbered Property Subsidiary and which does not constitute Indebtedness of
any other Person (other than such Subsidiary or Unconsolidated Affiliate which
is the borrower thereunder).
Notes. Collectively, the Term Loan Notes, the Revolving Credit Notes and the
Swing Loan Note.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
proceeding pursuant to any Insolvency Law, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act of 1933, as amended) which REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).


22



--------------------------------------------------------------------------------



Outstanding. With respect to the Loans, the Dollar Equivalent of the aggregate
unpaid principal thereof as of any date of determination. With respect to
Letters of Credit, the aggregate undrawn face amount of issued Letters of Credit
in Dollars.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Liens. Liens permitted by §8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
PPSA. The Personal Property Security Act or any similar law in effect from time
to time in any province of Canada.
Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
Borrower or any of its Subsidiaries.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
Rate Determination Date. With respect to any Interest Period, two (2) Business
Days prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in the relevant
interbank market, as reasonably determined by the Agent; provided that to the
extent such market practice is not administratively feasible for the Agent, then
“Rate Determination Date” means such other day as otherwise reasonably
determined by the Agent).
Rating Agencies. S&P, Moody’s and any substitute rating agency appointed by the
Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s or such substitute
rating agency.
Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Borrower or any of its Subsidiaries, including, without
limitation, the Unencumbered Properties.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.


23



--------------------------------------------------------------------------------



Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or any of its
Subsidiaries. Recourse Indebtedness shall not include Non‑Recourse Indebtedness.
Register. See §18.2.
REIT. DuPont Fabros Technology, Inc., a Maryland corporation.
REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.
Related Fund. With respect to any Lender which is a fund that invests in
commercial loans in the ordinary course of its activities, any Affiliate of such
Lender or any other fund that invests in commercial loans in the ordinary course
of its activities that is managed by the same investment advisor as such Lender
or by an Affiliate of such Lender or such investment advisor.
Release. See §6.20(c)(iii).
Rent Roll. A report prepared by the Borrower showing for each Unencumbered
Property owned or leased by Borrower, a Guarantor or an Unencumbered Property
Subsidiary, its occupancy, lease expiration dates, lease rent and other
information in substantially the form presented to Agent prior to the date
hereof or in such other form as may be reasonably acceptable to the Agent.
Required Alternative Currency/Dollar Revolving Credit Lenders. As of any date,
Alternative Currency/Dollar Revolving Credit Lenders whose aggregate Alternative
Currency/Dollar Revolving Credit Commitment Percentage is greater than fifty
percent (50%) of the Total Alternative Currency/Dollar Revolving Credit
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Alternative Currency/Dollar Revolving Credit Commitment Percentages of the
Alternative Currency/Dollar Revolving Credit Lenders shall be redetermined for
purposes of this definition to exclude the Alternative Currency/Dollar Revolving
Credit Commitments of such Defaulting Lenders.
Required Lenders. As of any date, Lenders having greater than fifty
percent (50%) of the aggregate amount of the Commitments and (if the Term Loan
Commitments have terminated) the principal amount of the aggregate outstanding
Term Loans (not held by Defaulting Lenders who are not entitled to vote), or, if
any of the Commitments have been terminated or reduced to zero, Lenders holding
greater than fifty percent (50%) of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). Commitments, Revolving Credit Loans, Term
Loans and Letter of Credit Liabilities held by Defaulting Lenders shall be
disregarded when determining the Required Lenders, the Required Term Loan
Lenders, the Required Alternative Currency/Dollar Revolving Credit Lenders, the
Required U.S. Dollar Revolving Credit Lenders and the Required Revolving Credit
Lenders.
Required Revolving Credit Lenders. As of any date, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is greater than fifty
percent (50%) of the Total Revolving Credit Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for purposes
of this definition to exclude the Revolving Credit Commitments of such
Defaulting Lenders.
Required Term Loan Lenders. As of any date, Term Loan Lenders whose aggregate
Term Loan Commitment Percentage is greater than fifty percent (50%) of the Total
Term Loan Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Term Loan Commitment Percentages of the Term Loan Lenders shall be
redetermined for purposes of this definition to exclude the Term Loan
Commitments of such Defaulting Lenders.


24



--------------------------------------------------------------------------------



Required U.S. Dollar Revolving Credit Lenders. As of any date, U.S. Dollar
Revolving Credit Lenders whose aggregate U.S. Dollar Revolving Credit Commitment
Percentage is greater than fifty percent (50%) of the Total U.S. Dollar
Revolving Credit Commitment; provided that in determining said percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded and the U.S. Dollar Revolving Credit Commitment Percentages of the U.S.
Dollar Revolving Credit Lenders shall be redetermined for purposes of this
definition to exclude the U.S. Dollar Revolving Credit Commitments of such
Defaulting Lenders.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.
Revaluation Date. With respect to any Loan, each of the following: (a) each date
of a borrowing of an Alternative Currency/Dollar Revolving Credit Loan in the
Alternative Currency or any borrowing of any other Loan or issuance of any
Letter of Credit, (b) each date of any continuation or conversion of a Floating
Rate Loan denominated in an Alternative Currency pursuant to §4.1, (c) the first
Business Day of each calendar month, (d) each other date under this Agreement
when the Dollar Equivalent or Alternative Currency Equivalent is to be
determined, and (e) at any time that a Default or Event of Default exists or an
Automatic Alternative Currency Conversion Trigger has occurred, such additional
dates as the Agent shall determine or the Required Alternative Currency/Dollar
Revolving Credit Lenders shall require.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans to the
Borrower (with such participations in Letters of Credit and Swing Loans limited
to such Lender's U.S. Dollar Revolving Credit Commitment), as the same may be
changed from time to time in accordance with the terms of this Agreement. The
Revolving Credit Commitment of each Revolving Credit Lender is the Dollar
Equivalent of the sum of such Revolving Credit Lender’s U.S. Dollar Revolving
Credit Commitment and Alternative Currency/Dollar Revolving Credit Commitment.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of all of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
Revolving Credit Exposure. As to any Revolving Credit Lender at any time, the
aggregate principal amount at such time of its Outstanding Revolving Credit
Loans and such Revolving Credit Lender’s participation in Letter of Credit
Liabilities and Swing Loans at such time.
Revolving Credit Floating Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Floating Rate.
Revolving Credit Lenders. Collectively, the U.S. Dollar Revolving Credit Lenders
and the Alternative Currency/Dollar Revolving Credit Lenders.


25



--------------------------------------------------------------------------------



Revolving Credit Loan or Loans. A U.S. Dollar Revolving Credit Loan or Loans
and/or an Alternative Currency/Dollar Revolving Credit Loan or Loans, as the
context may require or permit.
Revolving Credit Maturity Date. July 25, 2020, as such date may be extended as
provided in §2.12 or §27(c), or such earlier date on which the Revolving Credit
Loans shall become due and payable pursuant to the terms hereof.
Revolving Credit Note or Notes. An individual Revolving Credit Note
(U.S. Dollar) and Revolving Credit Note (Alternative Currency/Dollar), or
collectively, all of them.
Revolving Credit Note or Notes (Alternative Currency/Dollar). A promissory note
or notes made by the Borrower in favor of an Alternative Currency/Dollar
Revolving Credit Lender in the principal face amount equal to such Alternative
Currency/Dollar Revolving Credit Lender’s Alternative Currency/Dollar Revolving
Credit Commitment, or if less, the outstanding amount of all Alternative
Currency/Dollar Revolving Credit Loans made by such Alternative Currency/Dollar
Revolving Credit Lender, in substantially the form of Exhibit A-2 hereto.
Revolving Credit Note or Notes (U.S. Dollar). A promissory note or notes made by
the Borrower in favor of a U.S. Dollar Revolving Credit Lender in the principal
face amount equal to such U.S. Dollar Revolving Credit Lender’s U.S. Dollar
Revolving Credit Commitment, or if less, the outstanding amount of all U.S.
Dollar Revolving Credit Loans made by such U.S. Dollar Revolving Credit Lender,
in substantially the form of Exhibit A-1 hereto.
Same Day Funds. With respect to disbursements and payments in Dollars,
immediately available funds and with respect to disbursements and payments in an
Alternative Currency, same day or other funds as may be determined by the Agent
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.
Sanctions Laws and Regulations. Any sanctions, prohibitions or requirements
imposed, administered or enforced by, the U.S. government, including those
administered by OFAC or the U.S. Department of State, or by the United Nations
Security Council, the European Union or Her Majesty's Treasury of the United
Kingdom.
SEC. The federal Securities and Exchange Commission.
Secured Debt. With respect to Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis (including such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates) outstanding at such date and that
is secured in any manner by any Lien.
S&P. S&P Global Inc.
Specified Currency. See §37.
Spot Rate. For a currency, the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (London time) on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Agent may obtain such spot rate from
another financial institution designated by the Agent if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency.
Stabilized Property. A completed Data Center Property which contains
improvements that are in operating condition and available for occupancy with
respect to which valid certificates of occupancy have been issued and are in
full force and effect, and that has achieved a Leased Rate of at least
eighty-five percent (85%) for a period of not less than thirty (30) consecutive
days, provided that a Development Property on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenants improvements) for at least twenty‑four (24) months or as to which its
Capitalized Value exceeds its GAAP book value shall constitute a


26



--------------------------------------------------------------------------------



Stabilized Property. Once a project becomes a Stabilized Property under this
Agreement, it shall remain a Stabilized Property.
State. A state of the United States of America and the District of Columbia.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
Subsidiary Guarantors. Grizzly Ventures LLC, Tarantula Ventures LLC, Xeres
Management LLC, Xeres Ventures LP, Rhino Equity LLC, Lemur Properties LLC,
Porpoise Ventures LLC, and Fox Properties LLC, each a Delaware limited liability
company or limited partnership, as applicable, and any Additional Subsidiary
Guarantor.
Swing Loan. See §2.5(a).
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Commitment. The sum of $35,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.
Swing Loan Note. A promissory note made by the Borrower in favor of the Swing
Loan Lender in the principal face amount equal to the Swing Loan Commitment, or
if less, the outstanding amount of all Swing Loans made by the Swing Loan
Lender, in substantially the form of Exhibit C hereto.
Taxable REIT Subsidiary. Any Subsidiary of the Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate. All Term Base Rate Loans shall be denominated in Dollars.
Term Floating Rate Loans. The Term Loans bearing interest by reference to LIBOR.
Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of $250,000,000.00 (subject to
increase as provided in §2.11) made by the Term Loan Lenders hereunder.
Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to Borrower.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, the Term
Loan Commitment Percentage shall be the percentage set forth on Schedule 1.1
hereto of such Term Loan Lender’s percentage of the aggregate Outstanding Term
Loans to Borrower, as the same may be changed from time to time in accordance
with the terms of this Agreement.


27



--------------------------------------------------------------------------------



Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.
Term Loan Maturity Date. January 21, 2022, as such date may be extended as
provided in §27(c), or such earlier date on which the Term Loans shall become
due and payable pursuant to the terms hereof.
Term Loan Note or Notes. A promissory note made by the Borrower in favor of a
Term Loan Lender in the principal face amount equal to such Term Loan Lender’s
Term Loan Commitment, in substantially the form of Exhibit B hereto.
Titled Agents. The Arranger, and any other co-lead arrangers, co-syndication
agents or co-documentation agents.
Total Alternative Currency/Dollar Revolving Credit Commitment. The sum of the
Alternative Currency/Dollar Revolving Credit Commitments of the Alternative
Currency/Dollar Revolving Credit Lenders, as in effect from time to time. As of
the date of the Agreement, the Total Alternative Currency/Dollar Revolving
Credit Commitment is One Hundred Eighty-Five Million and No/100 Dollars
($185,000,000.00).
Total Commitment. The sum of the Total Revolving Credit Commitments and the
Total Term Loan Commitments of the Lenders, as in effect from time to time. As
of the Closing Date, the Total Commitment is One Billion and No/100 Dollars
($1,000,000,000.00). The Total Commitment may increase in accordance with §2.11.
Total Revolving Credit Commitment. The Dollar Equivalent of the sum of the Total
U.S. Dollar Revolving Credit Commitment and the Total Alternative
Currency/Dollar Revolving Credit Commitment.
Total U.S. Dollar Revolving Credit Commitment. The sum of the U.S. Dollar
Revolving Credit Commitments of the U.S. Dollar Revolving Credit Lenders, as in
effect from time to time. As of the date of this Agreement, the Total U.S.
Dollar Revolving Credit Commitment is Five Hundred Sixty-Five Million and No/100
Dollars ($565,000,000.00). The Total U.S. Dollar Revolving Credit Commitment may
increase in accordance with §2.11.
Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00). The Total Term Loan Commitment may increase in accordance
with §2.11.
Type. As to any Loan, its nature as a Base Rate Loan or a Floating Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
Notwithstanding the foregoing, Net Data Centers shall not constitute an
Unconsolidated Affiliate of Borrower or any Guarantor provided that each of the
following conditions is met: (1) Net Data Centers is an unconsolidated entity
with respect to the Borrower and REIT for financial reporting purposes, (2) a
party other than Borrower, any Guarantor or any of their Subsidiaries and
Unconsolidated Affiliates has primary control over day-to-day management of Net
Data Centers, (3) the ownership interest, whether direct or indirect, of REIT,
Borrower and their Subsidiaries in Net Data Centers does not exceed ten percent
(10%), and (4) none of the Borrower, any Guarantor, or any of their Subsidiaries
or Unconsolidated Affiliates is directly or contingently liable for any
Indebtedness of Net Data Centers.
Unencumbered Asset Value. On a consolidated basis for Borrower and the
Unencumbered Property Subsidiaries (and all Subsidiary Guarantors as applicable
under clause (iii)), Unencumbered Asset Value shall mean the sum of (without
duplication with respect to any Unencumbered Property):


28



--------------------------------------------------------------------------------



(i)    the Capitalized Value of any Unencumbered Property owned by Borrower or
any Unencumbered Property Subsidiary which is a Stabilized Property; plus
(ii)    the book value determined in accordance with GAAP of all Development
Properties that are Unencumbered Properties owned by Borrower or any
Unencumbered Property Subsidiary; plus
(iii)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower, the Subsidiary Guarantors and the Unencumbered Property Subsidiaries
(but excluding those described in clause (h) of the definitions of Cash
Equivalents) as of the date of determination determined in accordance with GAAP;
plus
(iv)    the book value determined in accordance with GAAP of Land Assets that
are Unencumbered Properties of Borrower and the Unencumbered Property
Subsidiaries.
Unencumbered Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Unencumbered Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Unencumbered Asset Value may be adjusted
as provided in §8.6. All income, expense and value associated with assets
included in Unencumbered Asset Value acquired during the calendar quarter period
most recently ended prior to a date of determination will be eliminated from
calculations and such acquired assets shall be included at their costs basis
value. Additionally, without limiting or affecting any other provision hereof,
Unencumbered Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. International Investments (other than those located in
Canada), Mortgage Notes and Investments in non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates shall not be included in the calculation of
Unencumbered Asset Value.
Unencumbered Property. Unencumbered Property shall mean Eligible Real Estate
which satisfies all conditions set forth in §7.22. The initial properties
designated by Borrower as the Unencumbered Properties are described on
Schedule 1.2 hereto.
Unencumbered Property Debt Yield. The quotient of (a) Net Operating Income from
all Unencumbered Properties included in the calculation of Unencumbered Asset
Value for the most recent calendar quarter, annualized, divided by
(b) Consolidated Total Adjusted Unsecured Debt, expressed as a percentage.
Unencumbered Property Subsidiary. A Wholly Owned Subsidiary of Borrower that
directly owns an Unencumbered Property. An Unencumbered Property Subsidiary
shall include any Subsidiary Guarantor as a result of clause (a) of the
definition of Material Subsidiary. Yak Ventures LLC and Alshain Ventures LLC
shall be considered Unencumbered Property Subsidiaries if such Person owns an
Unencumbered Property.
Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
rate is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.
Unsecured Debt. Indebtedness of a Person outstanding at any time which is not
Secured Debt.
Unused Fee. See §2.3(a).
Unused Fee Percentage. With respect to any day during a calendar quarter,
(i) 0.15% per annum if the sum of the Dollar Equivalent of the Revolving Credit
Loans, the Swing Loans and the face amount of Letters of Credit Outstanding on
such day is fifty percent (50%) or more of the Total Revolving Credit
Commitment, or (ii) 0.25%


29



--------------------------------------------------------------------------------



per annum if the Dollar Equivalent of the sum of the Revolving Credit Loans, the
Swing Loans and the face amount of Letters of Credit Outstanding on such day is
less than fifty percent (50%) of the Total Revolving Credit Commitment.
U.S. Dollar Revolving Credit Commitment. With respect to each U.S. Dollar
Revolving Credit Lender, the amount set forth on Schedule 1.1 hereto as the
amount of such U.S. Dollar Revolving Credit Lender’s U.S. Dollar Revolving
Credit Commitment to make or maintain U.S. Dollar Revolving Credit Loans (other
than Swing Loans) to the Borrower, to participate in Letters of Credit for the
account of the Borrower and to participate in Swing Loans to the Borrower, as
the same may be changed from time to time in accordance with the terms of this
Agreement. The Alternative Currency/Dollar Revolving Credit Commitment is
separate from and not a part of the U.S. Dollar Revolving Credit Commitment.
U.S. Dollar Revolving Credit Commitment Percentage. With respect to each U.S.
Dollar Revolving Credit Lender, the percentage set forth on Schedule 1.1 hereto
as such U.S. Dollar Revolving Credit Lender’s percentage of the Total U.S.
Dollar Revolving Credit Commitment, as the same may be changed from time to time
in accordance with the terms of this Agreement; provided that if the U.S. Dollar
Revolving Credit Commitments of all of the U.S. Dollar Revolving Credit Lenders
have been terminated as provided in this Agreement, then the U.S. Dollar
Revolving Credit Commitment Percentage of each U.S. Dollar Revolving Credit
Lender shall be determined based on the U.S. Dollar Revolving Credit Commitment
Percentage of such U.S. Dollar Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.
U.S. Dollar Revolving Credit Lenders. Collectively, the Lenders which have a
U.S. Dollar Revolving Credit Commitment, or if the U.S. Dollar Revolving Credit
Commitments have terminated or expired, any Lender that has a U.S. Dollar
Revolving Credit Loan, or participation in a Letter of Credit or Swing Loan. The
initial U.S. Dollar Revolving Credit Lenders are identified on Schedule 1.1
hereto.
U.S. Dollar Revolving Credit Loan or Loans. An individual U.S. Dollar Revolving
Credit Loan or the aggregate U.S. Dollar Revolving Credit Loans, as the case may
be, in the maximum principal amount of $565,000,000.00 (subject to increase as
provided in §2.11) to be made by the U.S. Dollar Revolving Credit Lenders
hereunder as more particularly described in §2. Without limiting the foregoing,
U.S. Dollar Revolving Credit Loans shall also include U.S. Dollar Revolving
Credit Loans made pursuant to §2.10(f).
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).
Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.
Withholding Agent. The REIT, the Borrower, any other Guarantor and the Agent, as
applicable.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
§1.1    Rules of Interpretation.
A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
The singular includes the plural and the plural includes the singular.
A reference to any law includes any amendment or modification of such law.


30



--------------------------------------------------------------------------------



A reference to any Person includes its permitted successors and permitted
assigns.
Accounting terms not otherwise defined herein have the meanings assigned to them
by GAAP applied on a consistent basis by the accounting entity to which they
refer.
The words “include”, “includes” and “including” are not limiting.
The words “approval” and “approved”, as the context requires, means an approval
in writing given to the party seeking approval after full and fair disclosure to
the party giving approval of all material facts necessary in order to determine
whether approval should be granted.
All terms not specifically defined herein or by GAAP, which terms are defined in
the Uniform Commercial Code as in effect in the State of New York, have the
meanings assigned to them therein.
Reference to a particular “§”, refers to that section of this Agreement unless
otherwise indicated.
The words “herein”, “hereof”, “hereunder” and words of like import shall refer
to this Agreement as a whole and not to any particular section or subdivision of
this Agreement.
In the event of any change in GAAP after the date hereof or any other change in
accounting procedures pursuant to §7.3 which would affect the computation of any
financial covenant, ratio or other requirement set forth in any Loan Document,
then upon the request of Borrower or Agent, the Borrower, the Guarantors, the
Agent and the Lenders shall negotiate promptly, diligently and in good faith in
order to amend the provisions of the Loan Documents such that such financial
covenant, ratio or other requirement shall continue to provide substantially the
same financial tests or restrictions of the Borrower as in effect prior to such
accounting change, as determined by the Required Lenders in their good faith
judgment. Until such time as such amendment shall have been executed and
delivered by the Borrower, the Guarantors, the Agent and the Required Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
REIT or any of its Subsidiaries at "fair value", as defined therein, (ii)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by a Person as
an operating lease as of the Closing Date and any similar lease entered into
after the date of this Agreement by such Person shall be accounted for as
obligations relating to an operating lease under GAAP as in effect on the
Closing Date.
To the extent that any of the representations and warranties contained in this
Agreement or any other Loan Document is qualified by "Material Adverse Effect"
or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct "in all material respects"
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.
Exchange Rates; Currency Equivalents.
The Agent shall determine the Spot Rates as of each Revaluation Date to be used
for calculating the Dollar Equivalent of Outstanding Loans denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered hereunder


31



--------------------------------------------------------------------------------



or calculating covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent as so determined by the Agent.
Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Loan (including without limitation §2.7, §3.4
and §4.1), an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such borrowing or Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Agent.
The Agent does not warrant, or accept responsibility for, nor shall the Agent
have any liability with respect to, the administration, submission or any other
matter related to the rates in the definition of “Floating Rate” or with respect
to any comparable or successor rate thereto. Any determination by the Agent
under this section shall be conclusive absent manifest error.
THE CREDIT FACILITY.
Revolving Credit Loans.
Subject to the terms and conditions set forth in this Agreement, each of the
U.S. Dollar Revolving Credit Lenders severally agrees to lend in Dollars as U.S.
Dollar Revolving Credit Loans to the Borrower, and the Borrower may borrow (and
repay and reborrow) from time to time between the Closing Date and the Revolving
Credit Maturity Date upon notice by the Borrower to the Agent given in
accordance with §2.7, such sums as are requested by the Borrower for the
purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) such U.S. Dollar Revolving Credit Lender’s U.S. Dollar
Revolving Credit Commitment and (ii) such U.S. Dollar Revolving Credit Lender’s
U.S. Dollar Revolving Credit Commitment Percentage of the Borrowing Base
Availability (giving effect to the amount of all Outstanding Revolving Credit
Loans (including the Alternative Currency/Dollar Revolving Credit Loans), Swing
Loans and Term Loans, and the aggregate amount of Letter of Credit Liabilities;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; and provided, further, that (x) the Dollar Equivalent of the
aggregate outstanding principal amount of the Revolving Credit Loans (including
the Alternative Currency/Dollar Revolving Credit Loans, and after giving effect
to all amounts requested), outstanding principal amount of Swing Loans and
aggregate Letter of Credit Liabilities shall not at any time exceed the Total
Revolving Credit Commitment or cause a violation of the covenant set forth in
§9.1, and (y) in no event shall the Dollar Equivalent of the sum of (A) the U.S.
Dollar Revolving Credit Loans Outstanding, (B) the Swing Loans Outstanding and
(C) the amount of Letter of Credit Liabilities (after giving effect to all U.S.
Dollar Revolving Credit Loans requested) exceed the Total U.S. Dollar Revolving
Credit Commitment. The U.S. Dollar Revolving Credit Loans shall be made pro rata
in accordance with each U.S. Dollar Revolving Credit Lender’s U.S. Dollar
Revolving Credit Commitment Percentage. Each request for a U.S. Dollar Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions required of Borrower set forth in §10 and
§11 have been satisfied on the date of such request. The Agent may assume that
the conditions in §10 and §11 have been satisfied unless it receives prior
written notice from a U.S. Dollar Revolving Credit Lender that such conditions
have not been satisfied. No U.S. Dollar Revolving Credit Lender shall have any
obligation to make U.S. Dollar Revolving Credit Loans to Borrower in the maximum
aggregate principal outstanding balance which would exceed the principal face
amount of its Revolving Credit Note (U.S. Dollar).
Subject to the terms and conditions set forth in this Agreement, each of the
Alternative Currency/Dollar Revolving Credit Lenders severally agrees to lend in
Alternative Currency or Dollars as specified by Borrower as Alternative
Currency/Dollar Revolving Credit Loans to the Borrower, and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the Revolving Credit Maturity Date upon notice by the Borrower to the Agent
given in accordance with §2.7, such sums as are requested by the Borrower for
the purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) the Dollar Equivalent of such Alternative Currency/Dollar
Revolving Credit Lender’s Alternative Currency/Dollar Revolving Credit
Commitment and (ii) such Alternative Currency/Dollar Revolving Credit Lender’s
Alternative Currency/Dollar Revolving Credit Commitment Percentage of the
Borrowing Base Availability (giving effect to the Dollar Equivalent of the
amount of all Outstanding U.S. Dollar Revolving Credit


32



--------------------------------------------------------------------------------



Loans, Alternative Currency/Dollar Revolving Credit Loans, Swing Loans and Term
Loans, and the aggregate amount of Letter of Credit Liabilities); provided,
that, in all events no Default or Event of Default shall have occurred and be
continuing; and provided, further, that (x) the Dollar Equivalent of the
aggregate outstanding principal amount of the Revolving Credit Loans (including
the Alternative Currency/Dollar Revolving Credit Loans and after giving effect
to all amounts requested), outstanding principal amount of Swing Loans and
aggregate Letter of Credit Liabilities shall not at any time exceed the Total
Revolving Credit Commitment or cause a violation of the covenant set forth in
§9.1, and (y) in no event shall the Dollar Equivalent of the Alternative
Currency/Dollar Revolving Credit Loans Outstanding (after giving effect to all
Alternative Currency/Dollar Revolving Credit Loans requested) exceed the Total
Alternative Currency/Dollar Revolving Credit Commitment. The Alternative
Currency/Dollar Revolving Credit Loans shall be made pro rata in accordance with
each Alternative Currency/Dollar Revolving Credit Lender’s Alternative
Currency/Dollar Revolving Credit Commitment Percentage. Each request for an
Alternative Currency/Dollar Revolving Credit Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions required
of Borrower set forth in §10 and §11 have been satisfied on the date of such
request. The Agent may assume that the conditions in §10 and §11 have been
satisfied unless it receives prior written notice from an Alternative
Currency/Dollar Revolving Credit Lender that such conditions have not been
satisfied. No Alternative Currency/Dollar Revolving Credit Lender shall have any
obligation to make Alternative Currency/Dollar Revolving Credit Loans to
Borrower in the maximum aggregate principal outstanding balance which would
exceed the principal face amount of its Revolving Credit Note (Alternative
Currency/Dollar). Alternative Currency/Dollar Revolving Credit Loans denominated
in the Alternative Currency must consist of Floating Rate Loans except as
provided in §§4.1(c), 4.1(d), 4.6, 4.7 and 4.8.
Term Loans.
Subject to the terms and conditions set forth in this Agreement, each of the
Term Loan Lenders severally agrees to lend in Dollars to the Borrower, and the
Borrower agrees to borrow, on the Closing Date upon notice by the Borrower to
the Agent given in accordance with §2.7, the Term Loan equal to such Lender’s
Term Loan Commitment; provided that, in all events no Default or Event of
Default shall have occurred and be continuing; and provided, further, that the
aggregate outstanding principal amount of the Term Loans (after giving effect to
all amounts requested) shall not at any time exceed the Total Term Loan
Commitment, and the outstanding principal amount of Revolving Credit Loans,
Swing Loans and Term Loans and the aggregate Letter of Credit Liabilities shall
not at any time exceed the Total Commitment or cause a violation of the covenant
set forth in §9.1. The Term Loans shall be made pro rata in accordance with each
Term Loan Lender’s Term Loan Commitment Percentage. Each request for a Term Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions required of Borrower set forth in §10 and §11 have been
satisfied on the date of such request. The Agent may assume that the conditions
in §10 and §11 have been satisfied unless it receives prior written notice from
a Term Loan Lender that such conditions have not been satisfied. No Term Loan
Lender shall have any obligation to make Term Loans to Borrower in the maximum
aggregate principal outstanding balance of more than the principal face amount
of its Term Loan Note.
[Intentionally Omitted.]
Unused Fee; Facility Fee.
The Borrower agrees to pay to the Agent for the account of the Revolving Credit
Lenders that are Non-Defaulting Lenders in accordance with their respective
Revolving Credit Commitment Percentages an unused fee (the “Unused Fee”)
calculated at the rate per annum as set forth below on the average daily amount
by which the Total Revolving Credit Commitment exceeds the Dollar Equivalent of
the outstanding principal amount of Revolving Credit Loans (including
Alternative Currency/Dollar Revolving Credit Loans), Swing Loans and the face
amount of Letters of Credit Outstanding during each calendar quarter or portion
thereof commencing on the date hereof and ending on the Revolving Credit
Maturity Date, subject to §2.3(b). The Unused Fee shall be calculated by
multiplying the Unused Fee Percentage applicable to such day, calculated as a
per diem rate, times the excess of the Total Revolving Credit Commitment over
the Dollar Equivalent of the outstanding principal amount of the Revolving
Credit Loans (including the Alternative/Dollar Currency Revolving Credit Loans)
and Swing Loans and the face amount of Letters of Credit Outstanding on such
day. The Unused Fee shall be payable quarterly in arrears on the first (1st) day
of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Total


33



--------------------------------------------------------------------------------



Revolving Credit Commitments shall be reduced or shall terminate as provided in
§2.4, with a final payment on the Revolving Credit Maturity Date.
From and after the date that Agent receives written notice that Borrower has
first obtained an Investment Grade Rating and that Borrower has irrevocably
elected to have the Applicable Margin determined pursuant to subparagraph (b) of
the definition of Applicable Margin, the Unused Fee shall no longer accrue (but
any accrued Unused Fee shall be payable as provided in §2.3(a)), and from and
thereafter, the Borrower agrees to pay to the Agent for the account of the
Revolving Credit Lenders that are Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages a facility fee (the
“Facility Fee”) calculated at the rate per annum set forth below based upon the
applicable Credit Rating Level on the Total Revolving Credit Commitment:
Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.125%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.
Reduction and Termination of the Revolving Credit Commitments. The Borrower
shall have the right at any time and from time to time upon five (5) Business
Days’ prior written notice to the Agent to reduce by $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (provided that in no event shall the
Total Revolving Credit Commitment be reduced in such manner to an amount less
than one-third (1/3rd), rounded to the nearest $100,000.00, of the greatest
Total Revolving Credit Commitment in effect under this Agreement at any time) or
to terminate entirely the Revolving Credit Commitments, whereupon the Revolving
Credit Commitments of the Revolving Credit Lenders shall be reduced pro rata as
provided herein in accordance with their respective Revolving Credit Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated, any such termination or reduction to be without penalty except as
otherwise set forth in §4.8; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto, (x) the Dollar
Equivalent of the sum of Outstanding U.S. Dollar Revolving Credit Loans,
Alternative Currency/Dollar Revolving Credit Loans, Swing Loans and the Letter
of Credit Liabilities would exceed the Revolving Credit Commitments of the
Lenders as so terminated or reduced, (y) the sum of the Dollar Equivalent of the
Outstanding U.S. Dollar Revolving Credit Loans, Swing Loans, and Letter of
Credit Liabilities would exceed the U.S. Dollar Revolving Credit Commitments of
the U.S. Dollar Revolving Credit Lenders as so terminated or reduced, or (z) the
Dollar Equivalent of the Alternative Currency/Dollar Revolving Credit Loans
would exceed the Alternative Currency/Dollar Revolving Credit Commitment of the
Alternative Currency/Dollar Revolving Credit Lenders as so terminated and
reduced hereunder; provided, further, that such notice may be revoked or
modified in connection with a requested termination of the aggregate amount of
the Revolving Credit Commitments that is contingent, if notice of such
contingency has been provided pursuant to this Section and is contingent on the
consummation of a refinancing or other transaction that does not close on the
originally anticipated closing date. Any reduction of the Total Revolving Credit
Commitment shall, subject to the terms of §2.3, be allocated pro rata between
the U.S. Dollar Revolving Credit Commitment and the Alternative Currency/Dollar
Revolving Credit Commitment, with such pro rata allocation determined by the
amount that the Total U.S. Dollar Revolving Credit Commitment and


34



--------------------------------------------------------------------------------



the Total Alternative Currency/Dollar Revolving Credit Commitments respectively
bear to the Total Revolving Credit Commitment, and shall be applied to each
Revolving Credit Lender in accordance with its U.S. Dollar Revolving Credit
Commitment Percentage and Alternative Currency/Dollar Revolving Credit
Commitment Percentage, respectively. Promptly after receiving any notice from
the Borrower delivered pursuant to this §2.4, the Agent will notify the
Revolving Credit Lenders of the substance thereof. Any reduction of the
Revolving Credit Commitments shall also result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the maximum amount
of Swing Loans and Letters of Credit. Upon the effective date of any such
reduction or termination, the Borrower shall pay to the Agent for the respective
accounts of the Revolving Credit Lenders the full amount of any Unused Fee or
Facility Fee under §2.3 then accrued on the amount of the reduction. No
reduction or termination of the Revolving Credit Commitments may be reinstated.
Swing Loan Commitment.
Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend in Dollars to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrower to the Swing Loan Lender given
in accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing;
(ii) the Dollar Equivalent of the outstanding principal amount of the U.S.
Dollar Revolving Credit Loans and Swing Loans (after giving effect to all
amounts requested) plus Letter of Credit Liabilities shall not at any time
exceed the Total U.S. Dollar Revolving Credit Commitment; and (iii) the Dollar
Equivalent of the outstanding principal amount of the Revolving Credit Loans
(including the Alternative Currency/Dollar Revolving Credit Loans), Swing Loans
and Term Loans (after giving effect to all amounts requested), plus Letter of
Credit Liabilities shall not at any time exceed the lesser of (A) the Total
Commitment or (B) the Borrowing Base Availability (giving effect to the Dollar
Equivalent of the amount of all Outstanding Revolving Credit Loans (including
the Alternative Currency/Dollar Revolving Credit Loans), Swing Loans, Term Loans
and Letter of Credit Liabilities). Notwithstanding anything to the contrary
contained in this §2.5, the Swing Loan Lender shall not be obligated to make any
Swing Loan at a time when any other U.S. Dollar Revolving Credit Lender is a
Defaulting Lender, unless the Swing Loan Lender is reasonably satisfied that the
participation therein will otherwise be fully allocated to the U.S. Dollar
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall not participate therein, except to the
extent the Swing Loan Lender has entered into arrangements with the Borrower or
such Defaulting Lender that are satisfactory to the Swing Loan Lender in its
good faith determination to eliminate the Swing Loan Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. Swing Loans shall constitute “U.S. Dollar Revolving Credit Loans”
for all purposes hereunder. The funding of a Swing Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in §10 and §11 have been satisfied on the date of such
funding. The Swing Loan Lender may assume that the conditions in §10 and §11
have been satisfied unless Swing Loan Lender has received written notice from a
U.S. Dollar Revolving Credit Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and Borrower hereby agrees (to the
extent not repaid as contemplated by §2.5(d) below) to repay each Swing Loan on
or before the date that is five (5) Business Days from the date such Swing Loan
was provided. A Swing Loan may not be refinanced with another Swing Loan.
[Intentionally Omitted.]
Borrower shall request a Swing Loan by delivering to the Swing Loan Lender a
Revolving Credit Loan Request executed by an Authorized Officer no later than
2:00 p.m. (Cleveland time) on the requested Drawdown Date specifying the amount
of the requested Swing Loan (which shall be in the minimum amount of
$1,000,000.00) and providing the wire instructions for the delivery of the Swing
Loan proceeds. The Revolving Credit Loan Request shall also contain the
statements and certifications required by §2.7(i) and (ii). Each such Loan
Request shall be irrevocable and binding on the Borrower and shall obligate the
Borrower to accept such Swing Loan on the Drawdown Date. Notwithstanding
anything herein to the contrary, a Swing Loan shall be a Revolving Credit Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Credit Base Rate Loans. The proceeds


35



--------------------------------------------------------------------------------



of the Swing Loan will be disbursed by wire by the Swing Loan Lender to the
Borrower no later than 4:00 p.m. (Cleveland time).
The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each U.S. Dollar Revolving Credit
Lender, including the Swing Loan Lender, to make a U.S. Dollar Revolving Credit
Loan pursuant to §2.1(a) in an amount equal to such U.S. Dollar Revolving Credit
Lender’s U.S. Dollar Revolving Credit Commitment Percentage of the amount of the
Swing Loan outstanding on the date such notice is given. In the event that the
Borrower does not notify the Agent in writing otherwise on or before noon
(Cleveland Time) of the second (2nd) Business Day after the Drawdown Date with
respect to such Swing Loan, Agent shall notify the U.S. Dollar Revolving Credit
Lenders that such U.S. Dollar Revolving Credit Loan shall be a Revolving Credit
Floating Rate Loan with an Interest Period of one (1) month, provided that the
making of such Floating Rate Loan will not be in contravention of any other
provision of this Agreement, or if the making of a Revolving Credit Floating
Rate Loan would be in contravention of this Agreement, then such notice shall
indicate that such Loan shall be a Revolving Credit Base Rate Loan. Borrower
hereby irrevocably authorizes and directs the Swing Loan Lender to so act on its
behalf, and agrees that any amount advanced to the Agent for the benefit of the
Swing Loan Lender pursuant to this §2.5(d) shall be considered a U.S. Dollar
Revolving Credit Loan pursuant to §2.1(a). Unless any of the events described in
paragraph (h), (i) or (j) of §12.1 shall have occurred (in which event the
procedures of §2.5(e) shall apply), each U.S. Dollar Revolving Credit Lender
shall make the proceeds of its U.S. Dollar Revolving Credit Loan available to
the Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s
Head Office prior to 12:00 noon (Cleveland time) in Same Day Funds no later than
the third (3rd) Business Day after the date such notice is given just as if the
U.S. Dollar Revolving Credit Lenders were funding directly to the Borrower, so
that thereafter such Obligations shall be evidenced by the Revolving Credit
Notes (U.S. Dollar). The proceeds of such U.S. Dollar Revolving Credit Loan
shall be immediately applied to repay the Swing Loans.
If for any reason a Swing Loan cannot be refinanced by a U.S. Dollar Revolving
Credit Loan pursuant to §2.5(d), each U.S. Dollar Revolving Credit Lender will,
on the date such U.S. Dollar Revolving Credit Loan pursuant to §2.5(d) was to
have been made, purchase an undivided participation interest in the Swing Loan
in an amount equal to its U.S. Dollar Revolving Credit Commitment Percentage of
such Swing Loan. Each U.S. Dollar Revolving Credit Lender will immediately
transfer to the Swing Loan Lender in immediately available funds the amount of
its participation and upon receipt thereof the Swing Loan Lender will deliver to
such U.S. Dollar Revolving Credit Lender a Swing Loan participation certificate
dated the date of receipt of such funds and in such amount.
Whenever at any time after the Swing Loan Lender has received from any U.S.
Dollar Revolving Credit Lender such U.S. Dollar Revolving Credit Lender’s
participation interest in a Swing Loan, the Swing Loan Lender receives any
payment on account thereof, the Swing Loan Lender will distribute to such U.S.
Dollar Revolving Credit Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such U.S. Dollar Revolving Credit Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Loan Lender is required to be returned, such
U.S. Dollar Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.
Each U.S. Dollar Revolving Credit Lender’s obligation to fund a U.S. Dollar
Revolving Credit Loan as provided in §2.5(d) or to purchase participation
interests pursuant to §2.5(e) shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such U.S. Dollar
Revolving Credit Lender or the Borrower may have against the Swing Loan Lender,
the Borrower or anyone else for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, REIT or any of their
respective Subsidiaries; (iv) any breach of this Agreement or any of the other
Loan Documents by the Borrower, Guarantors or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Any portions of a Swing Loan not so purchased or converted may be
treated by the Agent and Swing Loan Lender as against such U.S. Dollar Revolving
Credit Lender as a U.S. Dollar Revolving Credit Loan which was not funded by the
non‑purchasing U.S. Dollar Revolving Credit Lender as contemplated by §2.8 and
§12.5, and shall have such rights and remedies against such U.S. Dollar
Revolving Credit Lender as are set forth in §§2.8, 2.13, 12.5 and 14.5. Each
Swing Loan, once so sold or converted, shall cease to be a Swing Loan for the
purposes of this Agreement,


36



--------------------------------------------------------------------------------



but shall be a U.S. Dollar Revolving Credit Loan made by each U.S. Dollar
Revolving Credit Lender under its U.S. Dollar Revolving Credit Commitment.
Interest on Loans.
Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
Floating Rate Loan at the rate per annum equal to the greater of (i) the sum of
the Base Rate applicable to such Revolving Credit Loan plus the Applicable
Margin for Revolving Credit Base Rate Loans and (ii) the sum of the Floating
Rate that would be applicable to such Revolving Credit Loan if it was a Floating
Rate Loan determined for a thirty (30) day Interest Period plus the Applicable
Margin for Revolving Credit Base Rate Loans.
Each Revolving Credit Floating Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
the Floating Rate applicable to such Revolving Credit Loan determined for such
Interest Period plus the Applicable Margin for Revolving Credit Floating Rate
Loans.
Each Term Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Term Base Rate Loan
is repaid or converted to a Term Floating Rate Loan at the rate per annum equal
to the greater of (i) sum of the Base Rate applicable to such Term Loan plus the
Applicable Margin for Term Base Rate Loans and (ii) the sum of LIBOR determined
for a thirty (30) day Interest Period plus the Applicable Margin for Term Base
Rate Loans.
Each Term Floating Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of the Floating Rate
determined for such Interest Period plus the Applicable Margin for Term Floating
Rate Loans.
The Borrower promises to pay interest on each Loan in arrears on each Interest
Payment Date with respect thereto.
Base Rate Loans and Floating Rate Loans may be converted to Loans in the same
currency of the other Type as provided in §4.1.
For the purposes of the Interest Act (Canada), (i) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “deemed year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation and dividing it by the number of days
in the deemed year, (ii) the principle of deemed reinvestment of interest shall
not apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.
Requests for Loans. Except with respect to the initial Loans made in Dollars on
the Closing Date, the Borrower shall give to the Agent written notice executed
by an Authorized Officer in the form of Exhibit E hereto (or telephonic notice
confirmed in writing in the form of Exhibit E hereto) of each Revolving Credit
Loan requested hereunder (a “Loan Request”) (a) by 11:00 a.m. (Cleveland time)
one (1) Business Day prior to the proposed Drawdown Date with respect to
Revolving Credit Base Rate Loans and three (3) Business Days prior to the
proposed Drawdown Date with respect to Revolving Credit Floating Rate Loans
denominated in Dollars, and (b) by 11:00 a.m. (Cleveland time) three (3)
Business Days prior to the proposed Drawdown Date with respect to Revolving
Credit Floating Rate Loans to be determined in the Alternative Currency. Each
such notice shall specify with respect to the requested Revolving Credit Loan
the proposed principal amount of such Revolving Credit Loan, whether such Loan
is to be denominated in Dollars or the Alternative Currency, if such Revolving
Credit Loan is to be denominated in Dollars, whether such Loan is to be a U.S.
Dollar Revolving Credit Loan or an Alternative Currency/Dollar Revolving Credit
Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. All
Alternative Currency/Dollar Revolving Credit Loans denominated in the
Alternative Currency shall be Floating Rate


37



--------------------------------------------------------------------------------



Loans except as provided in §§4.1(c), 4.1(d), 4.6, 4.7 and 4.8. Each such notice
shall also contain (i) a general statement as to the purpose for which such
advance shall be used (which purpose shall be in accordance with the terms of
§2.9) and (ii) a certification by the chief financial officer or chief
accounting officer of Borrower (or of the REIT) that the Borrower and Guarantors
(including any Unencumbered Property Subsidiary) are and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
such Revolving Credit Loan. If Borrower fails to specify a currency in a Loan
Request requesting a Revolving Credit Loan, then the requested Revolving Credit
Loan shall be made in Dollars and, if Borrower fails to specify whether a
Revolving Credit Loan to be made in Dollars is to be a U.S. Dollar Revolving
Credit Loan or an Alternative Currency/Dollar Revolving Credit Loan, such
request shall be deemed a request for a U.S. Dollar Revolving Credit Loan.
Promptly upon receipt of any such notice, the Agent shall notify each of the
applicable Revolving Credit Lenders thereof. Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Revolving Credit Loan requested from the applicable Revolving Credit
Lenders on the proposed Drawdown Date; provided, that such Loan Request may be
revoked or modified that is contingent, if notice of such contingency has been
provided pursuant to this Section and is contingent on the consummation of a
refinancing or other transaction that does not close on the originally
anticipated closing date; provided, further, that Borrower shall remain liable
for any Breakage Costs. Nothing herein shall prevent the Borrower from seeking
recourse against any Revolving Credit Lender that fails to advance its
proportionate share of a requested Revolving Credit Loan as required by this
Agreement. Each Revolving Credit Loan Request shall be (a) for a Base Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof; or (b) for a Floating Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $250,000.00 in
excess thereof; provided, however, that there shall be no more than eight (8)
Floating Rate Loans (whether Revolving Credit Loans or Term Loans) outstanding
at any one time.
Funds for Loans.
Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of any
Revolving Credit Loans or Term Loans denominated in Dollars, each of the
applicable Revolving Credit Lenders or Term Loan Lenders, as applicable, will
make available to the Agent, at the Agent’s Head Office, in Same Day Funds in
the applicable currency, the amount of such Lender’s applicable Commitment
Percentage of the amount of the requested Loans which may be disbursed pursuant
to §2.1 or §2.2, as applicable. In the case of a borrowing denominated in an
Alternative Currency, each Alternative Currency/Dollar Revolving Credit Lender
shall make the amount of its Alternative Currency/Dollar Revolving Credit Loan
available to the Agent in the Alternative Currency in Same Day Funds at the
Agent’s Office not later than the Applicable Time specified by the Agent on the
Business Day specified in the applicable Loan Request. Upon receipt from each
such applicable Lender of such amount, and upon receipt of the documents
required by §10 and §11 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Agent will make available to the Borrower
the aggregate amount of such Revolving Credit Loans or Term Loans made available
to the Agent by the Lenders in like funds as received by the Agent by crediting
such amount to the account of the Borrower maintained at the Agent’s Head
Office. The failure or refusal of any Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date the amount of its applicable
Commitment Percentage of the requested Loan shall not relieve any other Lender
from its several obligation hereunder to make available to the Agent the amount
of such other Lender’s applicable Commitment Percentage of any requested Loan,
including any additional Revolving Credit Loans or Term Loans that may be
requested subject to the terms and conditions hereof to provide funds to replace
those not advanced by the Lender so failing or refusing.
Unless the Agent shall have been notified by any Lender prior to the applicable
Drawdown Date of any Revolving Credit Loan or Term Loan that such Lender will
not make available to Agent such Lender’s applicable Commitment Percentage of a
proposed Loan in the applicable currency, Agent may in its discretion assume
that such Lender has made such Loan available to Agent in the applicable
currency in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount in the applicable
currency upon the Agent’s demand therefor, the Agent will promptly notify the
Borrower, and the Borrower shall promptly pay such corresponding amount to the
Agent. The Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Agent to the Borrower to the date such corresponding amount is recovered by the
Agent at a per annum rate equal to (i) from the Borrower at the


38



--------------------------------------------------------------------------------



applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate plus with respect to any payment to be made by a Lender that is
denominated in the Alternative Currency, the cost to Agent of funding such
amount (as determined by Agent).
Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
Use of Proceeds. The Borrower will use the proceeds of the Loans and the Letters
of Credit solely to (a) pay closing costs in connection with this Agreement;
(b) repay existing loans, fund future development projects and property and
equipment acquisitions of Borrower and its Subsidiaries (which may include
Investments by Borrower permitted under §8.3(l)); (c) to make Distributions
permitted by this Agreement; and (d) for general working capital purposes. In no
event shall the Borrower and the Guarantors use the proceeds of the Loans and
the Letters of Credit to purchase or carry, or extend credit to others for the
purpose of purchasing or carrying, any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Letters of Credit.
Subject to the terms and conditions set forth in this Agreement, at any time and
from time to time from the Closing Date through the day that is ninety (90) days
prior to the Revolving Credit Maturity Date, the Issuing Lender shall issue such
Letters of Credit designated in Dollars as the Borrower may request upon the
delivery of a written request in the form of Exhibit F hereto (a “Letter of
Credit Request”) to the Issuing Lender, provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Letter of Credit Liabilities shall not exceed Thirty‑Five Million
Dollars ($35,000,000.00), (iii) in no event shall the Dollar Equivalent of the
sum of (A) the U.S. Dollar Revolving Credit Loans Outstanding, (B) the Swing
Loans Outstanding and (C) the amount of Letter of Credit Liabilities (after
giving effect to all Letters of Credit requested) exceed the Total U.S. Dollar
Revolving Credit Commitment, (iv) in no event shall the Dollar Equivalent of the
aggregate outstanding principal amount of the Revolving Credit Loans (including
the Alternative Currency/Dollar Revolving Credit Loans), Swing Loans and Term
Loans and aggregate Letters of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the lesser of (A) the Total Commitment or
(B) the Borrowing Base Availability (giving effect to the Dollar Equivalent of
the amount of all Outstanding Revolving Credit Loans (including the Alternative
Currency/Dollar Revolving Credit Loans), Outstanding Swing Loans, Outstanding
Term Loans and aggregate Letter of Credit Liabilities), or cause a violation of
the covenant set forth in §9.1, (v) the conditions set forth in §§10 and 11
shall have been satisfied, and (vi) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit. Notwithstanding anything to the contrary contained in
this §2.10, the Issuing Lender shall not be obligated to issue, amend, extend,
renew or increase any Letter of Credit at a time when any other U.S. Dollar
Revolving Credit Lender is a Defaulting Lender, unless the Issuing Lender is
reasonably satisfied that the participation therein will otherwise be fully
allocated to the U.S. Dollar Revolving Credit Lenders that are Non-Defaulting
Lenders consistent with §2.13(c) and the Defaulting Lender shall have no
participation therein, except to the extent the Issuing Lender has entered into
arrangements with the Borrower or such Defaulting Lender which are satisfactory
to the Issuing Lender in its good faith determination to eliminate the Issuing
Lender’s Fronting Exposure with respect to any such Defaulting Lender, including
the delivery of cash collateral. The Issuing Lender may assume that the
conditions in §10 and §11 have been satisfied unless it receives written notice
from a U.S. Dollar Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of Borrower. The Issuing Lender shall be entitled to conclusively rely
on such Person’s authority to request a Letter of Credit on behalf of Borrower.
The Issuing Lender shall have no duty to verify the authenticity of any
signature appearing on a Letter of Credit Request. The Borrower assumes all
risks with respect to the use of the Letters of Credit. Unless the Issuing
Lender and the Required U.S. Dollar Revolving Credit Lenders otherwise consent,
the term of any Letter of Credit shall not exceed a period of time commencing on
the issuance of the Letter of Credit and ending one year after the date of
issuance thereof, subject to extension pursuant to an “evergreen” clause
acceptable to Agent and Issuing Lender (but in any event the term shall not
extend beyond the Revolving Credit Maturity Date). The amount available to be
drawn under any Letter of Credit shall reduce on a dollar-for-dollar basis the
amount


39



--------------------------------------------------------------------------------



available to be drawn under the Total U.S. Dollar Revolving Credit Commitment as
a U.S. Dollar Revolving Credit Loan. The Existing Letters of Credit shall upon
the Closing Date be deemed to be Letters of Credit under this Agreement.
Each Letter of Credit Request shall be submitted to the Issuing Lender at least
five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial or chief accounting officer of Borrower that the Borrower
and Guarantors (including any Unencumbered Property Subsidiary) are and will be
in compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit. The Borrower shall further deliver to the
Issuing Lender such additional applications (which application as of the date
hereof is in the form of Exhibit I attached hereto) and documents as the Issuing
Lender may require, in conformity with the then standard practices of its letter
of credit department, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.
The Issuing Lender shall, subject to the conditions set forth in this Agreement,
issue the Letter of Credit on or before five (5) Business Days following receipt
of the documents last due pursuant to §2.10(b). Each Letter of Credit shall be
in form and substance reasonably satisfactory to the Issuing Lender in its
reasonable discretion.
Upon the issuance of a Letter of Credit, each U.S. Dollar Revolving Credit
Lender shall be deemed to have purchased a participation therein from Issuing
Lender in an amount equal to its respective U.S. Dollar Revolving Credit
Commitment Percentage of the amount of such Letter of Credit. No U.S. Dollar
Revolving Credit Lender’s obligation to participate in a Letter of Credit shall
be affected by any other U.S. Dollar Revolving Credit Lender’s failure to
perform as required herein with respect to such Letter of Credit or any other
Letter of Credit.
Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) of
the amount available to be drawn under such Letter of Credit (which fee shall
not be less than $1,500 in any event), and (ii) for the accounts of the U.S.
Dollar Revolving Credit Lenders that are Non-Defaulting Lenders (including the
Issuing Lender) in accordance with their respective percentage shares of
participation in such Letter of Credit, a Letter of Credit fee calculated at the
rate per annum equal to the Applicable Margin for Revolving Credit Floating Rate
Loans on the amount available to be drawn under such Letter of Credit. Such fee
under clause (e)(i) shall be payable upon issuance of the Letter of Credit and
the fee under clause (e)(ii) shall be payable in quarterly installments in
arrears with respect to each Letter of Credit on the first day of each calendar
quarter following the date of issuance and continuing on each quarter or portion
thereof thereafter, as applicable, or on any earlier date on which the Revolving
Credit Commitments shall terminate and on the expiration or return of any Letter
of Credit. In addition, the Borrower shall pay to Issuing Lender for its own
account within five (5) days of demand of Issuing Lender the standard issuance,
documentation and service charges for Letters of Credit issued from time to time
by Issuing Lender.
In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding U.S. Dollar Revolving Credit Loan
that is a Revolving Credit Base Rate Loan denominated in Dollars under this
Agreement (Borrower being deemed to have requested a Revolving Credit Base Rate
Loan denominated in Dollars on such date in an amount equal to the amount of
such drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under the U.S. Dollar Revolving Credit Commitment
denominated in Dollars under this Agreement) and the Agent shall promptly notify
each U.S. Dollar Revolving Credit Lender by telecopy, email, telephone
(confirmed in writing) or other similar means of transmission, and each U.S.
Dollar Revolving Credit Lender shall promptly and unconditionally pay to the
Agent, for the Issuing Lender’s own account, an amount equal to such U.S. Dollar
Revolving Credit Lender’s U.S. Dollar Revolving Credit Commitment Percentage of
such Letter of Credit (to the extent of the amount drawn). Borrower further
hereby irrevocably authorizes and directs Agent to notify the U.S. Dollar
Revolving Credit Lenders of Borrower’s intent to convert such Revolving Credit
Base Rate Loan to a Revolving Credit Floating Rate Loan denominated in Dollars
with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the U.S. Dollar Revolving Credit Lenders of their
advance under this §2.10(f), provided that the making of such Revolving Credit
Floating Rate Loan shall not be a contravention of any provision of this
Agreement. If and


40



--------------------------------------------------------------------------------



to the extent any U.S. Dollar Revolving Credit Lender shall not make such amount
available on the Business Day on which such draw is funded, such U.S. Dollar
Revolving Credit Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1.0%) for each day thereafter. Further, such U.S. Dollar Revolving
Credit Lender shall be deemed to have assigned any and all payments made of
principal and interest on its Revolving Credit Loans, amounts due with respect
to its participations in Letters of Credit and any other amounts due to it
hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such U.S. Dollar Revolving Credit Lender was required to fund pursuant to this
§2.10(f) until such amount has been funded (as a result of such assignment or
otherwise). The failure of any U.S. Dollar Revolving Credit Lender to make funds
available to the Agent in such amount shall not relieve any other U.S. Dollar
Revolving Credit Lender of its obligation hereunder to make funds available to
the Agent pursuant to this §2.10(f).
If after the issuance of a Letter of Credit pursuant to §2.10(c) by the Issuing
Lender, but prior to the funding of any portion thereof by a U.S. Dollar
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a U.S. Dollar Revolving Credit Loan, each U.S. Dollar
Revolving Credit Lender will, on the date such U.S. Dollar Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its U.S. Dollar Revolving
Credit Commitment Percentage of the amount of such Letter of Credit. Each U.S.
Dollar Revolving Credit Lender will immediately transfer to the Issuing Lender
in immediately available funds the amount of its participation and upon receipt
thereof the Issuing Lender will deliver to such U.S. Dollar Revolving Credit
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.
Whenever at any time after the Issuing Lender has received from any U.S. Dollar
Revolving Credit Lender any such U.S. Dollar Revolving Credit Lender’s payment
of funds under a Letter of Credit and thereafter the Issuing Lender receives any
payment on account thereof, then the Issuing Lender will distribute to such U.S.
Dollar Revolving Credit Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such U.S. Dollar Revolving Credit Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Issuing Lender is required to be returned, such
U.S. Dollar Revolving Credit Lender will return to the Issuing Lender any
portion thereof previously distributed by the Issuing Lender to it.
The issuance of any supplement, modification, amendment, renewal or extension to
or of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.
Borrower assumes all risks of the acts, omissions, or misuse of any Letter of
Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor any Lender
will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to Borrower arising


41



--------------------------------------------------------------------------------



as a result of the gross negligence or willful misconduct of Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.
Increase in Total Commitment.
Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before the date which is
ninety (90) days prior to the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as applicable, to request an increase in the Total U.S. Dollar
Revolving Credit Commitment and/or the Total Term Loan Commitment to a Total
Commitment of not more than $1,250,000,000.00 by giving written notice to the
Agent (an “Increase Notice”; and the amount of such requested increase is the
“Commitment Increase”), provided that any such individual increase must be in a
minimum amount of $5,000,000.00. Upon receipt of any Increase Notice, the Agent
shall consult with Arranger and shall notify the Borrower of the amount of
facility fees to be paid to any Lenders who provide an additional Commitment in
connection with such increase in the Total Commitment (which shall be in
addition to the fees to be paid to Agent or Arranger pursuant to the Agreement
Regarding Fees). If the Borrower agrees to pay the facility fees so determined,
then the Agent shall send a notice to all Lenders (the “Additional Commitment
Request Notice”) informing them of the Borrower’s request to increase the Total
U.S. Dollar Revolving Credit Commitment and/or the Total Term Loan Commitment
and of the facility fees to be paid with respect thereto. Each Lender who
desires to provide an additional U.S. Dollar Revolving Credit Commitment and/or
Term Loan Commitment upon such terms shall provide Agent with a written
commitment letter within ten (10) Business Days of receipt of the Additional
Commitment Request Notice, specifying the amount of the additional U.S. Dollar
Revolving Credit Commitment and/or Term Loan Commitment by which it is willing
to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and the Arranger shall allocate the Commitment Increase among the Lenders
who provide such commitment letters on such basis mutually acceptable to the
Borrower, the Agent and the Arranger. If, as of the tenth (10th) Business Day
after receipt by Lenders of the Additional Commitment Request Notice, the
additional U.S. Dollar Revolving Credit Commitment and/or Term Loan Commitments
so provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arranger or Borrower may,
but shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be reasonably acceptable to Agent,
Arranger and Borrower) to become a Lender and provide an additional U.S. Dollar
Revolving Credit Commitment and/or Term Loan Commitment. The Agent shall provide
all Lenders with a notice setting forth the amount, if any, of the additional
U.S. Dollar Revolving Credit Commitment and/or Term Loan Commitment to be
provided by each Lender and the revised U.S. Dollar Commitment Percentages,
Revolving Credit Commitment Percentages and/or Term Loan Commitment Percentages
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”). In no event shall any Lender
be obligated to provide an additional Commitment. Notwithstanding anything in
this Agreement to the contrary, no increase to the Total U.S. Dollar Revolving
Credit Commitment shall increase the Total Alternative Currency/Dollar Revolving
Credit Commitment.
On any Commitment Increase Date on which the U.S. Dollar Revolving Credit
Commitment is increased, the outstanding principal balance of the U.S. Dollar
Revolving Credit Loans shall be reallocated among the U.S. Dollar Revolving
Credit Lenders such that after the applicable Commitment Increase Date the
outstanding principal amount of U.S. Dollar Revolving Credit Loans owed to each
U.S. Dollar Revolving Credit Lender shall be equal to such U.S. Dollar Revolving
Credit Lender’s U.S. Dollar Revolving Credit Commitment Percentage (as in effect
after the applicable Commitment Increase Date) of the outstanding principal
amount of all U.S. Dollar Revolving Credit Loans. The participation interests of
the U.S. Dollar Revolving Credit Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted. On any Commitment Increase Date those U.S. Dollar
Revolving Credit Lenders whose U.S. Dollar Revolving Credit Commitment
Percentage is increasing shall advance in the applicable currency the funds to
the Agent and the funds so advanced shall be distributed among the U.S. Dollar
Revolving Credit Lenders whose U.S. Dollar Revolving Credit Commitment
Percentage is decreasing as necessary to accomplish the required reallocation of
the outstanding U.S. Dollar Revolving Credit Loans. The funds so advanced shall
be Revolving Credit Base Rate Loans until converted to Revolving Credit Floating
Rate Loans, which are allocated among all U.S. Dollar Revolving Credit Lenders
based on their U.S. Dollar Revolving Credit Commitment Percentages. Borrower
further agrees to pay any Breakage Costs, if any, resulting from any Commitment
Increase.


42



--------------------------------------------------------------------------------



Upon the effective date of each increase in the Total U.S. Dollar Revolving
Credit Commitment or Total Term Loan Commitment pursuant to this §2.11 the Agent
may unilaterally revise Schedule 1.1 and the Borrower shall, if requested by
such Lender, execute and deliver to the Agent new Revolving Credit Notes (U.S.
Dollar) or Term Loan Notes, as applicable, for each Lender whose Commitment has
changed so that the principal amount of such Lender’s Revolving Credit Note
(U.S. Dollar) shall equal its U.S. Dollar Revolving Credit Commitment and the
principal amount of its Term Loan Note shall equal its Term Loan Commitment. The
Agent shall deliver such replacement Revolving Credit Notes (U.S. Dollar) and
Term Loan Notes to the respective Lenders in exchange for the Revolving Credit
Notes (U.S. Dollar) and Term Loan Notes replaced thereby which shall be
surrendered by such Lenders. Such new Revolving Credit Notes (U.S. Dollar) and
Term Loan Notes shall provide that they are replacements for the surrendered
Revolving Credit Notes (U.S. Dollar) or Term Loan Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes (U.S. Dollar) or Term Loan Notes, as applicable. Upon Agent’s request
within five (5) days of issuance of any new Notes pursuant to this §2.11(c), the
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Notes and the enforceability thereof, in form and substance substantially
similar to the opinion delivered in connection with the first disbursement under
this Agreement. The surrendered Notes shall be canceled and returned to the
Borrower.
Notwithstanding anything to the contrary contained herein, the obligation of the
Agent and the Lenders to increase any portion of the Total Commitment pursuant
to this §2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:
Payment of Activation Fee. The Borrower shall pay (A) to the Agent those fees
described in and contemplated by the Agreement Regarding Fees with respect to
the applicable Commitment Increase, and (B) to the Arranger such facility fees
as the Lenders who are providing an additional Commitment may require to
increase or provide the aggregate Commitment, which fees shall, when paid, be
fully earned and non‑refundable under any circumstances. The Arranger shall pay
to the Lenders acquiring or providing the increased Commitment certain fees
pursuant to their separate agreement; and
No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and
Representations True. The representations and warranties made by the Borrower
and the Guarantors in the Loan Documents or otherwise made by or on behalf of
the Borrower and the Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and
Additional Documents and Expenses. The Borrower shall execute and deliver (or
cause to be executed and delivered) to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its reasonable discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase.
Extension of Revolving Credit Maturity Date. The Borrower shall have the
one-time right and option to extend the Revolving Credit Maturity Date to
January 25, 2021, upon satisfaction of the following conditions precedent, which
must be satisfied prior to the effectiveness of any extension of the Revolving
Credit Maturity Date:
Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not later than the date which is thirty
(30) days prior to the then current Revolving Credit Maturity Date. Any such
Extension Request shall be irrevocable and binding on the Borrower.


43



--------------------------------------------------------------------------------



Payment of Extension Fee. The Borrower shall pay to the Agent for the pro rata
accounts of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitments an extension fee in an amount equal to seven and
one-half (7.5) basis points on the Total Revolving Credit Commitment in effect
on the then current Revolving Credit Maturity Date, which fee shall, when paid,
be fully earned and non-refundable under any circumstances.
No Default. On the date the Extension Request is given and on the then current
Revolving Credit Maturity Date there shall exist no Default or Event of Default.
Representations and Warranties. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the then current Revolving Credit Maturity
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).
Provided that the Borrower has duly exercised its option to extend the initial
Revolving Credit Maturity Date in accordance with the terms and conditions set
forth in §2.12(a) above, the Borrower shall have the one-time right and option
to further extend the Revolving Credit Maturity Date to July 25, 2021, upon
further satisfaction of the conditions precedent set forth in §2.12(a)(i)-(iv)
above, which must be again satisfied prior to the effectiveness of any further
extension of the Revolving Credit Maturity Date.
Defaulting Lenders.
If for any reason any Lender shall be a Defaulting Lender, then, in addition to
the rights and remedies that may be available to the Agent or the Borrower under
this Agreement or applicable law, such Defaulting Lender’s right to participate
in the administration of the Revolving Credit Loans, this Agreement and the
other Loan Documents, including without limitation, any right to vote in respect
of, to consent to or to direct any action or inaction of the Agent or to be
taken into account in the calculation of the Required Lenders, the Required
Revolving Credit Lenders, the Required U.S. Dollar Revolving Credit Lenders, the
Required Alternative Currency/Dollar Revolving Credit Lenders, the Required Term
Loan Lenders or all of the Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
hereunder or otherwise, the Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document in accordance with §2.13(d) and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans and/or Commitment shall be applied as
set forth in §2.13(d).
Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire its pro rata share of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then the Borrower (so long as
no Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, the Borrower, such Defaulting Lender and
the other Lenders, demand (but shall have no obligation to so demand) that such
Defaulting Lender assign its Commitment to an assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall


44



--------------------------------------------------------------------------------



consummate such assignment (subject to and in accordance with the provisions of
§18.1). No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an assignee. Upon any such purchase or
assignment, and any such demand with respect to which the conditions specified
in §18.1 have been satisfied, the Defaulting Lender’s interest in its
Commitments, Loans and rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase and assignment, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans (including the Dollar Equivalent of Alternative
Currency/Dollar Revolving Credit Loans) outstanding and owed by the Borrower to
the Defaulting Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees incurred prior to such Lender becoming a Defaulting
Lender. Prior to payment of such purchase price to a Defaulting Lender, the
Agent shall apply against such purchase price any amounts retained by the Agent
pursuant to §2.13(d).
During any period in which there is a U.S. Dollar Revolving Credit Lender that
is a Defaulting Lender, all or any part of such Defaulting Lender’s obligation
to acquire, refinance or fund participations in Letters of Credit pursuant to
§2.10(g) or Swing Loans pursuant to §2.5(e) shall be reallocated among the U.S.
Dollar Revolving Credit Lenders that are Non-Defaulting Lenders in accordance
with their respective U.S. Dollar Revolving Credit Commitment Percentages for
U.S. Dollar Revolving Credit Loans (computed without giving effect to the U.S.
Dollar Revolving Credit Commitment of such Defaulting Lender; provided that (i)
each such reallocation shall be given effect only if, at the date the applicable
U.S. Dollar Revolving Credit Lender becomes a Defaulting Lender, no Default or
Event of Default exists, (ii) the conditions set forth in §10 and §11 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at the time), (iii)
the representations and warranties in the Loan Documents shall be true and
correct in all material respects on and as of the date of such reallocation with
the same effect as though made on and as of such date, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), and (iv) the aggregate obligation of each U.S. Dollar
Revolving Credit Lender that is a Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the U.S. Dollar Revolving Credit Commitment
of that Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the U.S. Dollar Revolving Credit Loans of that Lender plus
(2) such Lender’s pro rata portion in accordance with its U.S. Dollar Revolving
Credit Commitment Percentage of outstanding Letter of Credit Liabilities and
participations in Swing Loans. Subject to §34, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
Any payment of principal, interest, fees or other amounts received by the Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing


45



--------------------------------------------------------------------------------



Lender and the Swing Loan Lender) against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (i) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Loans or funded participations in
Letters of Credit or Swing Loans were made at a time when the conditions set
forth in §10 and §11, to the extent required by this Agreement, were satisfied
or waived, such payment shall be applied solely to pay the Revolving Credit
Loans and Term Loans of, and funded participations in Letters of Credit or Swing
Loans owed to, all Non-Defaulting Lenders as applicable on a pro rata basis
until such time as all Revolving Credit Loans and Term Loans and funded and
unfunded participations in Letters of Credit and Swing Loans are held by the
Lenders pro rata in accordance with their applicable Revolving Credit Commitment
Percentages and Term Loan Commitment Percentages, as applicable, without regard
to §2.13(c), prior to being applied to the payment of any Revolving Credit Loans
and Term Loans of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this §2.13(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Loan, shall not be considered outstanding principal under
this Agreement.
Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms reasonably satisfactory to the Issuing Lender and/or Swing
Loan Lender in its good faith determination (and such cash collateral shall be
in Dollars). Any such cash collateral shall be deposited in the Collateral
Account as collateral (solely for the benefit of the Issuing Lender and/or the
Swing Loan Lender) for the payment and performance of each Defaulting Lender’s
pro rata portion in accordance with their respective U.S. Dollar Revolving
Credit Commitment Percentages of outstanding Letter of Credit Liabilities and
Swing Loans. Moneys in the Collateral Account deposited pursuant to this section
shall be applied by the Agent to reimburse the Issuing Lender and/or the Swing
Loan Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective U.S. Dollar Revolving Credit Commitment
Percentages of any funding obligation with respect to a Letter of Credit or
Swing Loan which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender. Any amounts deposited in the Collateral Account (or any
portion thereof) shall be refunded to the Borrower promptly upon any of the
following (as applicable) (i) the applicable Letter of Credit in connection with
which it was provided being terminated or cancelled (without any drawing
thereon), (ii) all Fronting Exposure with respect to the Issuing Lender and
Swing Loan Lender has been eliminated or (iii) as provided in §§12.1 and 12.6(d)
and (f).
(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Revolving Credit Lender is a Defaulting Lender.
(ii)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.
(iii)    With respect to any Unused Fee, Facility Fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a U.S.
Dollar Revolving Credit Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.


46



--------------------------------------------------------------------------------



If the Borrower (so long as no Default or Event of Default exists) and the Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments (without giving
effect to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender
and any applicable cash collateral provided by the Borrower shall be promptly
refunded to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender (including any
application of such payments pursuant to §2.13(d)); and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
Evidence of Debt. The indebtedness of the Borrower resulting from the Loans made
by each Lender from time to time shall be evidenced by one or more accounts or
records maintained by such Lender and the Agent in the ordinary course of
business, including, without limitation, the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Borrower hereby
irrevocably authorizes Agent and the Lenders to make, or cause to be made, at or
about the time of the Drawdown Date of any Loan or at the time of receipt of any
payment thereof, an appropriate notation on Agent’s and the Lender’s records
reflecting the making of such Loan or (as the case may be) the receipt of such
payment. The Agent shall maintain accounts or records in accordance with its
usual practice in which it shall record: (i) the date and the amount of each
Loan made hereunder and the applicable currency, the Type of Loan and, if
appropriate, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof. The
accounts or records maintained by the Agent and each Lender shall be prima facie
evidence of the existence and amounts of the Obligations recorded therein and
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. The Borrower agrees that
upon the request of any Lender made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Lender (through the Agent) a Revolving Credit Note, a Term Loan
Note and/or a Swing Loan Note, as applicable, payable to the order of such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. All references to Notes in the Loan Documents shall mean Notes,
if any, to the extent issued hereunder. By delivery of this Agreement and any
Revolving Credit Note and/or Swing Loan Note, there shall not be deemed to have
occurred, and there has not otherwise occurred, any payment, satisfaction or
novation of the Indebtedness evidenced by the “Revolving Credit Notes” and the
“Swing Loan Note” described in the Existing Credit Agreement, which Indebtedness
under such Revolving Credit Notes is instead allocated among the U.S. Dollar
Revolving Credit Lenders as of the date hereof as U.S. Dollar Revolving Credit
Loans in accordance with their respective U.S. Dollar Revolving Credit
Commitment Percentages, and which Indebtedness under the Swing Loan Note is
allocated to the Swing Loan Lender, and such Indebtedness is evidenced by this
Agreement and any Revolving Credit Notes (U.S. Dollar) and Swing Loan Note, as
applicable. The U.S. Dollar Revolving Credit Lenders shall as of the date hereof
make such adjustments to the outstanding Revolving Credit Loans of such U.S.
Dollar Revolving Credit Lenders so that such outstanding Revolving Credit Loans
are consistent with their respective U.S. Dollar Revolving Credit Commitment
Percentages.
REPAYMENT OF THE LOANS.
Stated Maturity. The Borrower promises to pay on the Revolving Credit Maturity
Date and there shall become absolutely due and payable on the Revolving Credit
Maturity Date all of the Revolving Credit Loans, Swing Loans and other Letter of
Credit Liabilities outstanding on such date, together with any and all accrued
and unpaid interest


47



--------------------------------------------------------------------------------



thereon. Borrower promises to pay on the Term Loan Maturity Date and there shall
become absolutely due and payable on the Term Loan Maturity Date all of the
Outstanding Term Loans on such date, together with any and all accrued and
unpaid interest thereon.
Mandatory Prepayments.
If at any time the sum of the aggregate outstanding principal amount of the U.S.
Dollar Revolving Credit Loans, outstanding principal balance of the Swing Loans
and the aggregate Letter of Credit Liabilities exceeds the Total U.S. Dollar
Revolving Credit Commitment, then the Borrower shall, within five (5) Business
Days of such occurrence pay the amount of such excess to the Agent for the
respective accounts of the U.S. Dollar Revolving Credit Lenders, as applicable,
for application to the U.S. Dollar Revolving Credit Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8, except that the
amount of any Swing Loans shall be paid solely to the Swing Loan Lender.
If at any time the Dollar Equivalent of the aggregate outstanding principal
amount of the Alternative Currency/Dollar Revolving Credit Loans exceeds the
Total Alternative Currency/Dollar Revolving Credit Commitment, then the Borrower
shall, within five (5) Business Days (or only in the event that such excess is
the result of a determination on a Revaluation Date that the Dollar Equivalent
of the Outstanding Alternative Currency/Dollar Revolving Credit Loans exceeds
the Total Alternative Currency/Dollar Revolving Credit Commitment, five (5)
Business Days after receipt of notice from Agent) of such occurrence pay the
amount of such excess to the Agent for the respective accounts of the
Alternative Currency/Dollar Revolving Credit Lenders, as applicable, for
application to the Alternative Currency/Dollar Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8.
In the event of the occurrence of a Change of Control, then on the date that is
thirty (30) days after the occurrence of such Change of Control all of the
Revolving Credit Loans, Term Loans, Swing Loans and other Letter of Credit
Liabilities Outstanding on such date, together with all accrued and unpaid
interest thereon and any other fees or other amounts accrued and unpaid under
the Loan Documents, shall be due and payable in full, and the Commitments of the
Lenders shall terminate.
Optional Prepayments.
The Borrower shall have the right, at its election, to prepay the outstanding
amount of the Revolving Credit Loans, Term Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Floating Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.
The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time) at
least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.
Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall be in
a minimum amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment in Dollars under
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then, in the absence of instruction by the Borrower, pro rata to the principal
of U.S. Dollar Revolving Credit Loans, the principal of the Alternative
Currency/Dollar Revolving Credit Loans and the principal of Term Loans (and with
respect to each category of Loans, first to the principal of Base Rate Loans,
and then to the principal of Floating Rate Loans). Each partial payment in
Alternative Currency under §3.3 shall be applied to the principal of the
Alternative Currency/Dollar Revolving Credit Loans (first to the principal of
any Base Rate Loans and then to the principal of any Floating Rate Loans).


48



--------------------------------------------------------------------------------



Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2(a) and §3.3 prior to the Revolving Credit Maturity Date may be reborrowed
as provided in §2. Amounts of the Term Loans prepaid under this Agreement may
not be reborrowed.
CERTAIN GENERAL PROVISIONS.
Conversion Options.
The Borrower may elect from time to time to convert any of its outstanding U.S.
Dollar Revolving Credit Loans, Alternative Currency/Dollar Revolving Credit
Loans denominated in Dollars or Term Loans to a U.S. Dollar Revolving Credit
Loan, Alternative Currency/Dollar Revolving Credit Loans denominated in Dollars
or Term Loan, respectively, of another Type and such U.S. Dollar Revolving
Credit Loans, Alternative Currency/Dollar Revolving Credit Loans denominated in
Dollars or Term Loans shall thereafter bear interest as a Base Rate Loan or a
Floating Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a Floating Rate Loan denominated in Dollars to a Base Rate Loan,
the Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such Floating Rate Loan; (ii) with
respect to any such conversion of a Base Rate Loan to a Floating Rate Loan
denominated in Dollars the Borrower shall give the Agent at least three
(3) Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than eight (8) Floating Rate Loans (whether
Revolving Credit Loans or Term Loans) outstanding at any one time; and (iii) no
Loan may be converted into a Floating Rate Loan when any Default or Event of
Default has occurred and is continuing. All or any part of the outstanding U.S.
Dollar Revolving Credit Loans, Alternative Currency/Dollar Revolving Credit
Loans denominated in Dollars or Term Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Base Rate
Loan in a principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a Floating Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its applicable Commitment Percentage of such Loans to its applicable
Lending Office. Each Conversion/Continuation Request relating to the conversion
of a Base Rate Loan to a Floating Rate Loan shall be irrevocable by the
Borrower.
No Alternative Currency/Dollar Revolving Credit Loan or U.S. Dollar Revolving
Credit Loan may be converted into or continued as a Revolving Credit Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Credit Loan and reborrowed in the other currency.
Any Floating Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no Floating Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but any such
Floating Rate Loan shall be automatically converted to a Base Rate Loan on the
last day of the Interest Period relating thereto ending during the continuance
of any Default or Event of Default.
In the event that the Borrower does not notify the Agent at least one (1)
Business Day prior of its election hereunder with respect to any Floating Rate
Loan, such Loan shall be automatically continued at the end of the applicable
Interest Period as a Floating Rate Loan for an Interest Period of one month
unless such Interest Period shall be greater than the time remaining until the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable, in
which case such Loan shall be automatically converted to a Base Rate Loan at the
end of the applicable Interest Period.
Fees. The Borrower agrees to pay to KeyBank and Arranger for their own account
certain fees for services rendered or to be rendered in connection with the
Loans as provided pursuant to a fee letter dated June 23, 2016 among Borrower,
KeyBank and Arranger (the “Agreement Regarding Fees”). Any annual agency or
administration fee payable under the Agreement Regarding Fees shall be paid
annually in advance. All such fees shall be fully earned when paid and
nonrefundable under any circumstances.


49



--------------------------------------------------------------------------------



[Intentionally Omitted.]
Funds for Payments.
All payments in Dollars of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due (or such later time as is
acceptable to the Agent in the event of a payment in full of all Loans and a
termination of all Commitments hereunder), in each case in lawful money of the
United States in Same Day Funds. All payments in any Alternative Currency
hereunder or otherwise under the Loan Documents shall be made to the Agent’s
Head Office for payments in such Alternative Currency and in Same Day Funds not
later than the Applicable Time specified by the Agent on the date specified
herein. Without limiting the generality of the foregoing, the Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower or any Guarantor is prohibited by any Applicable Law
from making any required payment hereunder in an Alternative Currency, the
Borrower or Guarantor shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. All payments of principal
of and interest on any Loan shall be payable in the same currency as the Loan is
denominated other than as provided in the preceding sentence, and all other fees
and other amounts payable under this Agreement shall be payable in Dollars. With
respect to the payment of any amount denominated in the Alternative Currency,
the Agent shall not be liable to the Borrower or any Revolving Credit Lender in
any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Agent if the Agent shall have taken all relevant steps to achieve, on the
date required by this Agreement, the payment of such amount in Same Day Funds in
the applicable Alternative Currency to the account with Agent designated by
Borrower or the applicable Lending Office. For purposes of this clause, “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Agent may from time to time determine for the purpose of clearing or
settling payments of the applicable Alternative Currency. To the extent not
already paid pursuant to this paragraph, the Agent is hereby authorized to
charge the accounts of the Borrower with KeyBank, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.
All payments by the Borrower hereunder and under any of the other Loan Documents
shall be made without setoff or counterclaim, and free and clear of and without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or other applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
§4.4) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
The Borrower and the Guarantors shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.
The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.


50



--------------------------------------------------------------------------------



Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.
As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.4, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(1)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:
any Lender that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), an electronic copy (or an original if requested by the Borrower or
the Agent) of an executed IRS Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding tax;
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W‑8BEN‑E (or W‑8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W‑8BEN‑E (or W‑8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;
an electronic copy (or an original if requested by the Borrower or the Agent) of
an executed IRS Form W-8ECI;


51



--------------------------------------------------------------------------------



in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
to the extent a Foreign Lender is not the beneficial owner, an electronic copy
(or an original if requested by the Borrower or the Agent) of an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W 9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this §4.4 (including by the payment of additional amounts pursuant to this
§4.4), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this §4.4 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.


52



--------------------------------------------------------------------------------



Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
The obligations of the Borrower to the Lenders under this Agreement (and of the
Revolving Credit Lenders to make payments to the Issuing Lender with respect to
Letters of Credit and to the Swing Loan Lender with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower, the Guarantors or any of their Subsidiaries or Affiliates may have at
any time against any beneficiary or any transferee of any Letter of Credit (or
persons or entities for whom any such beneficiary or any such transferee may be
acting) or the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction; (iv) any draft, demand, certificate, statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between Borrower, the Guarantors or any of their Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
Issuing Lender or the Swing Loan Lender, as applicable, as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.
Computations. All computations of interest on the Loans and of other fees to the
extent applicable shall be based on a 360‑day year (or a 365 or 366 day year, as
applicable, in the case of Base Rate Loans) and paid for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to Floating Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.
Suspension of Floating Rate Loans. In the event that, prior to the commencement
of any Interest Period relating to any Floating Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Floating Rate (whether for a Loan denominated in Dollars or an Alternative
Currency) for such Interest Period or that deposits (whether denominated in
Dollars or an Alternative Currency) are not being offered to banks in the London
or other applicable interbank market, or the Agent shall reasonably determine
that the Floating Rate will not accurately and fairly reflect the cost of the
Lenders making or maintaining Floating Rate Loans (whether for Loans denominated
in Dollars or Alternative Currency) for such Interest Period, the Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders absent manifest error) to the Borrower
and the Lenders. In such event (a) any Loan Request with respect to a Floating
Rate Loan in the affected currency or currencies shall be automatically
withdrawn and shall be deemed a request for a Base Rate Loan in such currency,
and (b) each Floating Rate Loan in the affected currency or currencies will
automatically, on the last day of


53



--------------------------------------------------------------------------------



the then current Interest Period applicable thereto, become a Base Rate Loan in
such currency, and the obligations of the Lenders to make Floating Rate Loans in
the affected currency or currencies shall be suspended until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders.
Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its Lending Office shall assert
that it is unlawful, for any Lender to make or maintain Floating Rate Loans
(whether in Dollars or an Alternative Currency), or any Governmental Authority
has imposed material restrictions on the authority of a Revolving Credit Lender
to purchase or sell, or to take deposit of, Dollars or Alternative Currency in
the applicable offshore interbank market for such currency in the London or
other applicable interbank market such Lender shall forthwith give notice of
such circumstances to the Agent and the Borrower and thereupon (a) the
commitment of the Lenders to make Floating Rate Loans in the affected currency
or currencies shall forthwith be suspended and (b) the Floating Rate Loans then
outstanding in the affected currency or currencies shall be converted
automatically to Base Rate Loans in the applicable currency on the last day of
each Interest Period applicable to such Floating Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.
Additional Interest. If any Floating Rate Loan (whether in Dollars or the
Alternative Currency) or any portion thereof is repaid or is converted to a Base
Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such Floating Rate Loan, or if repayment of the
Loans (whether in Dollars or the Alternative Currency) has been accelerated as
provided in §12.1, or if the Borrower fails to draw down on the first day of the
applicable Interest Period any amount as to which the Borrower has elected a
Floating Rate Loan (whether in Dollars or the Alternative Currency) or the
Borrower makes any payment in a different currency than is required by this
Agreement, the Borrower will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective applicable Commitment
Percentages (or to the Swing Loan Lender with respect to a Swing Loan), in
addition to any amounts of interest otherwise payable hereunder, the Breakage
Costs. Borrower understands, agrees and acknowledges the following: (i) no
Lender has any obligation to purchase, sell and/or match funds in an applicable
currency or in connection with the use of a Floating Rate as a basis for
calculating the rate of interest on a Floating Rate Loan; (ii) the Floating Rate
is used merely as a reference in determining such rate; and (iii) Borrower has
accepted the Floating Rate as a reasonable and fair basis for calculating such
rate and any Breakage Costs. Borrower further agrees to pay the Breakage Costs,
if any, whether or not a Lender elects to purchase, sell and/or match funds.
Additional Costs, Etc.. Notwithstanding anything herein to the contrary, if any
present or future Applicable Law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:
subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans
(whether in Dollars or the Alternative Currency) (other than for Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and Connection Income Taxes), or
impose on any Lender or Issuing Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
(whether in Dollars or the Alternative Currency) made by such Lender or any
Letter of Credit or participation therein, or
impose or increase or render applicable any special deposit, compulsory loan,
insurance charge, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law


54



--------------------------------------------------------------------------------



and which are not already reflected in any amounts payable by Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or
impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:
to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or
to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or
to require any Lender or the Agent to make any payment or to forego any interest
or other sum payable hereunder, the amount of which payment or foregone interest
or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent and receipt of the
certificate described in Section 4.13 below at any time and from time to time
and as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum. Each
Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
Capital Adequacy. If after the date hereof any Lender determines that (a) the
adoption of or change in any Applicable Law regarding liquidity or capital
ratios or requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or liquidity ratios or requirements (whether or not
having the force of law), has the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s commitment
to make Loans or participate in Letters of Credit hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy or
liquidity position) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, within fifteen (15) days upon presentation by such
Lender of a certificate described in Section 4.13 below of the amount setting
forth the Lender’s calculation thereof. In determining such amount, such Lender
may use any reasonable averaging and attribution methods generally applied by
such Lender. For purposes of §4.9 and §4.10, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, publications, orders,
guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have
occurred or been adopted and gone into effect after the date hereof regardless
of when adopted, enacted or issued.
Breakage Costs. Borrower shall pay all Breakage Costs required to be paid by it
pursuant to this Agreement and incurred from time to time by any Lender upon
demand within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.
Default Interest. Following the occurrence and during the continuance of any
Event of Default under §12.1(a), (b), (h), (i) or (j) or upon the vote of the
Required Lenders following the occurrence of any other Event of Default, and
regardless of whether or not the Agent or the Lenders shall have accelerated the
maturity of the Loans, all Loans shall bear interest payable on demand at a rate
per annum equal to two percent (2.0%) above the Base Rate for the currency of
such Loan plus the Applicable Margin for such Base Rate Loan (the “Default
Rate”), until such amount


55



--------------------------------------------------------------------------------



shall be paid in full (after as well as before judgment), and the fee payable
with respect to Letters of Credit shall be increased to a rate equal to two
percent (2.0%) above the Letter of Credit fee that would otherwise be applicable
to such time, or if any of such amounts shall exceed the maximum rate permitted
by law, then at the maximum rate permitted by law.
Certificate. A certificate setting forth any amounts payable pursuant to §4.8,
§4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.
Limitation on Interest. Notwithstanding anything in this Agreement or the other
Loan Documents to the contrary, all agreements between or among the Borrower,
Guarantors, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Guarantors, the Lenders and the
Agent.
Certain Provisions Relating to Increased Costs.
If a Lender gives notice of the existence of the circumstances set forth in §4.7
or any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4 (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon request of Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4 (as a result of the imposition of U.S. withholding taxes on amounts paid
to such Lender under this Agreement), §4.9 or §4.10 and following the request of
Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”), then, within thirty (30) days after such
notice or request for payment or compensation, as applicable, Borrower shall
have the one-time right as to such Affected Lender to be exercised by delivery
of written notice delivered to the Agent and the Affected Lender, within sixty
(60) days of receipt of such notice, to elect to cause the Affected Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent, in
consultation with the Borrower, shall endeavor to obtain a new Lender to acquire
such remaining Commitment, and the assignment to such Lender shall be subject to
and in accordance with §18.1. Upon any such purchase of the Commitment of the
Affected Lender, the Affected Lender’s interest in the Obligations and its
rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest. The purchase price
for the Affected Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Affected Lender,


56



--------------------------------------------------------------------------------



including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees (including the Dollar Equivalent of any Loans denominated in
the Alternative Currency).
Failure or delay on the part of any Lender to demand compensation pursuant to
§4.9 or §4.10 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to §4.9 or §4.10 for any increased costs or reductions on return
incurred more than 180 days prior to the date that such Lender notifies Borrower
of the change giving rise to such increased costs or reduction and of such
Lender’s intention to claim compensation therefor; provided further that if any
such change giving rise to such increased costs or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. Neither the Agent nor a Lender, as the
case may be, shall be entitled to submit a claim for compensation under §4.9 or
§4.10 unless such Person shall deliver to Borrower a certificate that such
Person has determined that the making of such claim is consistent with its
general practices or policies in respect of similarly situated borrowers that
are equity REITs with credit agreements entitling it to make such claims (it
being agreed that such certification from Agent or any Lender shall be
sufficient to make such a claim, and that neither the Agent nor a Lender shall
be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim).
UNSECURED OBLIGATIONS; GUARANTY.
Collateral. The Lenders have agreed to make the Loans to the Borrower and issue
Letters of Credit to the account of Borrower on an unsecured basis.
Notwithstanding the foregoing, the Obligations shall be guaranteed pursuant to
the term of the Guaranty.
Additional Subsidiary Guarantors.
In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower be included as an Unencumbered Property for purposes of
calculation of the Unencumbered Asset Value, Borrower shall as a condition
thereto, in addition to the requirements of §7.22, cause each such Subsidiary
(and any other Subsidiary of Borrower having an interest in such Subsidiary of
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such other Subsidiary) shall become a Subsidiary Guarantor
hereunder. In addition, in the event any Subsidiary or the Borrower shall
constitute a Material Subsidiary within the meaning of clause (b) of the
definition thereof, the Borrower shall cause such Subsidiary, as a condition to
such Subsidiary’s becoming a guarantor or other obligor with respect to such
other Unsecured Debt described therein, cause each such Subsidiary to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents and
applicable law, to be a Guarantor hereunder. Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary or other
entity. In connection with the delivery of such Joinder Agreement, Borrower
shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require. Each Subsidiary of Borrower that owns Real Estate included
as an Unencumbered Property (and each other Subsidiary of Borrower having an
interest in such Subsidiary of Borrower) shall be organized under the laws of a
State and shall have its principal place of business in a State, consistent with
the requirements of §7.2.
The Borrower may request in writing that the Agent release, and the Agent shall
release (subject to the terms hereof), a Subsidiary Guarantor from the Guaranty
so long as: (i) no Default or Event of Default shall then be in existence or
would occur as a result of such release; (ii) the Agent shall have received such
written request at least five (5) Business Days prior to the requested date of
release (or such shorter period as the Agent may accept) together with an
updated Compliance Certificate which gives effect to such proposed release; and
(iii) Borrower shall deliver to Agent evidence reasonably satisfactory to Agent
that (A) the Borrower has disposed of or simultaneously with such release will
dispose of its entire interest in such Subsidiary Guarantor or that all of the
assets of such Subsidiary Guarantor have been or simultaneously with such
release will be disposed of in compliance with the terms of this Agreement to a
Person other than REIT or any of its Subsidiaries or Affiliates, and the net
cash proceeds from such disposition are being distributed to the Borrower in
connection with such disposition; or (B) if such Subsidiary Guarantor previously
directly or indirectly owned an asset included in the calculation of
Unencumbered Asset Value, all such assets have


57



--------------------------------------------------------------------------------



been removed from the calculation of the Unencumbered Asset Value in accordance
with the terms of the Agreement (and such Subsidiary Guarantor is not otherwise
required by the terms of this Agreement to be a Guarantor); or (C) such
Subsidiary Guarantor does not directly or indirectly own an asset included in
the calculation of the Unencumbered Asset Value and will not, upon giving effect
to such requested release, be a guarantor of or otherwise liable with respect to
any other Unsecured Debt of the REIT, Borrower or any of their respective
Subsidiaries of the type described in clause (b) of the definition of Material
Subsidiary which would require it to be a Guarantor. Delivery by the Borrower to
the Agent of any such request for a release shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.
Notwithstanding the foregoing, the foregoing release provisions shall not apply
to the REIT, which may only be released upon the written approval of Agent and
all of the Lenders.
Notwithstanding the terms of §5.2(a), from and after any date that Agent first
receives written notice from REIT or Borrower that Borrower has first obtained
an Investment Grade Rating, then (i) subject to the terms of this §5.2(c),
Material Subsidiaries (including, without limitation, any Subsidiary Guarantor
that is a direct or indirect owner of an Unencumbered Property) shall no longer
be required to be Guarantors under the Credit Agreement, and (ii) Agent shall
promptly release the Material Subsidiaries from the Guaranty; provided however
that notwithstanding the foregoing, (A) Agent shall not be obligated to release
any Material Subsidiary from the Guaranty in the event that a Default or Event
of Default shall have occurred and be continuing, and (B) no Material Subsidiary
shall be released in the event that such Material Subsidiary constitutes a
Material Subsidiary within the meaning of clause (b) of the definition thereof.
In the event that at any time after Borrower has an Investment Grade Rating,
Borrower shall no longer have an Investment Grade Rating, Borrower and REIT
shall within thirty (30) days (or such later date as agreed to by Agent) after
such occurrence cause all Material Subsidiaries to execute the Guaranty in the
form of the Guaranty as then in effect (or if the Guaranty is not in effect,
then as last in effect, with such modifications thereto as may be reasonably
required by Agent to describe the obligations to be guaranteed) and cause such
Material Subsidiaries, REIT and Borrower to execute a Contribution Agreement in
the form of the original Contribution Agreement, in each case with such
conforming changes (i.e., references to dates of documents and parties) as Agent
may reasonably require and shall further cause to be satisfied within such
thirty (30) day period (or such longer period as agreed to by Agent) all of the
provisions of §5.2(a) that would be applicable to the addition of a new
Guarantor. In no event shall the provisions of this §5.2(c) entitle REIT to be
released from the Guaranty. If at any time during which the Borrower has an
Investment Grade Rating the provisions of clause (b) of the definition of
Material Subsidiary shall be applicable to a Subsidiary of Borrower, the
Borrower shall be required to cause such Subsidiary to become a Guarantor by
executing a Guaranty in the form of the Guaranty as then in effect (or if the
Guaranty is not in effect, then as last in effect, with such modifications
thereto as may be reasonably required by Agent to describe the obligations to be
guaranteed) and cause such Material Subsidiaries, REIT and Borrower to execute a
Contribution Agreement in the form of the original Contribution Agreement, in
each case with such conforming changes (i.e., references to dates of documents
and parties) as Agent may reasonably require and comply with the provisions of
§5.2(a) as a condition to such Subsidiary’s becoming a guarantor or other
obligor with respect to such other Unsecured Debt regardless of whether Borrower
has obtained an Investment Grade Rating.
Notwithstanding anything to the contrary contained herein, in the event that the
entities described in clause (a) of the definition of Material Subsidiary are
not required to be a Subsidiary Guarantor pursuant to §5.2(c), then the
Unencumbered Properties owned by such Persons shall still be considered
Unencumbered Properties for the purposes of this Agreement (and considered in
the calculation of Unencumbered Asset Value and Unencumbered Property Debt
Yield) provided that the representations and warranties in this Agreement with
respect to Unencumbered Property Subsidiaries continue to be true and correct in
all material respects, and the Borrower and such Unencumbered Property
Subsidiaries continue to comply with the provisions and covenants applicable to
Unencumbered Property Subsidiaries (or such provisions and covenants shall be
applicable to such Persons and shall be complied with, as applicable).
REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Agent and the Lenders as follows.


58



--------------------------------------------------------------------------------



Corporate Authority, Etc.
Incorporation; Good Standing. Borrower is a Maryland limited partnership duly
organized pursuant to its certificate of limited partnership filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of Maryland. REIT is a Maryland corporation duly organized pursuant to
its articles of incorporation filed with the Maryland Secretary of State, and is
validly existing and in good standing under the laws of the State of Maryland.
Each of Borrower and REIT (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdictions
where an Unencumbered Property included in the calculation of Unencumbered Asset
Value owned or leased by it is located (to the extent required by applicable
law) and in each other jurisdiction where a failure to be so qualified in such
other jurisdiction could have a Material Adverse Effect.
Subsidiaries. Each of the Subsidiary Guarantors and Unencumbered Property
Subsidiaries and each of the Subsidiaries of the Borrower and REIT (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where an Unencumbered Property
included in the calculation of Unencumbered Asset Value owned or leased by it is
located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified could have a Material Adverse
Effect.
Authorization. The execution, delivery and performance of this Agreement and the
other Loan Documents to which any of the Borrower or the Guarantors is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
material agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.
Enforceability. This Agreement and the other Loan Documents to which the
Borrower or the Guarantors is a party are valid and legally binding obligations
of such Person enforceable in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.
Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Agreement.
Title to Properties. Except as indicated on Schedule 6.3 hereto or other
adjustments that are not material in amount, Borrower and its Subsidiaries own
or lease all of the assets reflected in the consolidated balance sheet of
Borrower as of the Balance Sheet Date or acquired or leased since that date
(except property and assets sold or otherwise disposed since that date in
accordance with the applicable requirements hereof) subject to no Liens other
than Permitted Liens.
Financial Statements. Borrower has furnished to Agent: (a) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for the calendar quarter
then ended certified by the chief financial or accounting officer of REIT,
(b) as of the Closing Date,


59



--------------------------------------------------------------------------------



an unaudited statement of Net Operating Income for each of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value for the
period ending March 31, 2016 reasonably satisfactory in form to the Agent and
certified by the chief financial or accounting officer of REIT as fairly
presenting in all material respects the Net Operating Income for such parcels
for such periods, and (c) certain other financial information relating to the
Borrower, Guarantors and the assets included in the calculation of Unencumbered
Asset Value. Such balance sheet and statements have been prepared in accordance
with generally accepted accounting principles and fairly present in all material
respects the consolidated financial condition of REIT and its Subsidiaries as of
such dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto (other than
liabilities permitted under this Agreement incurred after the date of said
financial statements).
No Material Changes. Since the Balance Sheet Date or the date of the most recent
financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition or business of
the Borrower, REIT and their respective Subsidiaries taken as a whole, other
than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of any of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, operation or financial condition of such Unencumbered Property.
Franchises, Patents, Copyrights, Etc.. The Borrower, Guarantors and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others except where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect.
Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, or which could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, as of the Closing Date, there are
no judgments, final orders or awards outstanding against or affecting Borrower,
any Guarantor or any of their respective Subsidiaries or any Unencumbered
Property individually or in the aggregate in excess of $1,000,000.00.
No Material Adverse Contracts, Etc.. None of the Borrower, the Guarantors or any
of their respective Subsidiaries is subject to any charter, corporate or other
legal restriction, or any judgment, decree, order, rule or regulation that has
or is expected in the future to have a Material Adverse Effect. None of the
Borrower, the Guarantors or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.
Compliance with Other Instruments, Laws, Etc.. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal, state and provincial income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing,
(b) has paid prior to delinquency all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports


60



--------------------------------------------------------------------------------



or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction except those that are
being contested pursuant to §7.8, and the officers or partners of such Person
know of no basis for any such claim. The taxpayer identification number for
Borrower is 26-0559473. REIT is a real estate investment trust in full
compliance with and entitled to the benefits of §856 of the Code, and has
elected to be treated as a real estate investment trust pursuant to the Code.
No Event of Default. No Default or Event of Default has occurred and is
continuing.
Investment Company Act. None of the Borrower, the Guarantors or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.
Absence of UCC Financing Statements, Etc.. Except with respect to Permitted
Liens (including any UCC pre-filings or PPSA registrations in respect of
Permitted Liens prior to the incurrence of such Permitted Lien, provided that if
the Indebtedness to which such pre-filing relates is not promptly closed
following such pre-filing, such pre-filed UCC or PPSA financing statement shall
be promptly released), there is no effective financing statement (but excluding
any financing statements that may be filed against Borrower, the Guarantors or
their respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of
Borrower, the Guarantors or their respective Subsidiaries or rights thereunder.
[Intentionally Omitted.]
Certain Transactions. Except as disclosed on Schedule 6.15 hereto or as
otherwise permitted pursuant to §8.13, none of the partners, officers, trustees,
managers, members, directors, or employees of Borrower, the Guarantors or any of
their respective Subsidiaries is, a party to any transaction with Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
any Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.
Employee Benefit Plans. Borrower, each Guarantor, each Unencumbered Property
Subsidiary and each ERISA Affiliate has fulfilled its obligation, if any, under
the minimum funding standards of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan. Neither Borrower, any Guarantor, any
Unencumbered Property Subsidiary nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under §412 of the Code in respect of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed
to make any contribution or payment to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. None of
the Real Estate constitutes a “plan asset” of any Employee Plan, Multiemployer
Plan or Guaranteed Pension Plan. There are no current and never have been any
Canadian Pension Plans or Canadian Benefit Plans.
Disclosure. All of the representations and warranties made by or on behalf of
the Borrower, the Guarantors and their respective Subsidiaries in this Agreement
and the other Loan Documents or any document or instrument delivered by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries to the
Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects as of the date made or
when deemed to have been made or repeated. All information contained in this
Agreement, the other


61



--------------------------------------------------------------------------------



Loan Documents or otherwise furnished in writing (which for the purposes hereof
shall include all materials delivered electronically or by email) (other than
materials marked drafts and forward‑looking information of a general economic
nature and general information about the Borrower’s industry) to or made
available to the Agent or the Lenders by or on behalf of Borrower or any
Guarantor is and will be true and correct in all material respects as of the
date furnished when taken as a whole with all other information furnished and
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
at such time in light of the circumstances under which such information was
provided. The written information, reports and other papers and data with
respect to the Borrower, the Guarantors, any Subsidiary or the Unencumbered
Properties (other than materials marked drafts and forward‑looking information
of a general economic nature and general information about the Borrower’s
industry) furnished to the Agent or the Lenders by or on behalf of the Borrower,
the Guarantors and their respective Subsidiaries in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, when taken as a whole with all other information
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s or
Guarantors’ counsel (although the Borrower has no reason to believe that the
Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable).
Place of Business. As of the date hereof, the principal place of business of the
Borrower and Guarantors is 1212 New York Avenue, N.W., Suite 900, Washington, DC
20005.
Regulations T, U and X. No portion of any Loan is to be used for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower, any Guarantor nor
any Unencumbered Property Subsidiary is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Environmental Compliance. The Borrower has taken all commercially reasonable
steps to investigate the past and present conditions and usage of the Real
Estate and the operations conducted thereon and makes the following
representations and warranties except as set forth on Schedule 6.20(d):
None of the Borrower, the Guarantors, their respective Subsidiaries nor to the
best knowledge and belief of Borrower any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
and has had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Property included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean‑up, remediation, containment, correction or other costs to the
Borrower or any Guarantor or Unencumbered Property Subsidiary individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.
None of the Borrower, the Guarantors nor any of their respective Subsidiaries
has received notice from any third party including, without limitation, any
federal, state, provincial or local governmental authority, (i) that it has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any
Hazardous Substance(s) which it has generated, transported or disposed of have
been found at any site at which a federal, state, provincial or local agency or
other third party has conducted or has ordered that Borrower, any


62



--------------------------------------------------------------------------------



Guarantor or any of their respective Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in any case (A) involves Real Estate
other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected to have a
Material Adverse Effect or (B) involves an Unencumbered Property included in the
calculation of Unencumbered Asset Value and has had or could reasonably be
expected, when taken together with other matters covered by this §6.20 and §8.6,
to result in liability, clean‑up, remediation, containment, correction or other
costs to the Borrower or any Guarantor or Unencumbered Property Subsidiary
individually or in the aggregate with other Unencumbered Properties in excess of
$10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such property.
(i) No portion of the Real Estate has been used for the handling, processing,
storage or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge and belief of the Borrower, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Borrower’s, Guarantors’ or an
Unencumbered Property Subsidiary’s business and in compliance with applicable
Environmental Laws; (iii) except as set forth on Schedule 6.20(c), there has
been no past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping
(other than the storing of materials in reasonable quantities to the extent
necessary for the operation of data centers of the type and size of those owned
by Borrower, Guarantors or Unencumbered Property Subsidiaries in the ordinary
course of their business, and in any event in compliance with all Environmental
Laws) (a “Release”) or threatened Release of Hazardous Substances on, upon, into
or from the Unencumbered Properties included in the calculation of Unencumbered
Asset Value, which Release would have a material adverse effect on the value of
such Unencumbered Properties or adjacent properties, or from any other Real
Estate, which Release has had or could reasonably be expected to have a Material
Adverse Effect; (iv) to the Borrower’s actual knowledge, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Real Estate which, through soil or groundwater contamination, may have come to
be located on, and which could be reasonably anticipated to have a material
adverse effect on the value of, the Real Estate; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off‑site in accordance with all applicable Environmental Laws
(except with respect to the foregoing in this §6.20(c) as to (A) any Real Estate
(other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value where the foregoing has not had or could not reasonably
be expected to have a Material Adverse Effect) and (B) any Unencumbered Property
included in the calculation of Unencumbered Asset Value where the foregoing has
had or could reasonably be expected, when taken together with other matters
covered by this §6.20 and §8.6, to result in liability, clean up, remediation,
containment, correction or other costs to the Borrower or any Guarantor or
Unencumbered Property Subsidiary individually or in the aggregate with other
Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property).
Except as set forth on Schedule 6.20(d), none of the Borrower, the Guarantors,
their respective Subsidiaries nor the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any transactions contemplated hereby except
for such matters that shall be complied with as of the Closing Date.
There are no existing or closed sanitary landfills, solid waste disposal sites,
or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Real Estate except where such
existence (1) as to any Real Estate other than an Unencumbered Property included
in the calculation of Unencumbered Asset Value has not had or could not be
reasonably be expected to have a Material Adverse Effect or (2) with respect to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or


63



--------------------------------------------------------------------------------



could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor or Unencumbered
Property Subsidiary individually or in the aggregate with other Unencumbered
Properties in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property.
Neither the Borrower, any Guarantor nor any Unencumbered Property Subsidiary has
received any written notice of any claim by any party that any use, operation,
or condition of the Real Estate has caused any nuisance or any other liability
or adverse condition on any other property which (A) as to any Real Estate other
than an Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected to have a Material Adverse Effect,
nor is there any actual knowledge of any basis for such a claim and (B) as to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value, has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor or Unencumbered Property Subsidiary individually or in the aggregate
with other Unencumbered Properties in excess of $10,000,000.00 or could
reasonably be expected to materially adversely affect the operation of or
ability to use such property, nor is there any actual knowledge of any basis for
such a claim.
Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of the
date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate. As of the date hereof, no
Person owns any legal, equitable or beneficial interest in any of the Persons
(other than REIT) set forth on Schedules 6.21(a) and 6.21(b) except as set forth
on such Schedules. Each Subsidiary Guarantor and Unencumbered Property
Subsidiary is a Wholly Owned Subsidiary of Borrower.
[Intentionally Omitted.]
Property. All Real Estate of the Borrower, the Guarantors and their respective
Subsidiaries is structurally sound, in good condition and working order, subject
to ordinary wear and tear and casualty and condemnation events, except for such
portion of such Real Estate which is not occupied by any tenant and where such
defects have not had and could not reasonably be expected to have a Material
Adverse Effect. Each of the Unencumbered Properties included in the calculation
of Unencumbered Asset Value, and the use and operation thereof, is in material
compliance with all applicable federal, state and provincial law and
governmental regulations and any local or municipal ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value which are payable by Borrower or any
Guarantor (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this Agreement). There are
no unpaid or outstanding real estate or other taxes or assessments on or against
any other property of the Borrower, the Guarantors or any of their respective
Subsidiaries which are payable by any of such Persons in any material amount
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement). There are no
pending, or to the knowledge of Borrower threatened or contemplated, eminent
domain or expropriation proceedings against any of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value, the effect of which
could reasonably be expected to have a material adverse effect on the access to,
marketability, leases, use or operation of such Unencumbered Property. There are
no pending, or to the knowledge of the Borrower threatened or contemplated,
Aboriginal right or Aboriginal title claims with respect to any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value.
None of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value is, except as disclosed to the Agent in writing in accordance with
§7.22(b), now damaged as a result of any fire, explosion, accident, flood or
other casualty, and none of the other properties of Borrower, Guarantors or
their respective subsidiaries is now damaged as a result of any fire, explosion,
accident, floor or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect. No person or entity has any
right or option to acquire any


64



--------------------------------------------------------------------------------



Unencumbered Property included in the calculation of Unencumbered Asset Value or
any building thereon or any portion thereof or interest therein, except for
certain tenants pursuant to the terms of their leases with Subsidiary Guarantors
or Unencumbered Property Subsidiaries.
Brokers. None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.
Other Debt. No event described in §12.1(g) has occurred and is continuing.
Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or their respective properties and entered into by the Borrower or
the Guarantors as of the date of this Agreement with respect to any Indebtedness
of the Borrower or Guarantors in an amount greater than $10,000,000.00, and, to
the extent requested by the Agent, the Borrower has provided the Agent with
true, correct and complete copies thereof.
Solvency. As of the Closing Date and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all Loans
made or to be made hereunder, neither Borrower nor any Guarantor nor any
Unencumbered Property Subsidiary is insolvent on a balance sheet basis, such
that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, each of Borrower and each Guarantor is able to pay its debts as
they become due, and each of Borrower and each Guarantor has sufficient capital
to carry on its business.
No Bankruptcy Filing. Neither Borrower, any Guarantor nor any Unencumbered
Property Subsidiary is contemplating either the filing of a petition by it under
any state, provincial, federal or foreign bankruptcy or Insolvency Laws
(including corporate laws to the extent used to compromise debts) or the
liquidation of its assets or property, and neither Borrower, any Guarantor nor
any Unencumbered Property Subsidiary has any knowledge of any Person
contemplating the filing of any such proceeding or petition against it.
No Fraudulent Intent. Neither the execution and delivery of this Agreement or
any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Borrower, any Guarantor, any
Unencumbered Property Subsidiary or any of their respective Subsidiaries with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.
Transaction in Best Interests of Borrower and Guarantors; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of Borrower, the Guarantors and their respective Subsidiaries.
The direct and indirect benefits to inure to the Borrower, the Guarantors and
their respective Subsidiaries pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower, the Guarantors and their respective Subsidiaries
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Guarantor to be a guarantor of the Loan, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and its Subsidiaries to have available
financing to conduct and expand their business. Borrower further acknowledges
and agrees that Borrower and the Subsidiary Guarantors constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.
Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.


65



--------------------------------------------------------------------------------



OFAC. (i) None of the Borrower, any Guarantor nor any Unencumbered Property
Subsidiary nor any Subsidiary, director or officer of a Borrower, Guarantor,
Unencumbered Property Subsidiary or, to the knowledge of any Borrower, any
Affiliate, agent or employee of a Borrower or any Guarantor is, or will take any
action that would reasonably be expected to cause the Borrower, any Guarantor or
any Unencumbered Property Subsidiary to be, a Person included on the Specially
Designated and Blocked Persons list maintained by OFAC or similar restricted
party list maintained by the U.S. Government pursuant to Sanctions Laws and
Regulations (any such Person, a “Designated Person”) or (ii) none of the
Borrower, any Guarantor nor any Unencumbered Property Subsidiary is engaged (or
will engage) in any dealings or transactions with any such Designated Persons to
the extent prohibited by applicable Sanctions Laws and Regulations. Neither any
Borrower, any Guarantor, any Unencumbered Property Subsidiary nor any
Subsidiary, director or officer of a Borrower, Guarantor, Unencumbered Property
Subsidiary or, to the knowledge of any Borrower, any Affiliate, agent or
employee of a Borrower or any Guarantor, has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction.
Partners and the REIT. The REIT is the sole general partner of the Borrower and
as of Closing Date owns a 84.54% partnership interest and as of the Closing Date
such partnership interest is the REIT’s sole interest in the Borrower.
Unencumbered Properties. As of the Closing Date, Schedule 1.2 is a correct and
complete list of all Unencumbered Properties included in the calculation of the
Unencumbered Asset Value. Each of the Unencumbered Properties included by the
Borrower in calculation of the Unencumbered Asset Value and the compliance of
the covenants set forth in §9 satisfies all of the requirements contained in
this Agreement for the same to be included therein.
AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
Punctual Payment. The Borrower will duly and punctually pay or cause to be paid
the principal and interest on the Loans and all interest and fees provided for
in this Agreement, all in accordance with the terms of this Agreement and the
Notes, as well as all other sums owing pursuant to the Loan Documents.
Maintenance of Office. The Borrower and Guarantors will maintain their
respective chief executive office at 401 9th Street NW, 6th Floor, Washington,
DC 20004, or at such other place in the United States of America as the Borrower
shall designate upon fifteen (15) days’ prior written notice to the Agent (or
such shorter period as the Agent may accept), where notices, presentations and
demands to or upon the Borrower or Guarantors in respect of the Loan Documents
may be given or made.
Records and Accounts. The Borrower and Guarantors will (a) keep, and cause each
of their respective Subsidiaries to keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP and (b) maintain adequate accounts and reserves for all taxes (including
income taxes), depreciation and amortization of its properties and the
properties of their respective Subsidiaries, contingencies and other reserves,
in each case, in all material respects. Neither Borrower, any Guarantor nor any
of their respective Subsidiaries shall, without the prior written consent of the
Agent, not to be unreasonably withheld (x) except as required by GAAP, make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge that
Borrower’s fiscal year is a calendar year. In the event that the Borrower, any
Guarantor or any of their respective Subsidiaries makes any change in the
accounting policies/principles used by such Person, Borrower shall give prompt
written notice thereof to Agent, which notice shall reasonably describe such
change and any potential impact on the calculation of any financial covenant in
this Agreement.
Financial Statements, Certificates and Information. Borrower will deliver or
cause to be delivered to the Agent:


66



--------------------------------------------------------------------------------



within five (5) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than one hundred twenty (120) days after
the end of each calendar year, the audited Consolidated balance sheet of REIT
and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in capital and cash flows for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the chief financial officer or accounting
officer of REIT that the information contained in such financial statements
fairly presents in all material respects the financial position of REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a nationally recognized accounting
firm reasonably approved by Agent, and any other information the Lenders may
reasonably request to complete a financial analysis of REIT and its
Subsidiaries;
within five (5) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each of the first three (3) calendar quarters of each year, copies of the
unaudited consolidated balance sheet of REIT and its Subsidiaries, as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of REIT’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the chief financial officer or accounting officer of REIT that the information
contained in such financial statements fairly presents in all material respects
the financial position of REIT and its Subsidiaries on the date thereof (subject
to year‑end adjustments and the inclusion in the final year-end statements of
footnotes that were not contained in the quarterly financial statements);
simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT in
the form of Exhibit G hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.1(f), §8.3(j)-(n) and (p), §8.7(a) and (b), §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date. The Compliance
Certificate shall also include a calculation of the amount of the Borrowing Base
Availability as of the end of the immediately preceding calendar quarter. All
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by a list of each of
the Unencumbered Properties (specifying which constitutes Land, Development
Properties or Stabilized Properties), any sales, acquisitions, dispositions or
removals of Unencumbered Properties during such accounting period, the
acquisition costs of any Unencumbered Properties acquired during such period,
any Land or Development Properties included within the Unencumbered Properties
and the book value thereof, together with copies of the statements of Adjusted
Funds from Operations and Net Operating Income for such calendar quarter for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value, prepared on a basis consistent with the statements furnished to the
Agent prior to the date hereof and otherwise in form and substance reasonably
satisfactory to the Agent, together with a certification by the chief financial
officer or chief accounting officer of REIT that the information contained in
such statement fairly presents the calculation of Unencumbered Asset Value,
Adjusted Funds from Operations and Net Operating Income of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value for such
periods;
simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities as of the date of
such financial statements involving amounts of $1,000,000.00 or more of the
Borrower, the Guarantors and their Subsidiaries which are not reflected in such
financial statements or referred to in the notes thereto (including, without
limitation, all guaranties, endorsements and other contingent obligations in
respect of the indebtedness of others, and obligations to reimburse the issuer
in respect of any letters of credit);
promptly upon the request of Agent or the Required Lenders, (i) a Rent Roll for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value and a summary thereof in form reasonably satisfactory to Agent as of
the end of each calendar quarter (including the fourth calendar quarter in each
year), together with a listing of each tenant that has taken occupancy of such
Unencumbered Property during each calendar quarter (including the fourth
calendar quarter in each year), and (ii) an operating statement for each of such
Unencumbered Properties for each such calendar quarter and year to date and a
consolidated operating statement for


67



--------------------------------------------------------------------------------



such Unencumbered Properties for each such calendar quarter and year to date
(such statements and reports to be in form reasonably satisfactory to Agent);
promptly upon the request of Agent or the Required Lenders, a statement
(i) listing the Real Estate owned by the Borrower, the Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e) and (h)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof (or if there is a trustee acting on
behalf of the holders, the trustee), the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is recourse or non-recourse, and (iii) listing the
properties of the Borrower, the Guarantors and their Subsidiaries which are
Development Properties and providing a brief summary of the status of such
development;
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature, reports or proxy statements sent to the owners of Borrower
or REIT, which are not publicly filed with the SEC;
promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower and the REIT;
promptly upon the request of Agent, copies of any registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and any annual, quarterly or monthly reports and other statements
and reports which Borrower or REIT shall file with the SEC;
promptly upon the request of Agent, evidence reasonably satisfactory to Agent of
the timely payment of all real estate taxes for the Unencumbered Properties
included in the calculation of Unencumbered Asset Value;
not later than January 31 of each year, a budget and business plan for the
Borrower, the Guarantors and their Subsidiaries for the such calendar year; and
from time to time such other financial data and information in the possession of
the Borrower, the Guarantors, the Unencumbered Property Subsidiaries or their
respective Subsidiaries (including without limitation auditors’ management
letters, status of litigation or investigations against the Borrower or any
Guarantor and any settlement discussions relating thereto, property inspection
and environmental reports and information as to zoning and other legal and
regulatory changes affecting the Borrower, any Guarantor or any Unencumbered
Property Subsidiary) as the Agent may reasonably request.
The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower or the REIT to the Agent
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the REIT and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (b) that are not Public Information
as “Private Information.” Unless a Lender designates itself as a Public Lender,
such Lender shall be deemed to not be a Public Lender. Any material to be
delivered pursuant to this §7.4(a), (b) or (g) shall be deemed delivered
hereunder upon posting thereof on the EDGAR Website or on the Borrower's website
on the Internet at the website address www.dft.com (or another website address
provided by Borrower in a written notice to Agent). Additionally, any material
to be delivered pursuant to this §7.4 may be delivered electronically directly
to Agent and the Lenders provided that such material is in a format reasonably
acceptable to Agent, and such material shall be deemed to have been delivered to
Agent and the Lenders upon Agent’s receipt thereof. Upon the request of Agent,
the Borrower shall deliver paper copies thereof to Agent and the Lenders. The
Borrower and the Guarantors authorize Agent and Arranger to disseminate any such
materials, including without limitation the Information Materials through the
use of Intralinks, SyndTrak or any other electronic information dissemination
system (an “Electronic System”). Any such Electronic System is provided “as is”
and “as available.” The Agent and the Arranger do not warrant the adequacy of
any Electronic System and expressly disclaim


68



--------------------------------------------------------------------------------



liability for errors or omissions in any notice, demand, communication,
information or other material provided by or on behalf of Borrower that is
distributed over or by any such Electronic System (“Communications”) except to
the extent such distribution solely results from the gross negligence or willful
misconduct of such Person as determined by a court of competent jurisdiction by
final and non-appealable judgment. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by Agent or the Arranger in
connection with the Communications or the Electronic System. In no event shall
the Agent, the Arranger or any of their directors, officers, employees, agents
or attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arranger’s transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arranger and the Lenders from any liability in connection therewith,
except to the extent resulting from the gross negligence or willful misconduct
of such Person as determined by a court of competent jurisdiction by final and
non-appealable judgment. Certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the REIT, its Subsidiaries or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the REIT, its Subsidiaries, its Affiliates or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Information Materials
constitute confidential information, they shall be treated as provided in
§18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be made
available through a portion of any electronic dissemination system designated
“Public Investor” or a similar designation; and (iv) the Agent and the Arranger
shall be entitled to treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any electronic
dissemination system not designated “Public Investor” or a similar designation.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private
Investor” or similar designation on the content declaration screen of any
electronic dissemination system in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities laws, to
make reference to Information Materials that are not made available through the
“Public Investor” or similar designation portion of any electronic dissemination
system and that may contain any material non-public information with respect to
the REIT, its Subsidiaries, its Affiliates or their respective securities for
purposes of United States Federal or state securities laws.
Notices.
Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower, the Guarantors or any of their respective Subsidiaries is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.
Environmental Events. The Borrower will give notice to the Agent within five (5)
Business Days of becoming aware of (i) any potential or known Release, or threat
of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower,
any Guarantor or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any foreign, federal, state, local
or provincial environmental agency


69



--------------------------------------------------------------------------------



or (iii) any inquiry, proceeding, investigation, or other action, including a
notice from any agency of potential environmental liability, of any foreign,
federal, state, local or provincial environmental agency or board, that in any
case involves (A) any Unencumbered Property included in the calculation of
Unencumbered Asset Value, or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.
Notice of Litigation and Judgments. The Borrower will give notice to the Agent
in writing within five (5) Business Days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting Borrower, any Guarantor or any of their respective Subsidiaries or to
which Borrower, any Guarantor or any of their respective Subsidiaries is or is
to become a party involving an uninsured claim against Borrower, any Guarantor
or any of their respective Subsidiaries that could reasonably be expected to
either cause a Default or have a Material Adverse Effect and stating the nature
and status of such litigation or proceedings. The Borrower will give notice to
the Agent, in writing, in form and detail reasonably satisfactory to the Agent
and each of the Lenders, within ten (10) days of any judgment not covered by
insurance, whether final or otherwise, against Borrower, any Guarantor or any of
their respective Subsidiaries in an amount in excess of $10,000,000.00.
Notice of Proposed Sales, Encumbrances, Refinance or Transfer of
Non‑Unencumbered Property. The Borrower will give notice to the Agent of any
completed sale, encumbrance, refinance or transfer of any Real Estate (other
than the Unencumbered Properties included in the calculation of Unencumbered
Asset Value) of the Borrower or their respective Subsidiaries within any
calendar quarter, such notice to be submitted together with the Compliance
Certificate provided or required to be provided to the Agent and the Lenders
under §7.4 with respect to such calendar quarter. The Compliance Certificate
shall with respect to any completed sale, encumbrance, refinance or transfer be
adjusted in the best good faith estimate of Borrower to give effect to such
sale, encumbrance, refinance or transfer and demonstrate that no Default or
Event of Default with respect to the covenants referred to therein shall exist
after giving effect to such sale, encumbrance, refinance or transfer.
ERISA. The Borrower will give notice to the Agent within ten (10) Business Days
after the Borrower, Guarantors, any Unencumbered Property Subsidiary or any
ERISA Affiliate (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in §4043 of ERISA) with respect to any Guaranteed
Pension Plan, Multiemployer Plan or Employee Benefit Plan, or knows that the
plan administrator of any such plan has given or is required to give notice of
any such reportable event; (ii) gives a copy of any notice of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan.
Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
Existence; Maintenance of Properties.
The Borrower will and will cause each of the Guarantors and their respective
Subsidiaries to preserve and keep in full force and effect their legal existence
in the jurisdiction of its incorporation or formation. The Borrower will
preserve and keep in full force all of its rights and franchises and those of
the Guarantors and their respective Subsidiaries, the preservation of which is
necessary to the conduct of their business. Borrower shall cause REIT to at all
times comply with all requirements and applicable laws and regulations necessary
to maintain REIT Status and continue to receive REIT Status. Borrower shall
cause the common stock of REIT to at all times be listed for trading and be
traded on the New York Stock Exchange or another national exchange approved by
Agent, unless otherwise consented to by the Required Lenders. Except for
dispositions of Subsidiaries as otherwise permitted by §8.8 of this Agreement,
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Subsidiary Guarantors and Unencumbered Property Subsidiaries.
Each of Borrower, Guarantors and the Unencumbered Property Subsidiaries (i) will
cause all of their properties and those of their Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order (ordinary wear and tear and
casualty and condemnation events excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary


70



--------------------------------------------------------------------------------



repairs, renewals, replacements, betterments and improvements thereof in all
cases in which the failure so to do would have a material adverse effect on the
condition of any Unencumbered Property included in the calculation of
Unencumbered Asset Value or would cause a Material Adverse Effect.
Insurance. The Borrower, the Guarantors and their respective Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
their respective properties in such amounts and against such risks and
casualties as are customary for companies of similar size engaged in the same or
similar businesses operating in the same or similar locations.
Taxes; Liens. The Borrower will, and will cause the Guarantors and their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Unencumbered Properties
or the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting property of Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
Borrower, such Guarantor or any such Subsidiary either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.
Inspection of Properties and Books. The Borrower will, and will cause the
Guarantors and their respective Subsidiaries to, permit the Agent and the
Lenders, upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, the Guarantors or any of their respective
Subsidiaries (subject to the rights of tenants under their leases), to examine
the books of account of the Borrower, the Guarantors and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, the Guarantors and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for any such visit or inspection. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of the Borrower, the Guarantors and their respective Subsidiaries.
Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will, and
will cause each of the Guarantors and their respective Subsidiaries to, comply
in all respects with (i) all applicable laws and regulations now or hereafter in
effect wherever its business is conducted, including all Environmental Laws,
(ii) the provisions of its corporate charter, partnership agreement, limited
liability company agreement or declaration of trust, as the case may be, and
other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound,
(iv) all applicable decrees, orders, and judgments, and (v) all licenses and
permits required by applicable laws and regulations for the conduct of its
business or the ownership, use or operation of its properties, except where a
failure to so comply with any of clauses (i) through (v) could not reasonably be
expected to have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower, the
Guarantors or their respective Subsidiaries may fulfill any of its obligations
hereunder, the Borrower, such Guarantor or such Subsidiary will promptly take or
cause to be taken all reasonable steps necessary to obtain such authorization,
consent, approval, permit or license and furnish the Agent and the Lenders with
evidence thereof. Borrower shall develop and implement such programs, policies
and procedures as are necessary to comply with the Patriot Act and shall
promptly advise Agent in writing in the event that Borrower shall determine that
any investors in Borrower are in violation of such act.
Further Assurances. The Borrower will and will cause each of the Guarantors and
their respective Subsidiaries to, cooperate with the Agent and the Lenders and
execute such further instruments and documents as the Lenders or


71



--------------------------------------------------------------------------------



the Agent shall reasonably request to carry out to their reasonable satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
[Intentionally Omitted.]
[Intentionally Omitted.]
Business Operations. Borrower will not, and will not permit any Guarantor or
Subsidiary to, directly or indirectly, engage in any line of business other than
the ownership, operation, management and development of Data Center Properties
or businesses incidental thereto.
[Intentionally Omitted.]
Ownership of Real Estate. Without the prior written consent of Agent, all Real
Estate and all interests (whether direct or indirect) of Borrower or REIT in any
real estate assets now owned or leased or acquired or leased after the date
hereof shall be owned or leased directly by Borrower or a Wholly Owned
Subsidiary of Borrower; provided, however that Borrower shall be permitted to
own or lease interests in Real Estate through non‑Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and may dispose of such interests
as permitted by §8.8.
Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter, (b) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements and tenant improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business consistent with its past practices, (c) with respect to
Subsidiaries not organized under the laws of a political subdivision of the
United States, retention of such funds as are necessary to comply with
applicable legal restrictions, to preserve tax status, or otherwise to address
currency exchange or other operating business issues as reasonably determined by
the Board of REIT, and (d) with respect to any Taxable REIT Subsidiary,
retention of such funds as Borrower may reasonably determine to the extent that
such distribution could either (i) increase the amount required to be
distributed to the REIT’s shareholders for the REIT to either (A) maintain its
status as a real estate investment trust under the Code, or (B) reduce the tax
liability of the REIT, or (ii) affect the REIT’s ability to satisfy the income
tests in Section 856(c) of the Code. For the purposes of this §7.17, each entity
that is a Material Subsidiary pursuant to clause (a) of the definition of
Material Subsidiary which is an Unencumbered Property Subsidiary but is not a
Subsidiary Guarantor shall be required to make distributions to Borrower in the
manner contemplated by this §7.17 as other Subsidiaries of Borrower that are not
Subsidiary Guarantors.
Ownership Restrictions. The Borrower covenants and agrees that REIT will at all
times own not less than fifty percent (50%) of the economic, voting and
beneficial interest in Borrower and shall be the sole general partner of
Borrower.
Plan Assets. The Borrower will do, or cause to be done, all things necessary to
ensure that none of the assets included in the calculation of Unencumbered Asset
Value will be deemed to be Plan Assets at any time. Neither the Borrower, the
REIT nor any of their Subsidiaries shall have any Canadian Pension Plans or
Canadian Benefit Plans.
[Intentionally Omitted.]
REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:
REIT will have as its sole business purpose owning ownership interests of
Borrower, performing duties as the general partner of Borrower and making equity
investments in such operating partnership, and shall not


72



--------------------------------------------------------------------------------



engage in any business other than those described in this §7.21(a) and
activities incidental thereto. For clarity, nothing in this §7.21 shall be
construed to prevent REIT from maintaining reasonable cash balances.
[Intentionally Omitted.]
[Intentionally Omitted.]
The REIT shall not dissolve, liquidate or otherwise wind‑up its business,
affairs or assets.
Unencumbered Properties.
The Eligible Real Estate included in the calculation of the Unencumbered Asset
Value shall at all times satisfy all of the following conditions:
the Eligible Real Estate and equipment used therein shall be owned 100% in fee
simple by Borrower or an Unencumbered Property Subsidiary (or, with respect to
the assets commonly known as ACC7 and ACC8, by Alshain Ventures LLC and Yak
Ventures LLC, respectively, provided that (A) Alshain Ventures LLC and Yak
Ventures LLC are Wholly Owned Subsidiaries of Borrower, (B) any Subsidiaries of
Borrower owning a direct or indirect interest in Alshain Ventures LLC or Yak
Ventures LLC is an Unencumbered Property Subsidiary, and (C) Alshain Ventures
LLC and Yak Ventures LLC shall have no Indebtedness other than Indebtedness of
the type described in §8.1(a), (b), (c), (e) and (h)). Such Eligible Real Estate
and equipment used therein shall be free and clear of all Liens other than the
Liens permitted in §8.2(i)(A), (i)(B)(II) and (iv), and such Eligible Real
Estate shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such property (including any restrictions
contained in any applicable organizational documents), but for clarity,
excluding (A) any restrictions in the nature of unencumbered asset financial
covenants that are calculated with reference to such Eligible Real Estate and
(B) asset sale limitations of general applicability under the terms of other
Indebtedness that do not apply specifically to such Eligible Real Estate;
(A) none of the Eligible Real Estate or any equipment used therein shall have
any material title, survey, structural or other defects that would give rise to
a materially adverse effect as to the value, use of or ability to sell or
finance such property and (B) such Eligible Real Estate shall be in compliance
with the representations in §6.20 and the requirements of §8.6;
If such Real Estate is owned by an Unencumbered Property Subsidiary, or as
permitted in §7.22(a)(i), Alshain Ventures LLC or Yak Ventures LLC, the only
asset of such Subsidiary shall be the Eligible Real Estate included in the
calculation of the Unencumbered Asset Value and related personal property, and,
without limiting the ability of such Unencumbered Property Subsidiary (but
specifically excluding Alshain Ventures LLC and Yak Ventures LLC) to guaranty
Unsecured Debt otherwise permitted hereunder, such Unencumbered Property
Subsidiary shall not be a borrower primary obligor or guarantor with respect to
any other Indebtedness;
such Eligible Real Estate is managed by Borrower;
prior to inclusion of Real Estate as an Unencumbered Property included in the
calculation of the Unencumbered Asset Value, Borrower shall have delivered to
Agent a physical description of the Real Estate and current operating
statements, an operating and capital expenditure budget for such Real Estate
reasonably satisfactory to the Agent, and such other information as Agent may
reasonably require to determine the value attributable to such Real Estate for
the purposes of §9.1 and compliance with this §7.22;
if such Unencumbered Property is owned by an Unencumbered Property Subsidiary,
or as permitted in §7.22(a)(i), Alshain Ventures LLC or Yak Ventures LLC,
Borrower shall directly or indirectly own 100% of all equity interests or other
Voting Interests in such Unencumbered Property Subsidiary, Alshain Ventures LLC
or Yak Ventures LLC, respectively, any and all intermediate entities shall be
Subsidiary Guarantors to the extent required by this Agreement (or if not, then
Unencumbered Property Subsidiaries), and no direct or indirect ownership or
other


73



--------------------------------------------------------------------------------



interests or rights in any such Subsidiary Guarantor or in Alshain Ventures LLC
or Yak Ventures LLC, shall be subject to any Lien;
such Real Estate has been designated as an “Unencumbered Asset Property” on
Schedule 1.2 hereto or in a Compliance Certificate in accordance with §7.4(c) or
delivered pursuant to this §7.22, and in any event has not been removed as an
Unencumbered Property included in the calculation of the Unencumbered Asset
Value pursuant to §7.22(b), §7.22(c) or §7.22(d);
all of the representations and warranties in this Agreement with respect to
Unencumbered Properties are true and correct in all material respects, and no
Default or Event of Default would exist if such Unencumbered Property is
included in the calculation of Unencumbered Asset Value;
the Borrower, Subsidiary Guarantor or Unencumbered Property Subsidiary owning
such Eligible Real Estate (and any other Subsidiaries of Borrower owning an
interest in such Subsidiary) shall be organized under the laws of a State and
shall have its principal place of business in the United States, consistent with
the requirements of §7.2; and
not more than fifteen percent (15.0%) of the Unencumbered Asset Value shall be
attributable to Eligible Real Estate located in Canada; provided that a failure
to satisfy the requirements of this clause (x) shall not result in any such
Eligible Real Estate not being included in the calculation of Unencumbered Asset
Value, but any Unencumbered Asset Value attributable thereto in excess of such
limitation shall be excluded for the purposes of calculating Unencumbered Asset
Value.
In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then Borrower shall promptly notify the Agent
thereof and such property may, at the reasonable determination of Agent, no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational (if such property was a Stabilized Property),
and the Agent shall receive evidence satisfactory to the Agent of the value of
such real estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such real estate, both at such time and
prospectively (after giving consideration to such factors as Agent shall
reasonably consider, including without limitation, the availability of insurance
proceeds or condemnation awards, and the impact of such casualty or condemnation
upon continued occupancy by tenants under their leases) shall not be materially
adversely affected (in Agent’s good faith determination) by such damage or
condemnation, provided that in the event of a material adverse effect on the
value (in Agent’s good faith determination) where some but not all of the leases
relating to such Eligible Real Estate may remain in effect after such casualty
or condemnation, such property shall continue to be included in the Unencumbered
Asset Value subject to Agent having reasonably approved an adjusted valuation of
such Eligible Real Estate following receipt from Borrower of a proposed reduced
valuation for such Eligible Real Estate (taking into account the reduced leasing
of such Eligible Real Estate) together with such other information as Agent may
reasonably request in order for Agent to evaluate and approve such proposed
valuation for such Eligible Real Estate.
Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five (5) Business Days after
any such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant to this clause (c), the Borrower shall deliver to the Agent a
pro forma Compliance Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the covenants contained in §9.1.
In addition, the Borrower may voluntarily remove any Unencumbered Properties
from the calculation of Unencumbered Asset Value by delivering to the Agent, no
later than five (5) Business Days prior to date on which such removal is to be
effected (or such shorter period as the Agent may approve), notice of such
removal, together with


74



--------------------------------------------------------------------------------



a statement that no Default or Event of Default then exists or would, upon the
occurrence of such event or with passage of time, result from such removal, and
the identity of the Unencumbered Property being removed, and a calculation of
the value attributable to such Unencumbered Property. Simultaneously with the
delivery of the items required pursuant above, the Borrower shall deliver to the
Agent a pro forma Compliance Certificate demonstrating, after giving effect to
such removal or disqualification, compliance with the covenants contained in
§7.22 and §9.1.
In the event that any Subsidiary of the Borrower that is not a Guarantor or
Unencumbered Property Subsidiary owns Real Estate which would otherwise qualify
as an Unencumbered Property included in the calculation of Unencumbered Asset
Value and the Borrower desires for the same to become an Unencumbered Property
included in the calculation of Unencumbered Asset Value, then such property may
become an Unencumbered Property included in the calculation of Unencumbered
Asset Value but only in the event that:
all of the terms and conditions of §5.2 are satisfied;
All representations in the Loan Documents herein of the Borrower and the
Guarantors and their Subsidiaries shall be true and correct in all material
respects with respect to such Subsidiary Guarantor;
No Default or Event of Default shall exist or might exist in the event that such
Subsidiary becomes a Subsidiary Guarantor or acquires such assets; and
The Real Estate assets acquired or owned by such Subsidiary Guarantor or
Unencumbered Property Subsidiary shall qualify as Unencumbered Properties
hereunder.
Sanctions Laws and Regulations.
The Borrower shall not, directly or indirectly, use the proceeds of the Loans or
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is itself the subject of territorial
sanctions under applicable Sanctions Laws and Regulations, or (ii) in any manner
that would result in a violation of applicable Sanctions Laws and Regulations or
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction by any party to this Agreement.
None of the funds or assets of the Borrower or any Guarantor that are used to
pay any amount due pursuant to this Agreement shall constitute funds obtained
from transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations.
NEGATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:
Restrictions on Indebtedness. The Borrower will not, and will not permit its
Subsidiaries or REIT to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:
Indebtedness to the Lenders arising under any of the Loan Documents;
current liabilities of the Borrower or its respective Subsidiaries incurred in
the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;
Indebtedness in respect of taxes, assessments, governmental charges or levies
and claims for labor, materials and supplies to the extent that payment therefor
shall not at the time be required to be made in accordance with the provisions
of §7.8;


75



--------------------------------------------------------------------------------



Indebtedness in respect of judgments only to the extent, for the period and for
an amount not resulting in an Event of Default;
endorsements for collection, deposit or negotiation and warranties of products
or services, in each case incurred in the ordinary course of business;
subject to the provisions of §9, (i) Secured Debt of the Borrower and its
Subsidiaries that is Recourse Indebtedness, provided that until the date that
Agent first receives written notice from REIT or Borrower that Borrower has
obtained an Investment Grade Rating, the aggregate amount of such Indebtedness
shall not at any time exceed fifteen percent (15%) of Gross Asset Value, and
(ii) Secured Debt of the Borrower and its Subsidiaries, provided that the
aggregate amount of such Indebtedness shall not exceed forty percent (40%) of
Gross Asset Value;
subject to the provisions of §9, Unsecured Debt of the Borrower and its
Subsidiaries and REIT; and
Unsecured Debt between or among any of the REIT, the Borrower and their
respective Subsidiaries, provided that any such Indebtedness to which Borrower
or any Guarantor shall be an obligor shall be subordinated to the Obligations in
a manner reasonably acceptable to the Agent.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) above shall be secured by any asset included
in the calculation of the Unencumbered Asset Value or any interest therein or
any direct or indirect ownership interest in any Subsidiary Guarantor or
Unencumbered Property Subsidiary owning such an asset as collateral and
(ii) REIT shall not create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non‑recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than Indebtedness described in §§8.1(a)-(e), (g) and
(h) above.
Restrictions on Liens, Etc.. The Borrower will not, and will not permit its
Subsidiaries or REIT to (a) create or incur or suffer to be created or incurred
or to exist any lien, security title, encumbrance, mortgage, pledge, charge,
hypothec, restriction or other security interest of any kind upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of their
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (e) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
intangibles, chattel paper or instruments, with or without recourse
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower and any such Subsidiary of Borrower may create or
incur or suffer to be created or incurred or to exist:
(A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on (I) assets
other than the assets included in the calculation of Unencumbered Asset Value in
respect of judgments permitted by §8.1(d) or (II) assets included in the
calculation of Unencumbered Asset Value in respect of judgments that
individually or in the aggregate do not exceed $10,000,000.00 but only to the
extent such Lien is fully released and discharged from such asset prior to the
first to occur of the date that is sixty (60) days after such Lien attaches to
such asset or the commencement of any action to enforce such judgment against
such asset;
deposits or pledges made in connection with, or to secure payment of, workers’
compensation, unemployment insurance, old age pensions or other social security
obligations;


76



--------------------------------------------------------------------------------



Liens granted by Borrower or any Subsidiary of Borrower that would not be a
Material Subsidiary pursuant to clause (a) of the definition thereof or an
Unencumbered Property Subsidiary on any asset of such Person securing
Indebtedness which is permitted by §8.1(f), provided that none of such assets
shall include any asset directly or indirectly included in the calculation of
Unencumbered Asset Value, or any direct or indirect right, title, interest,
rent, issue, profit, proceed or other asset related thereto, directly or
indirectly included in the calculation of the Unencumbered Asset Value
(including, without limitation, any asset of, in or relating to a Subsidiary
Guarantor or Unencumbered Property Subsidiary which directly or indirectly owns
an asset included in the calculation of Unencumbered Asset Value), nor may the
granting of such Lien otherwise violate any other provision of this Agreement
(including without limitation §7.22 and §8.13);
(A) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings or PPSA registrations in
respect of Permitted Liens prior to incurrence of such Permitted Liens; provided
that if the Indebtedness to which such pre-filing relates is not promptly closed
following such pre-filing, such pre-filed UCC or PPSA financing statement shall
be promptly released; and
Liens in favor of the Agent and the Lenders under the Loan Documents to secure
the Obligations.
Notwithstanding anything in this Agreement to the contrary, REIT shall not
create or suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §8.2(i), (ii), (iv)(B) and (v).
Restrictions on Investments. Neither the Borrower will, nor will it permit any
of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:
Cash Equivalents;
(i)    Investments set forth on Schedule 8.3 and (ii) with respect to such
portion of such Investment that is a loan, any amendments, refinancings,
renewals or extensions of such Investment set forth on Schedule 8.3; provided
that the amount of such Investment described in this clause (ii) is not
increased at the time of such amendment, refinancing, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, accrued interest and fees, and fees and expenses reasonably incurred in
connection with such amendment, refinancing, renewal or extension;
[Intentionally Omitted];
[Intentionally Omitted];
[Intentionally Omitted];
[Intentionally Omitted];
[Intentionally Omitted];
the acquisition of fee interests or long-term ground lease interests by Borrower
or its Subsidiaries in (i) Real Estate which is utilized for income-producing
Data Center Properties located in the continental United States or the District
of Columbia and businesses and investments incidental thereto, and (ii) subject
to the restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purposes and Development Properties to be used for
the purposes set forth in §8.3(h)(i);


77



--------------------------------------------------------------------------------



Investments by Borrower in Wholly Owned Subsidiaries of Borrower;
Investments in Land Assets, provided that the aggregate Investment therein shall
not exceed seven and one-half percent (7.5%) of Gross Asset Value;
Investments in International Investments, provided that the aggregate Investment
therein shall not exceed thirty‑five percent (35%) of Gross Asset Value;
Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates,
provided that the aggregate Investment therein shall not exceed twenty percent
(20%) of Gross Asset Value;
Investments in Development Properties, provided that the aggregate Investment
therein shall not exceed thirty‑five percent (35%) of Gross Asset Value;
Investments in Mortgage Notes, provided that the aggregate Investment therein
shall not exceed two and one-half percent (2.5%) of Gross Asset Value; and
Investments (i) in equipment which will be incorporated into the development of
Data Center Properties, (ii) with utility companies to bring critical power to
Data Center Properties, and (iii) with fiber optic companies to bring fiber
optics to Data Center Properties; and
other Investments not otherwise permitted by this §8.3 in an amount not to
exceed $1,000,000.00 at any time outstanding.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(j)‑(n) exceed fifty percent (50%) of Gross Asset Value at any time.
For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non‑Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
Non‑Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their Non‑Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in
Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.
Merger, Consolidation. Borrower will not, nor will Borrower permit REIT or any
of their respective Subsidiaries to, become a party to any dissolution,
liquidation or business, merger, reorganization, consolidation or other business
combination or agree to effect any asset acquisition, stock acquisition or other
acquisition individually or in a series of transactions which may have a similar
effect as any of the foregoing, except for (i) the merger or consolidation of
one or more of the Subsidiaries of Borrower with and into Borrower (it being
understood and agreed that in any such event Borrower will be the surviving
Person), (ii) the merger or consolidation of two or more Subsidiaries of
Borrower, (iii) any dissolution of a Subsidiary that owns no assets,
(iv) dispositions permitted by §8.8, and (v) a merger of a Person with
(x) Borrower (so long as Borrower is the surviving entity) or (y) a Subsidiary
of the Borrower, so long as (A) in the case of a merger with a Subsidiary of
Borrower organized under the laws of a political subdivision of the United
States, such Person was organized under the laws of the United States of America
or one of its states; (B) if such Subsidiary is a Subsidiary Guarantor, an
Unencumbered Property Subsidiary or a Subsidiary that in either case directly or
indirectly owns an Unencumbered Property, such Subsidiary is the survivor of
such merger, and if such Subsidiary is not a Subsidiary Guarantor, an
Unencumbered Property Subsidiary or a Subsidiary that in either case directly or
indirectly owns an Unencumbered Property, the surviving Person is controlled by
the Borrower; (C) the Borrower shall have given the Agent at least ten (10)
Business Days’ prior written notice of such merger; (D) such merger is completed
as a result of negotiations with the approval of the board of directors or
similar body of such Person and is not a so called “hostile takeover”; and
(E) following such merger, the Borrower and its Subsidiaries will continue to be
engaged solely in the businesses permitted by §7.14; provided that no such
merger or consolidation shall be permitted in the event that a Default or Event
of Default exists immediately before or would exist after giving effect


78



--------------------------------------------------------------------------------



thereto (including, without limitation, pro forma compliance with the covenants
set forth in §8.1, §8.3, §8.7, and §§9.1 through 9.5).
Sale and Leaseback. The Borrower will not, and will not permit any Guarantor or
their respective Subsidiaries, to enter into any arrangement, directly or
indirectly, whereby Borrower, any Guarantor or any such Subsidiary shall sell or
transfer any Real Estate owned by it in order that then or thereafter Borrower,
any Guarantor or any such Subsidiary shall lease back such Real Estate without
the prior written consent of Agent, such consent not to be unreasonably
withheld.
Compliance with Environmental Laws. None of the Borrower or Guarantors will, nor
will it permit any of their Subsidiaries or any other Person to, do any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Substances,
except for quantities of Hazardous Substances used in the ordinary course of
operating large-scale data centers and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, (d) conduct any activity at any Real Estate
or use any Real Estate in any manner that could reasonably be contemplated to
cause a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, in each case, (i) with respect to any Real Estate
other than an Unencumbered Property included in the calculation of Unencumbered
Asset Value where any such use, generation, conduct or other activity has not
had and could not reasonably be expected to have a Material Adverse Effect, and
(ii) with respect to any Unencumbered Property included in the calculation of
Unencumbered Asset Value where any such use, generation, conduct or other
activity has not had and could not reasonably be expected, when taken with other
matters covered by §6.20 and this §8.6, to result in liability, clean‑up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the aggregate with
other Unencumbered Properties in excess of $10,000,000.00 or materially
adversely affect the operation of or ability to use such property; provided,
that in the case of this clause (ii) such estimated liability or other costs
shall be promptly reported to the Agent and deducted in the calculation of
Unencumbered Asset Value, and Borrower shall diligently and continuously pursue
corrective, remedial and other actions to bring such Unencumbered Property or
Properties into compliance with Environmental Laws and to eliminate such
liability.
The Borrower shall, and shall cause its Subsidiaries to:
in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and
if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by the Borrower or any
such Subsidiary), the Borrower shall, after obtaining knowledge thereof, cause
the prompt containment and removal of such Hazardous Substances and remediation
of such Unencumbered Property in full compliance with all applicable
Environmental Laws; provided, that each of the Borrower and its Subsidiaries
shall be deemed to be in compliance with Environmental Laws for the purpose of
this clause (ii) so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage any event
of noncompliance to the satisfaction of the Agent and no action shall have been
commenced by any enforcement agency. The Agent may engage its own environmental
consultant to review the environmental assessments and the compliance with the
covenants contained herein.


79



--------------------------------------------------------------------------------



At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value prepared by an
environmental consultant as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
air, soil or water at or adjacent to any such Unencumbered Property and (ii)
whether the use and operation of any such Unencumbered Property complies with
all Environmental Laws to the extent required by the Loan Documents.
Additionally, at any time that the Agent or the Required Lenders shall have
reasonable and objective grounds to believe that a Release or threatened Release
of Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Unencumbered Property included in
the calculation of Unencumbered Asset Value, or that any of the Unencumbered
Property included in the calculation of Unencumbered Asset Value is not in
compliance with Environmental Laws to the extent required by the Loan Documents,
Borrower shall promptly upon the request of Agent obtain and deliver to Agent
such environmental assessments of such Unencumbered Property prepared by an
environmental consultant reasonably acceptable to the Agent as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the air, soil or water at or adjacent to
such Unencumbered Property and (ii) whether the use and operation of such
Unencumbered Property comply with all Environmental Laws to the extent required
by the Loan Documents. Environmental assessments may include detailed visual
inspections of such Unencumbered Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of air, water and soil samples, as well as such other investigations or
analyses as are reasonably necessary or appropriate for a complete determination
of the compliance of such Unencumbered Property and the use and operation
thereof with all applicable Environmental Laws. All environmental assessments
contemplated by this §8.6 shall be at the sole cost and expense of the Borrower.
Distributions.
Borrower shall not pay any Distribution to the partners, members or other owners
of Borrower, and REIT shall not pay any Distribution to its stockholders,
members or other owners, if such Distribution is in excess of the amount which,
when added to the amount of all other Distributions paid in the same calendar
quarter and the preceding three (3) calendar quarters, would exceed ninety-five
percent (95%) of such Person’s Adjusted Funds from Operations for such period;
provided that the limitations contained in this §8.7(a) shall not preclude the
Borrower and REIT from making Distributions in an amount equal to the amount
that would need to be distributed to all of the Borrower’s partners to cause the
REIT to receive the minimum distributions required to be distributed to its
shareholders under the Code (A) to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
Borrower containing calculations in detail reasonably satisfactory in form and
substance to the Agent, (B) to avoid the payment of taxes imposed under Code
Section 857(b)(1) and 4981 of the Code, and (C) to avoid the a payment of taxes
imposed under Section 857(b)(3) of the Code, provided that no Distribution under
this clause (C) may be paid if a Default exists or would arise as a result of
such Distribution. The foregoing provisions of this §8.7(a) shall not limit the
ability of (i) Borrower to retain stock, partnership interests or other equity
awarded to employees of Borrower pursuant to equity compensation programs in the
ordinary course of business in order to pay applicable withholding tax
obligations of such employee, or (ii) Borrower to distribute funds to the REIT
for the purpose of covering administration and operating expense of the REIT in
an amount not to exceed $500,000.00 per calendar year. In addition to the
foregoing, provided that no Default or Event of Default has occurred and is
continuing and no Default or Event of Default would occur as a result thereof,
Borrower may pay Distributions to REIT and the other partners, members or other
owners of Borrower, which Distributions, in the case of Distributions received
by the REIT, shall be used solely by REIT to repurchase Equity Interests of
REIT, provided that the aggregate amount of (x) such Distributions to REIT and
the other partners, members or other owners of Borrower shall not exceed
$80,000,000.00 in any calendar year and (y) such repurchases by REIT with the
proceeds of such Distributions received by it pursuant to this sentence shall
not exceed $80,000,000.00 in any calendar year. Borrower shall report the amount
of such Distributions (and any related repurchases of the Equity Interests of
REIT) in the next Compliance Certificate delivered hereunder following such
Distributions.
In the event that an Event of Default shall have occurred and be continuing,
(i) Borrower shall make no Distributions, and REIT shall not pay any
Distribution to its partners, stockholders, members or other owners, other than
Distributions in an amount equal to the amount that would need to be distributed
to all of the Borrower’s partners


80



--------------------------------------------------------------------------------



to cause the REIT to receive the minimum distributions required under the Code
to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of Borrower containing calculations in
detail reasonably satisfactory in form and substance to the Agent.
Notwithstanding the foregoing, at any time when a Change of Control has
occurred, an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred and be continuing or the maturity of the Obligations has been
accelerated, Borrower shall not, and shall not permit REIT to, make any
Distributions whatsoever, directly or indirectly.
Asset Sales. Borrower will not, and will not permit its Subsidiaries to, sell,
transfer or otherwise dispose of any material asset to a Person that is not a
Wholly Owned Subsidiary other than pursuant to a bona fide arm’s length
transaction or, with respect to transactions subject to §8.13, as permitted by
§8.13. Neither the Borrower nor any of its Subsidiaries shall sell all or
substantially all of its assets, provided that a Subsidiary of Borrower may sell
its assets otherwise in accordance with the Loan Documents. Neither Borrower nor
any Subsidiary thereof shall sell, transfer or otherwise dispose of any Real
Estate in one transaction or a series of transactions to any Person (other than
the Borrower or a Wholly-Owned Subsidiary of Borrower) unless no Default or
Event of Default has occurred and is continuing or would result from such
transaction (including, without limitation, pro forma compliance with the
covenants in §7.22, §8.1, §8.3, §8.7, and §§9.1 through 9.5 after giving effect
thereto).
Intentionally Omitted.
Restriction on Prepayment of Indebtedness. Borrower will not, and will not
permit its Subsidiaries to, (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations after the occurrence and during the continuance of any Event of
Default; provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1 and proceeds described in the
following clause (y); and (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale or other disposition of the Real
Estate securing such Indebtedness; and (b) after the occurrence and during the
continuance of an Event of Default, modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness.
[Intentionally Omitted.]
Derivatives Contracts. Neither the Borrower nor any of its Subsidiaries shall
contract, create, incur, assume or suffer to exist any Derivatives Contracts
except for interest rate swap, collar, cap or similar agreements providing
interest rate protection and currency swaps and currency options made in the
ordinary course of business and, to the extent constituting Indebtedness,
permitted pursuant to §8.1.
Transactions with Affiliates. Borrower shall not, and shall not permit any
Guarantor or any of their respective Subsidiaries to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Wholly Owned Subsidiary of Borrower), except (i) transactions set forth on
Schedule 6.15 attached hereto, (ii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are substantially no less favorable to such Person than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection with any transaction with a non-Wholly Owned Subsidiary,
may take into account any enhancement to the value of the equity owned by a
Wholly Owned Subsidiary of Borrower as a result of the transaction), and (iii)
Distributions permitted pursuant to §8.7.
Equity Pledges. Notwithstanding anything in this Agreement to the contrary,
(a) REIT will not create or incur or suffer to be created or incurred any Lien
on any of its direct or indirect legal, equitable or beneficial interest in
Borrower, including, without limitation, any Distributions or rights to
Distributions on account thereof, and (b) neither Borrower nor any other
Subsidiary will create or incur or suffer to be created or incurred any Lien on
any of its direct or indirect legal, equitable and beneficial interest in any
other Subsidiary Guarantor or Unencumbered Property Subsidiary, including,
without limitation, any Distributions or right to receive Distributions on
account thereof.


81



--------------------------------------------------------------------------------



FINANCIAL COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:
Unencumbered Asset Tests. Borrower will not at any time permit the Consolidated
Total Unsecured Debt of the Borrower and its Subsidiaries (including the Loans
and Letter of Credit Liabilities) to exceed sixty percent (60%) of the
Unencumbered Asset Value; provided, however, that for one (1) or more periods of
up to two (2) consecutive calendar quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice (with such two (2)
consecutive calendar quarter period to include the quarter in which such
Material Acquisition is consummated), such ratio of Consolidated Total Unsecured
Debt to Unencumbered Asset Value (expressed as a percentage) may exceed sixty
percent (60%) but shall not exceed sixty-five percent (65%) during such period.
Borrower will not at any time permit the Unencumbered Property Debt Yield to be
less than 12.5%; provided, however, that for one (1) or more periods of up to
two (2) consecutive calendar quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice (with such two (2)
consecutive calendar quarter period to include the quarter in which such
Material Acquisition is consummated), the Unencumbered Property Debt Yield may
be less than 12.5% but shall not be less than 10% during such period.
Consolidated Total Indebtedness to Gross Asset Value. Borrower will not at any
time permit Consolidated Total Indebtedness to exceed sixty percent (60%) of
Borrower’s Gross Asset Value; provided, however, that for one (1) or more
periods of up to two (2) consecutive calendar quarters immediately following a
Material Acquisition of which Borrower has given Agent written notice (with such
two (2) consecutive calendar quarter period to include the quarter in which such
Material Acquisition is consummated), the ratio (expressed as a percentage) of
such Consolidated Total Indebtedness to Gross Asset Value may exceed sixty
percent (60%) but shall not exceed sixty-five percent (65%) during such period.
Consolidated EBITDA to Consolidated Fixed Charges. The Borrower will not at any
time permit the ratio of Consolidated EBITDA determined for the most recently
ended calendar quarter to Consolidated Fixed Charges for the most recently ended
calendar quarter, to be less than 1.70 to 1.00.
Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Borrower’s Consolidated Tangible Net Worth to be less than the sum of
(i) $2,300,000,000, plus (ii) seventy-five percent (75%) of the sum of (A) any
additional Net Offering Proceeds after the Closing Date (but excluding any such
Net Offering Proceeds that are used within ninety (90) days following the
consummation of the applicable Equity Offering for equity redemptions permitted
by §8.7), plus (B) the value of interests in Borrower or interests in REIT
issued upon the contribution of assets to Borrower or its Subsidiaries after the
Closing Date (with such value determined at the time of contribution).
Unhedged Variable Rate Debt. The Borrower shall not at any time permit the
Unhedged Variable Rate Debt of Borrower and its Subsidiaries to exceed thirty
percent (30%) of Gross Asset Value; provided that from and after the date that
Agent first receives notice from REIT or Borrower that Borrower has obtained an
Investment Grade Rating, the covenant in this §9.5 shall no longer be of any
force or effect.
CLOSING CONDITIONS.
The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:
Loan Documents. Each of the Loan Documents shall have been duly executed and
delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.


82



--------------------------------------------------------------------------------



Certified Copies of Organizational Documents. The Agent shall have received from
Borrower and each Guarantor a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value are located and a duly authorized officer, partner or member of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter or operating agreement and/or other organizational agreements
of such Person, as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.
Resolutions. All action on the part of Borrower and Guarantors, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.
Incumbency Certificate; Authorized Signers. The Agent shall have received from
Borrower and Guarantors an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Loan Requests, Letter
of Credit Requests and Conversion/Continuation Requests and to give notices and
to take other action on behalf of the Borrower under the Loan Documents.
Opinion of Counsel. The Agent shall have received an opinion addressed to the
Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and Guarantors in form and substance reasonably satisfactory to the
Agent.
Payment of Fees. The Borrower shall have paid to the Agent the fees payable
pursuant to §4.2.
Performance; No Default. Borrower and Guarantors shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.
Representations and Warranties. The representations and warranties made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of the Borrower and Guarantors and their respective Subsidiaries in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Closing Date.
Proceedings and Documents. All proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory to the Agent and the Agent’s counsel in form and substance, and the
Agent shall have received all information and such counterpart originals or
certified copies of such documents and such other certificates, opinions,
assurances, consents, approvals or documents as the Agent and the Agent’s
counsel may reasonably require.
Compliance Certificate. The Agent shall have received a Compliance Certificate
dated as of the date of the Closing Date demonstrating compliance with each of
the covenants calculated therein as of the most recent calendar quarter for
which Borrower has provided financial statements under §6.4 adjusted in the best
good faith estimate of Borrower as of the Closing Date.
Consents. The Agent shall have received evidence reasonably satisfactory to the
Agent that all necessary stockholder, partner, member or other consents required
in connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents have been obtained.
Contribution Agreement. The Agent shall have received an executed counterpart of
the Contribution Agreement.


83



--------------------------------------------------------------------------------



Existing Term Loan Agreement. Agent shall receive evidence reasonably
satisfactory to Agent of the payment and satisfaction of the Existing Term Loan
Agreement (or that such shall occur simultaneously upon the Closing Date).
Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.
CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
Prior Conditions Satisfied. All conditions set forth in §10 shall continue to be
satisfied as of the date upon which any Loan is to be made or any Letter of
Credit is to be issued.
Representations True; No Default. Each of the representations and warranties
made by or on behalf of the Borrower, Guarantors or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), and no Default or Change of Control or
Event of Default shall have occurred and be continuing.
Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.
EVENTS OF DEFAULT; ACCELERATION; ETC..
Events of Default and Acceleration. If any of the following events (“Events of
Default” or, if the giving of notice or the lapse of time or both is required,
then, prior to such notice or lapse of time, “Defaults”) shall occur:
the Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;
the Borrower shall fail to comply with the covenant contained in §9.1 and such
failure shall continue for five (5) Business Days after written notice thereof
shall have been given to the Borrower by the Agent;
the Borrower shall fail to perform any other term, covenant or agreement
contained in §9.2, §9.3, §9.4 or §9.5;
the Borrower, the Guarantors or any of their respective Subsidiaries shall fail
to perform any other term, covenant or agreement contained herein or in any of
the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);
any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement,


84



--------------------------------------------------------------------------------



request for a Loan, Letter of Credit Request, or in any other document or
instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, the issuance of any Letter of Credit or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
any of the Borrower, the Guarantors or any of their Subsidiaries shall fail to
pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any principal, interest or other amount on account
any obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contracts), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contracts) for such period
of time as would permit (assuming the giving of appropriate notice if required)
the holder or holders thereof or of any obligations issued thereunder to
accelerate the maturity thereof or to require the settlement, termination,
prepayment, purchase or redemption thereof; provided that the events described
in §12.1(g) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(g),
involve (i) in respect of Recourse Indebtedness, singly or in the aggregate
obligations for borrowed money or credit received or other Indebtedness totaling
in excess of $50,000,000.00 or (ii) in respect of Non-Recourse Indebtedness,
singly or in the aggregate obligations for borrowed money or credit received or
other Indebtedness totaling in excess of $75,000,000.00;
the Borrower, any Guarantor or any of their respective Subsidiaries, (i) shall
make an assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator, monitor, receiver, receiver-manager, or similar official
for it or any substantial part of its assets, (ii) shall commence any case or
other proceeding relating to it under any Insolvency Law, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;
a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator, receiver, monitor, receiver-manager, or similar
official of the Borrower, any Guarantor or any of their respective Subsidiaries
or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any Insolvency Law,
and any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;
a decree or order is entered appointing a trustee, custodian, liquidator,
receiver, monitor, receiver-manager, or similar official for the Borrower, any
Guarantor or any of their respective Subsidiaries or adjudicating any such
Person, bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under any Insolvency Law;
there shall remain in force, undischarged, unsatisfied and unstayed, for more
than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower, any Guarantor or any of their
respective Subsidiaries that, either individually or in the aggregate, exceed
$50,000,000.00;
any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or a Guarantor, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;
any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur other than as permitted under the terms of this Agreement or the
other Loan Documents;


85



--------------------------------------------------------------------------------



with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of the Borrower, any Guarantor or any of their respective Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$25,000,000.00 and (x) such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall
have been appointed by the United States District Court to administer such Plan;
or (z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;
Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal or foreign crime, a punishment for which could include
the forfeiture of (i) any assets of Borrower, any Guarantor or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
assets included in the calculation of the Unencumbered Asset Value;
any Guarantor denies that it has any liability or obligations under the Guaranty
or any other Loan Document, or shall notify the Agent or any of the Lenders of
such Guarantor’s intention to attempt to cancel or terminate the Guaranty or
cancel the Contribution Agreement or any other Loan Document, or shall fail to
observe or comply with any term, covenant, condition or agreement under the
Guaranty or any other Loan Document; or
an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent. Upon demand by Agent or the Required U.S.
Dollar Revolving Credit Lenders in their absolute and sole discretion after the
occurrence of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
U.S. Dollar Revolving Credit Lenders will cause a U.S. Dollar Revolving Credit
Loan to be made in the undrawn amount of all Letters of Credit. The proceeds of
any such U.S. Dollar Revolving Credit Loan will be pledged to and held by Agent
as security for any amounts that become payable first under the Letters of
Credit and then to all other Revolving Credit Loans. In the alternative, if
demanded by Agent in its absolute and sole discretion after the occurrence of an
Event of Default, Borrower will deposit in the Collateral Account and pledge to
Agent cash in an amount equal to the amount of all undrawn Letters of Credit.
Such amounts will be pledged to and held by Agent for the benefit of the Lenders
as security for any amounts that become payable first under the Letters of
Credit and then to other Obligations. Upon any draws under Letters of Credit, at
Agent’s sole discretion, Agent may apply any such amounts to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations as
provided above or if there are no outstanding Obligations and Lenders have no
further obligation to make Revolving Credit Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by Borrower will be
released to Borrower.
Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) with respect
to the payment of interest or other fees on the Loans in the event that the
Borrower cures such Default within five (5) Business Days after the date such
payment is due, provided that no such cure period shall apply to any payments
due upon the maturity of the Notes, (ii) no Event of Default shall exist
hereunder upon the occurrence of any failure to comply with §7.4(c) in the event
that Borrower cures such Default within five (5) Business Days following the
date on which the Compliance Certificate and the other information described in
§7.4(c) is due, and (iii) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(e) in the event that the Borrower
cures such Default within thirty (30) days following receipt of written notice
of such default, provided that the provisions of this clause (ii) shall not
pertain to any default consisting of a failure to comply with §7.14, §7.19,
§7.22, §8.1, §8.2, §8.3,


86



--------------------------------------------------------------------------------



§8.4, §8.7, §8.8, §8.9 or §8.14 or to any Default excluded from any provision of
cure of defaults contained in any other of the Loan Documents.
In the event that there shall occur any Default that affects only certain
Unencumbered Property included in the calculation of the Unencumbered Asset
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default would arise as a result) by electing to have Agent
remove such Unencumbered Property from the calculation of Borrowing Base
Availability and Unencumbered Asset Value and by reducing the outstanding amount
of Unsecured Debt as necessary to comply with the covenants in §9.1, in which
event such removal and reduction shall be completed within five (5) Business
Days after the earlier of (i) Borrower obtaining knowledge of such Default and
(ii) receipt of notice of such Default from the Agent or the Required Lenders.
Termination of Commitments. If any one or more Events of Default specified in
§12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Revolving Credit Lenders shall, by notice to the Borrower terminate the
obligation to make Revolving Credit Loans and issue Letters of Credit to the
Borrower and the Agent may and, upon the election of the Required Term Loan
Lenders shall, by notice to the Borrower terminate any obligation to make Term
Loans to the Borrower. No termination under this §12.3 shall relieve the
Borrower of their obligations to the Lenders arising under this Agreement or the
other Loan Documents.
Remedies. In case any one or more Events of Default shall have occurred and be
continuing, and whether or not the Lenders shall have accelerated the maturity
of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may, and upon
the direction of the Required Lenders shall, proceed to protect and enforce
their rights and remedies under this Agreement, the Notes and/or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) days after demand bear interest at the Default Rate.
In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.
Distribution of Proceeds. In the event that, following the occurrence and during
the continuance of any Event of Default, any monies are received in connection
with the enforcement of any of the Loan Documents, or otherwise with respect to
the realization upon any of the assets of Borrower or Guarantors, such monies
shall be distributed for application as follows:
First, to the payment of, or (as the case may be) the reimbursement of the Agent
for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;


87



--------------------------------------------------------------------------------



Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.13; and (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses (but excluding
the Swing Loans) shall be made among the Lenders pro rata; and provided, further
that the Required Lenders may in their discretion make proper allowance to take
into account any Obligations not then due and payable; and
Third, the excess, if any, shall be returned to the Borrower or to such other
Persons as are entitled thereto.
Collateral Account.
As collateral security for the prompt payment in full when due of all Letter of
Credit Liabilities, Swing Loans and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account. The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities or Swing Loans
until applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this section and as otherwise provided in this
Agreement.
If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.
If an Event of Default exists, the Required Revolving Credit Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to apply
the funds in the Collateral Account to the Obligations relating to Letter of
Credit Liabilities, Swing Loans and Outstanding Revolving Credit Loans in
accordance with §12.5.
So long as no Default or Event of Default exists, and to the extent amounts on
deposit in the Collateral Account pursuant to §2.13(e) exceed the pro rata share
of any Letter of Credit Obligations and participations in Swing Loans of any
Defaulting Lender after giving effect to §2.13(c), the Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within five (5)
Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such excess balances in the Collateral Account at such time from deposits
pursuant to §2.13(e).
The Borrower shall pay to the Agent from time to time such reasonable fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account. The Borrower authorizes Agent to file
such financing statements as Agent may reasonably require in order to perfect
Agent’s security interest in the Collateral Account, and Borrower shall promptly
upon demand execute and deliver to Agent such other documents as Agent may
reasonably request to evidence its security interest in the Collateral Account.
Upon indefeasible payment in full of all Obligations (other than indemnification
obligations which by their terms expressly survive payment of the Obligations
and termination of this Agreement or any of the other Loan Documents unless a
claim is pending with respect thereto) and the termination of the obligations of
the Lenders and the Issuing Lenders to extend credit hereunder and under the
other Loan Documents and the cancelation or expiration of all Letters of Credit,
all funds held in the Collateral Account shall be promptly returned to the
Borrower and the security interest granted to Agent pursuant to §12.6(a) shall
automatically be released without any further action by any further party. Agent
will, at Borrower’s expense, promptly execute and deliver to Borrower such
documents as Borrower may reasonably request to evidence the release of such
security interest.


88



--------------------------------------------------------------------------------



SETOFF.
Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
whatever currency, provisional or final, regardless of currency, maturity, or
the branch where such deposits are held) or other sums credited by or due from
any Lender to the Borrower or any Guarantor and any securities or other property
of the Borrower or any Guarantor in the possession of such Lender may, without
notice to Borrower or any Guarantor (any such notice being expressly waived by
Borrower and Guarantors) but with the prior written approval of Agent, be
applied to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of such Person to such Lender. Each of the
Lenders agrees with each other Lender that if such Lender shall receive from
Borrower or any Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender (but excluding the Swing Loan Note) any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest. In the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
THE AGENT.
Authorization. The Agent is authorized to take such action on behalf of each of
the Lenders and to exercise all such powers as are hereunder and under any of
the other Loan Documents and any related documents delegated to the Agent,
together with such powers as are reasonably incident thereto, provided that no
duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower, Guarantors and any other Person shall be entitled to conclusively rely
on a statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
Employees and Agents. The Agent may exercise its powers and execute its duties
by or through employees or agents and shall be entitled to take, and to rely on,
advice of counsel concerning all matters pertaining to its rights and duties
under this Agreement and the other Loan Documents. The Agent may utilize the
services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent provided for in §15.
No Liability. Neither the Agent nor any of its shareholders, directors, officers
or employees nor any other Person assisting them in their duties nor any agent,
or employee thereof, shall be liable for (a) any waiver, consent or approval
given or any action taken, or omitted to be taken, in good faith by it or them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that the Agent or such other Person, as the case may
be, shall be liable for losses due to its willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods or (b) any action taken or not taken by Agent
with the consent or at the request of the Required Lenders. The Agent shall not
be deemed to have knowledge or notice of the occurrence of any


89



--------------------------------------------------------------------------------



Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.
No Representations. The Agent shall not be responsible for the execution or
validity or enforceability of this Agreement, the Notes, any of the other Loan
Documents or any instrument at any time constituting, or intended to constitute,
collateral security for the Notes, or for the value of any such collateral
security or for the validity, enforceability or collectability of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.
Payments.
A payment by the Borrower or the Guarantors to the Agent hereunder or under any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders in like funds as
received except as otherwise expressly provided herein or in any of the other
Loan Documents. In the event that the Agent fails to distribute such amounts
within one Business Day as provided above, the Agent shall pay interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from time
to time in effect. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).
If in the opinion of the Agent the distribution of any amount received by it in
such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court in the applicable currency of such
recovery or judgment.
Holders of Notes. Subject to the terms of §18, the Agent may deem and treat the
payee of any Note as the absolute owner or purchaser thereof for all purposes
hereof until it shall have been furnished in writing with a different name by
such payee or by a subsequent holder, assignee or transferee.


90



--------------------------------------------------------------------------------



Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless the
Agent from and against any and all claims, actions and suits (whether groundless
or otherwise), losses, damages, costs, expenses (including any expenses for
which the Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
Resignation. The Agent may resign at any time by giving thirty (30) calendar
days’ prior written notice thereof to the Lenders and the Borrower. Any such
resignation may at Agent’s option also constitute Agent’s resignation as Issuing
Lender and Swing Loan Lender. Upon any such resignation, the Required Lenders,
subject to the terms of §18.1, shall have the right to appoint as a successor
Agent and, if applicable, Issuing Lender and Swing Loan Lender, any Lender or
any bank whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall be reasonably acceptable
to the Borrower. If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be any Lender or any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00. Upon the acceptance of any
appointment as Agent and, if applicable, Issuing Lender and Swing Loan Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, and the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender. After any retiring Agent’s resignation, the provisions of this Agreement
and the other Loan Documents shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent,
Issuing Lender and Swing Loan Lender. If the resigning Agent shall also resign
as the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.
Duties in the Case of Enforcement. In case one or more Events of Default have
occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors within
such period. The Required Lenders may direct the Agent in writing as to the
method and the extent


91



--------------------------------------------------------------------------------



of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC or PPSA as enacted in any applicable
jurisdiction.
Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.
Reliance by Agent. The Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by an
Authorized Officer. The Agent also may rely upon any statement made to it orally
or by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for the Borrower or the
Guarantors), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Approvals.
If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Required Lenders, the Required
Revolving Credit Lenders, the Required U.S. Dollar Revolving Credit Lenders, the
Required Alternative Currency/Dollar Revolving Credit Lenders or the Required
Term Loan Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the written request
for action together with all reasonably requested information related thereto
requested by such Lender (or such lesser period of time required by the terms of
the Loan Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If the Agent submits to the
Lenders a written request for consent with respect to this Agreement and any
Lender fails to provide Directions within ten (10) days after such Lender
receives from the Agent such initial request for Directions together with all
reasonably requested information related thereto, then Agent shall make a second
request for approval, which approval shall include the following in all capital,
bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.


92



--------------------------------------------------------------------------------



In the event that any recommendation is not approved by the Required Lenders,
the Required Revolving Credit Lenders, the Required U.S. Dollar Revolving Credit
Lenders, the Required Alternative Currency/Dollar Revolving Credit Lenders or
the Required Term Loan Lenders, as applicable, and a subsequent approval on the
same subject matter is requested by Agent (a “Subsequent Approval Request”),
then for the purposes of this paragraph each Lender shall be required to respond
to a Subsequent Approval Request within five (5) Business Days of receipt of
such request.
If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.
Each request by Agent for a Direction shall include Agent’s recommended course
of action or determination. Notices given by Agent pursuant to this §14.13 may
be given through the use of Intralinks, Syndtrak or another electronic
information dissemination system. Agent and each Lender shall be entitled to
assume that any officer of the other Lenders delivering any notice, consent,
certificate or other writing is authorized to give such notice, consent,
certificate or other writing unless Agent and such other Lenders have otherwise
been notified in writing. Notwithstanding anything in this §14.13 to the
contrary, any matter requiring all Lenders’ or each affected Lender’s approval
or consent shall not be deemed given by a Lender as a result of such Lender’s
failure to respond to any approval or consent request within any applicable
reply period. Notwithstanding anything to the contrary set forth in this §14.13,
the Agent, at the direction of the Required Lenders, the Required Revolving
Credit Lenders, the Required U.S. Dollar Revolving Credit Lenders, the Required
Alternative Currency/Dollar Revolving Credit Lenders or the Required Term Loan
Lenders, as applicable, or the Required Lenders, the Required Revolving Credit
Lenders, the Required U.S. Dollar Revolving Credit Lenders, the Required
Alternative Currency/Dollar Revolving Credit Lenders or the Required Term Loan
Lenders, as applicable, may at any time take any action that is permitted
hereunder to be taken by the Required Lenders, the Required Revolving Credit
Lenders, the Required U.S. Dollar Revolving Credit Lenders, the Required
Alternative Currency/ Dollar Revolving Credit Lenders or the Required Term Loan
Lenders, as applicable.
Borrower and Guarantors Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or the Guarantors, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower or the
Guarantors.
EXPENSES.
The Borrower agrees to pay, without duplication, (a) the reasonable and
documented out‑of‑pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any Indemnified Taxes (including any interest and penalties in respect
thereto) payable by the Agent or any of the Lenders, (c) all environmental
reviews and the reasonable and documented out‑of‑pocket fees, expenses and
disbursements of the counsel to the Agent and any local counsel to the Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the
out-of-pocket fees, costs, expenses and disbursements of Agent incurred in
connection with the syndication of the Loans, (e) all other reasonable and
documented out‑of‑pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the preparation or interpretation of the Loan
Documents and other instruments mentioned herein, the making of


93



--------------------------------------------------------------------------------



each advance hereunder, and the issuance of Letters of Credit, and the
syndication of the Commitments pursuant to §18 (without duplication of those
items addressed in subparagraph (d), above), (f) all out‑of‑pocket expenses
(including reasonable and documented out‑of‑pocket fees and costs of appraisers,
attorneys, engineers, investment bankers or other experts retained by any Lender
or the Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default or any other workout of the Loan
Documents and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower or the Guarantors (provided that any attorney’s
fees and costs pursuant to this clause (f) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (g) all
reasonable and documented out‑of‑pocket fees, expenses and disbursements of the
Agent incurred in connection with UCC and PPSA searches or title searches,
(h) all reasonable and documented out‑of‑pocket fees, expenses and disbursements
(including reasonable and documented out‑of‑pocket attorneys’ fees and costs)
which may be incurred by KeyBank in connection with the execution and delivery
of this Agreement and the other Loan Documents, and (i) all reasonable and
documented out‑of‑pocket expenses relating to the use of Intralinks, SyndTrak or
any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. Amounts payable pursuant to this §15
(except in connection with the closing under this Agreement or any amendment or
waiver thereof) shall be due and payable within fifteen (15) days after receipt
of a reasonably detailed invoice therefor; provided that in the event that a
Default or Event of Default has occurred, is alleged to have occurred or is
anticipated to occur, and otherwise in connection with any workout, a simple
invoice of the amount due shall be sufficient, and provided further that in all
events any such invoice may exclude any confidential or privileged information.
The covenants of this §15 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.
INDEMNIFICATION.
The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
(collectively, the “Indemnification Liabilities”), including, without
limitation, (a) any and all claims for brokerage, leasing, finders or similar
fees which may be made relating to the Unencumbered Properties or the Loans,
(b) any condition of the Unencumbered Properties or any other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, the
Guarantors or any of their respective Subsidiaries, (e) the Borrower and
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Unencumbered Properties or any other Real Estate, (g) with respect to the
Borrower and their respective Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable and
documented out‑of‑pocket fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for (A) Indemnification Liabilities arising from such
Person’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods,
(B) Indemnification Liabilities to the extent arising directly out of or
resulting directly from claims of one or more indemnified parties against
another indemnified party other than (1) claims involving the Agent or any other
Titled Agent in their respective capacities as such, (2) claims to the extent
arising from an act or omission of the Borrower or any Guarantor, (3) claims
relating to whether the conditions to the making of any Loan or the issuance of
any Letter of Credit have been satisfied, and (4) with respect to a Defaulting
Lender or the determination of whether a Lender is a Defaulting Lender, (C) but
excluding Indemnification Liabilities which are specifically covered by §4.4(b)
(relating to Taxes), 4.9 or 4.10 or expressly excluded from the coverage of such
§4.4(b), 4.9 or 4.10. In litigation, or the preparation therefor, the Lenders
and the Agent shall be entitled to select a single law firm as their own counsel
and, in addition to the foregoing indemnity, the


94



--------------------------------------------------------------------------------



Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. No person indemnified hereunder shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than damages
arising from such Person’s own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The amounts payable
pursuant to this §16 shall be due and payable within fifteen (15) days after
receipt of a reasonably detailed invoice therefor; provided that in the event
that a Default or Event of Default has occurred, is alleged to have occurred or
is anticipated to occur, and otherwise in connection with any workout, a simple
invoice of the amount due shall be sufficient, and provided further that in all
events any such invoice may exclude any confidential or privileged information.
The provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.
SURVIVAL OF COVENANTS, ETC..
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.
ASSIGNMENT AND PARTICIPATION.
Conditions to Assignment by Lenders. Except as provided herein, each Lender may
assign to an Eligible Assignee or such other Person that may be approved by
Agent, the Issuing Lender (as to Issuing Lender, with respect to assignments of
a Revolving Credit Commitment only), and so long as no Default or Event of
Default exists, Borrower (but not to any natural person) all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it) (which approval by
Agent, the Issuing Lender and the Borrower, as applicable, shall not be
unreasonably withheld or delayed and shall be subject to the terms of clause (a)
below); provided that (a) the Agent, the Issuing Lender (as to Issuing Lender,
with respect to assignments of a Revolving Credit Commitment only) and, so long
as no Default or Event of Default exists hereunder, Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within ten (10) Business Days, the Borrower shall be
deemed to have consented, provided, if the Borrower reasonably requests
additional information regarding the proposed assignee, the foregoing time
period will be automatically extended until three (3) Business Days after the
Borrower receives information regarding the proposed assignee responsive to the
Borrower’s request (provided that such consent shall not be required for any
assignment to another Lender, to a Related Fund, to a lender or an Affiliate of
a Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
its Commitment (and if such assignment includes an assignment of a Revolving
Credit Commitment, such assignment shall also automatically include an equal pro
rata assignment of such Lender's U.S. Dollar Revolving Credit Commitment and
Alternative Currency/Dollar Revolving Credit Commitment), (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register


95



--------------------------------------------------------------------------------



(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, Borrower, any Guarantor or REIT, or to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee shall acquire an interest in
the applicable Revolving Credit Loans or Term Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, Borrower, and (f) if
such assignment is less than the assigning Lender’s entire applicable Revolving
Credit Commitment or Term Loan Commitment, the assigning Lender shall retain an
interest in the applicable Loans of not less than $5,000,000.00. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower, any Guarantor and REIT and whether
such assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its applicable Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Register. The Agent, acting for this purpose as a non-fiduciary agent for
Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $5,000.00.
New Notes. Upon its receipt of an Assignment and Acceptance Agreement executed
by the parties to such assignment, together with each Note subject to such
assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.


96



--------------------------------------------------------------------------------



Participations. Each Lender may sell participations to one or more Lenders or
other entities (but not to any natural person) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; provided that (a) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder, (b) such participation shall
not entitle such participant to any rights or privileges under this Agreement or
any Loan Documents, including without limitation, rights granted to the Lenders
under §4.8, §4.9 and §4.10, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower, any Guarantor or REIT and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment (except for any
increase in the Commitments effectuated pursuant to §2.11 or §18.1 or any
extension as contemplated under §2.12 or any Extension, and any waiver of any
Default or Event of Default and the forbearance with respect to such Default or
Event of Default is not considered an increase in the Commitment of any Lender),
(ii) extend the date fixed for the payment of principal of or interest on the
Loans or portions thereof owing to such Lender (except for any extension as
contemplated under §2.12 or any Extension), (iii) reduce the amount of any such
payment of principal, (iv) reduce the rate at which interest is payable thereon;
provided, however, that only the consent of the Required Lenders shall be
necessary to (A) amend the definition of “Default Rate”, to waive any obligation
of the Borrower to pay interest at the Default Rate or to retract the imposition
of interest at the Default Rate and (B) amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or Letter of Credit or to reduce any
fee payable based on such financial covenant or (v) release Borrower or all or
substantially all of the Guarantors (except as otherwise permitted under this
Agreement). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Documents) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
Pledge by Lender. Any Lender may at any time pledge all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, any central bank having jurisdiction over
such Lender or to such other Person as the Agent may approve to secure
obligations of such Lenders. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.
No Assignment by Borrower. The Borrower shall not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each of the Lenders.
Disclosure. Borrower agrees to promptly cooperate with any Lender in connection
with any proposed assignment or participation of all or any portion of its
Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Borrower that has
been identified in writing as confidential by it, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender or its Affiliates (provided


97



--------------------------------------------------------------------------------



that such Persons who are not employees of such Lender are advised of the
provision of this §18.7), (c) disclosures customarily provided or reasonably
required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other Governmental Authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law, rule, regulation or court order, each Lender shall
notify Borrower of any request by any Governmental Authority or representative
thereof prior to disclosure (other than any such request in connection with any
examination of such Lender by such Government Authority) for disclosure of any
such non‑public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). In addition, the Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors and similar service providers to the
lending industry; provided that such information is limited to deal terms and
other information customarily found in publications produced by such Persons.
Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower, or is disclosed with the prior approval
of Borrower. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.
Amendments to Loan Documents. Upon any such assignment or participation, the
Borrower shall (and shall cause the Guarantors to), upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.
Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.
Mandatory Assignment. In the event Borrower requests that certain amendments,
modifications or waivers be made to this Agreement or any of the other Loan
Documents which request is approved by Agent but is not approved by one or more
of the Lenders (any such non-consenting Lender shall hereafter be referred to as
the “Non-Consenting Lender”), then, within thirty (30) days after Borrower’s
receipt of notice of such disapproval by such Non-Consenting Lender, Borrower
shall have the right as to such Non-Consenting Lender, to be exercised by
delivery of written notice delivered to the Agent and the Non-Consenting Lender
within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its entire Commitment. The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment within ten (10) Business Days of receipt of the Lender Offer Notice,
then the Borrower may endeavor to find a new Lender or Lenders to acquire such
remaining Commitment subject to and in accordance with §18.1, such Lender or
Lenders to be subject to the approval of Agent and Issuing Lender, such approval
not to be unreasonably withheld. Upon any such purchase of the Commitment of the
Non-Consenting Lender, the Non-Consenting Lender’s interests in the Obligations
and its rights hereunder and under the Loan Documents shall terminate at the
date of purchase, and the Non‑Consenting Lender shall promptly execute and
deliver any and all documents reasonably requested by Agent to surrender and
transfer such interest, including, without limitation, an Assignment and
Acceptance Agreement and such Non-Consenting Lender’s original Notes.
Notwithstanding anything in this §18.10 to the contrary, any Lender or other
Lender assignee acquiring some or all of the assigned Commitment of the
Non-Consenting Lender must consent to the proposed amendment, modification or
waiver. The purchase price to be paid by the acquiring Lenders for the
Non-Consenting Lender’s Commitment shall equal the principal owed to such
Non-Consenting Lender, and the Borrower shall pay to such Non-Consenting Lender
in addition thereto and as a condition to such sale any and all other amounts
outstanding and owed by Borrower to the Non-Consenting Lender hereunder or under
any of the other Loan


98



--------------------------------------------------------------------------------



Documents, including all accrued and unpaid interest or fees which would be owed
to such Non-Consenting Lender hereunder or under any of the other Loan Documents
if the Loans were to be repaid in full on the date of such purchase of the
Non-Consenting Lender’s Commitment. No registration fee under §18.2 shall be
required in connection with such assignment.
NOTICES.
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telecopy, and addressed as follows:
If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
With a copy to:

KeyBank National Association
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attn: Mr. Jason Weaver
Telecopy No.: (216) 689-5819
and

Dentons US LLP
303 Peachtree Street, N.E.
Suite 5300
Atlanta, Georgia 30308
Attn: Mr. William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to the Borrower:

DuPont Fabros Technology, L.P.
1212 New York Avenue, N.W.
Suite 900
Washington, D.C. 20005
Attn: General Counsel
Telecopy No.: (202) 728-0220
With a copy to:

Hogan Lovells US LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004-1109
Attn: Stuart A. Barr, Esq.
Telecopy No.: (202) 637-5910


99



--------------------------------------------------------------------------------



to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy, is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, Borrower, a Lender or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.
Loan Documents, any amendments a waiver thereof and notices under the Loan
Documents may, with Agent’s approval, be transmitted and/or signed by facsimile
and by signatures delivered in “PDF” format by electronic mail. The
effectiveness of any such documents and signatures shall, subject to Applicable
Law, have the same force and effect as an original copy with manual signatures
and shall be binding on the Borrower, the Guarantors, Agent and Lenders. Agent
may also require that any such documents and signature delivered by facsimile or
“PDF” format by electronic mail be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver any such
manually-signed original shall not affect the effectiveness of any facsimile or
“PDF” document or signature.
Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5‑1401, BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT


100



--------------------------------------------------------------------------------



SITTING THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY,
THE NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT
AND IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH
RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES
ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY
BE MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.
IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER EXIST AND THE BORROWER CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 19 HEREOF.
HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
ENTIRE AGREEMENT, ETC..
This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. BORROWER ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.


101



--------------------------------------------------------------------------------



DEALINGS WITH THE BORROWER.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
obtained from Borrower by virtue of the transactions contemplated hereby or its
other relationships with Borrower and its Affiliates in connection with the
performance by the Agent or such Lender or their respective Affiliates of
services for other companies, and neither the Agent nor any Lender nor their
Affiliates will furnish any such information to other companies. Borrower, on
behalf of itself and its Affiliates, also acknowledges that neither the Agent
nor any Lender has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to Borrower, confidential information
obtained from other companies. Borrower, on behalf of itself and its Affiliates,
further acknowledges that one or more of the Agent and Lenders and their
respective Affiliates may be a full service securities firm and may from time to
time effect transactions, for its own or its Affiliates’ account or the account
of customers, and hold positions in loans, securities or options on loans or
securities of Borrower and its Affiliates.
CONSENTS, AMENDMENTS, WAIVERS, ETC..
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower, the Guarantors or
the Unencumbered Property Subsidiaries of any terms of this Agreement or such
other instrument or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender directly affected thereby: (i) a reduction in the
rate of interest on the Notes; provided, however, that (A) only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate”, to waive any obligation of the Borrower to pay interest at the Default
Rate or to retract the imposition of interest at the Default Rate, (B) only the
consent of the Required Lenders shall be necessary to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable based on such financial covenant; and (C) in
circumstances other than as described in the preceding clauses (A) and (B), (1)
only the consent of the Term Loan Lenders shall be necessary to reduce the rate
of interest, including the Applicable Margin, on the Term Loans and the Term
Loan Notes and (2) only the consent of the Revolving Credit Lenders shall be
necessary to reduce the rate of interest, including the Applicable Margin, on
the Revolving Credit Loans and the Revolving Credit Notes; (ii) an increase in
the amount of the Commitments (including the Total Alternative Currency/Dollar
Revolving Credit Commitment) of the Lenders (except for any increase in the
Commitments effectuated pursuant to §2.11 or §18.1, and any waiver of any
Default or Event of Default and the forbearance with respect to such Default or
Event of Default is not considered an increase of the Commitment of any Lender);
(iii) a forgiveness, reduction or waiver of the principal of any unpaid Loan or
any reimbursement obligation with respect to a Letter of Credit or any interest
thereon or fee payable under the Loan Documents; provided, however, that only
the consent of the Required Lenders shall be necessary to (A) amend the
definition of “Default Rate”, to waive any obligation of the Borrower to pay
interest at the Default Rate or to retract the imposition of interest at the
Default Rate and (B) amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or Letter of Credit or to reduce any fee payable based
on such financial covenant; (iv) a change in the amount of any fee payable to a
Lender hereunder; (v) the postponement of any date fixed for any payment of
principal of or interest on the Loan (except for any extension as contemplated
under §2.12 or any Extension); (vi) an extension of the Revolving Credit
Maturity Date (except as provided in §2.12 or pursuant to an Extension) or the
Term Loan Maturity Date (except pursuant to an Extension); (vii) a change in the
manner of distribution of any payments to the Lenders or the Agent;


102



--------------------------------------------------------------------------------



(viii) the release of Borrower or all or substantially all of the Guarantors
except as otherwise provided in this Agreement; (ix) an amendment of the
definition of Required Lenders; (x) any modification to require a Lender to fund
a pro rata share of a request for an advance of the Loan made by the Borrower
other than based on its applicable Commitment Percentage; (xi) an amendment to
this §27; (xii) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders or the Required
Lenders to require a lesser number of Lenders to approve such action; or
(xiii) an extension of the expiration date of a Letter of Credit beyond the then
effective Revolving Credit Maturity Date if a Revolving Credit Lender would have
to acquire a participation in a funding of such Letter of Credit after the then
effective Revolving Credit Maturity Date. The provisions of §14 may not be
amended without the written consent of the Agent. Any provision of this
agreement or the Loan Documents which requires the approval of all of the
Revolving Credit Lenders or the Required Revolving Credit Lenders may not be
amended or waived to require a lesser number of Revolving Credit Lenders to
approve such action without the written consent of all of the Revolving Credit
Lenders. Any provision of this agreement or the Loan Documents which requires
the approval of the Required U.S. Dollar Revolving Credit Lenders or the
Required Alternative Currency/Dollar Revolving Credit Lenders may not be amended
or waived to require a lesser number of U.S. Dollar Revolving Credit Lenders or
Alternative Currency/Dollar Revolving Credit Lenders, as applicable, to approve
such action without the written consent of all of the U.S. Dollar Revolving
Credit Lenders or Alternative Currency/Dollar Revolving Credit Lenders,
respectively. Any provision of this Agreement or the Loan Documents which
requires the approval of all of the Term Loan Lenders or the Required Term Loan
Lenders may not be amended or waived to require a lesser number of Term Loan
Lenders to approve such action without the written consent of all of the Term
Loan Lenders. There shall be no amendment, modification or waiver of any
provision in the Loan Documents with respect to Swing Loans without the consent
of the Swing Loan Lender, nor any amendment, modification or waiver of any
provision in the Loan Documents with respect to Letters of Credit without the
consent of the Issuing Lender. Any fee letter (including without limitation the
Agreement Regarding Fees) may be amended, or right or privileges thereunder
waived, in a writing executed by the parties thereto. There shall be no
amendment, modification or waiver of the conditions to funding with respect to
the Revolving Credit Commitment or the Term Loan Commitment without the written
consent of the Required Revolving Credit Lenders or Required Term Loan Lenders,
respectively, nor any amendment, modification or waiver that disproportionately
affects the Revolving Credit Lenders or the Term Loan Lenders without the
approval of the Required Revolving Credit Lenders or the Required Term Loan
Lenders, respectively; provided that for the avoidance of doubt for so long as
the Total Revolving Credit Commitment is not less than the Total Term Loan
Commitment the waiver of an Event of Default otherwise done in accordance with
the other provisions of this §27 shall not be deemed to be an amendment,
modification or waiver of the conditions to funding with respect to the
Revolving Credit Commitment or the Term Loan Commitment or an amendment,
modification or waiver that disproportionately affects the Revolving Credit
Lenders or Term Loan Lenders; provided, further, that for the avoidance of doubt
for so long as the Total Revolving Credit Commitment is not less than the Total
Term Loan Commitment any amendment or modification of any provision of any Loan
Document (other than §11) in accordance with the other provisions of this §27
shall not constitute an amendment, modification or waiver of the conditions to
funding with respect to the Revolving Credit Commitment or the Term Loan
Commitment. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon any of the Borrower or Guarantors shall entitle the Borrower or
Guarantors to other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender). Notwithstanding
anything to the contrary in this Agreement, including this §27, this Agreement
may be amended by Borrower and Agent to provide for any Commitment Increase in
the manner contemplated by §2.11, the extension of the Revolving Credit Maturity
Date as provided in §2.12 and an Extension as provided in this §27, in each
case, without any additional consents.
Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or the other Loan


103



--------------------------------------------------------------------------------



Documents or an inconsistency between provisions of this Agreement and/or the
other Loan Documents, the Agent and the Borrower shall be permitted to amend
such provision or provisions to cure such ambiguity, omission, mistake, defect
or inconsistency so long as to do so would not adversely affect the interest of
the Lenders. Any such amendment shall become effective without any further or
consent of any of other party to this Agreement.
(1) The Borrower may, by written notice to the Agent from time to time, request
an extension (each, an “Extension”) of the maturity date of any Class of Loans
and Commitments to the extended maturity date specified in such notice. Such
notice shall (A) set forth the amount of the applicable Revolving Credit
Commitments and/or Term Loans that will be subject to the Extension (which shall
be in a minimum amount reasonably acceptable to the Agent and the Borrower), (B)
set forth the date on which such Extension is requested to become effective
(which shall be not less than ten (10) Business Days nor more than sixty (60)
days after the date of such Extension notice (or such longer or shorter periods
as the Agent shall agree in its sole discretion)) and (C) identify the relevant
Class of Revolving Credit Commitments and/or Term Loans to which such Extension
relates. Each Lender of the applicable Class shall be offered (an “Extension
Offer”) an opportunity to participate in such Extension on a pro rata basis and
on the same terms and conditions as each other Lender of such Class pursuant to
procedures established by, or reasonably acceptable to, the Agent and the
Borrower. If the aggregate principal amount of Revolving Credit Commitments or
Term Loans in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Credit Commitments or Term Loans, as applicable, subject to the Extension Offer
as set forth in the Extension notice, then the Revolving Credit Commitments or
Term Loans, as applicable, of Lenders of the applicable Class shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.
The following shall be conditions precedent to the effectiveness of any
Extension: (A) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (B) each of the representations and warranties made by or on behalf
of the Borrower, Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the effective date of such Extension,
with the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date), (C) the Issuing Lender and
the Swing Loan Lender shall have consented to any Extension of the Revolving
Credit Commitments, to the extent that such Extension provides for the issuance
or extension of Letters of Credit or making of Swing Loans at any time during
the extended period, (D) the terms of such Extended Revolving Credit Commitments
and Extended Term Loans shall comply with §27(c)(iii) and (E) the Revolving
Credit Commitments and Term Loan Commitments of any nonparticipating Revolving
Credit Lender and Term Loan Lender shall terminate and the Revolving Credit
Loans and Term Loans of such Lender shall be due and payable on the original
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable, or
such other date specified by Section 12, and such Loans, together with all
interest, fees and other amounts accrued or otherwise due and payable to such
Lender shall have been paid on or before the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, or such earlier date specified in
Section 12. Notwithstanding any other provision of this Agreement to the
contrary, in no event shall the Commitments or Loans of any Lender be extended
pursuant to this Section §27(c) unless such Lender affirmatively accepts in
writing the applicable Extension Offer, it being understood and agreed that a
failure by a Lender to respond to any such Extension Offer shall be deemed to be
a rejection by such Lender of such Extension Offer.
The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (A) the final maturity date of any Extended Revolving Credit Commitment or
Extended Term Loan shall be no earlier than the Revolving Credit Maturity Date
or the Term Loan Maturity Date, respectively, (B)(1) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Commitments and (2) the average life to maturity of the Extended Term Loans
shall be no shorter than the remaining average life to maturity of the existing
Term Loans, (C) the Extended Revolving Credit Loans and the Extended Term Loans
will rank pari passu in right of payment and with respect to security with the
existing Revolving Credit Loans and the existing Term Loans and the borrower and
guarantors of the Extended


104



--------------------------------------------------------------------------------



Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Borrower and Guarantors with respect to the existing Revolving
Credit Loans or Term Loans, as applicable, (D) the interest rate margin, rate
floors, fees, original issue discount and premium applicable to any Extended
Revolving Credit Commitment (and the Extended Revolving Credit Loans thereunder)
and Extended Term Loans shall be determined by the Borrower and the applicable
extending Lenders, (E)(1) the Extended Term Loans may participate on a pro rata
or less than pro rata (but not greater than pro rata) basis in voluntary or
mandatory prepayments with the other Term Loans and (2) borrowing and prepayment
of Extended Revolving Credit Loans, or reductions of Extended Revolving Credit
Commitments, and participation in Letters of Credit and Swing Loans (to the
extent applicable), shall be on a pro rata basis with the other Revolving Credit
Loans or Revolving Credit Commitments (other than upon the maturity of the
non-extended Revolving Credit Loans and Revolving Credit Commitments) and (F)
the terms of the Extended Revolving Credit Commitments or Extended Term Loans,
as applicable, shall be substantially identical to the terms set forth herein
(except as set forth in clauses (A) through (E) above).
In connection with any Extension, the Borrower, the Agent and each applicable
extending Lender shall execute and deliver to the Agent an Extension Amendment
and such other documentation as the Agent shall reasonably specify to evidence
the Extension. The Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Revolving
Credit Commitments or Extended Term Loans as a new Class or tranche of Revolving
Credit Commitments or Term Loans, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Agent and the Borrower in connection with the establishment of such new Class or
tranche (including to preserve the pro rata treatment of the extended and
non-extended Classes or tranches and to provide for the reallocation of the
Revolving Credit Exposure upon the expiration or termination of the commitments
under any Class or tranche), in each case on terms consistent with this section.
SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents
(provided that the foregoing shall not limit any grace, notice or cure
provisions in favor of Borrower and Guarantors).
NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable


105



--------------------------------------------------------------------------------



Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of the
Agent and the Lenders under this Agreement, including the obligation to make
Loans and issue Letters of Credit, are imposed solely and exclusively for the
benefit of the Agent and the Lenders and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower or any of their
Subsidiaries of any development or the absence therefrom of defects.
PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
the effects of any Bail-In Action on any such liability, including, if
applicable:
a reduction in full or in part or cancellation of any such liability;
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.
CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT.
Pursuant to §27 of the Existing Credit Agreement, KeyBank as Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the


106



--------------------------------------------------------------------------------



terms of this Agreement and the amendment and restatement of the Existing
Guaranty pursuant to the terms of the Guaranty. On the Closing Date, the
Existing Credit Agreement shall be amended and restated in its entirety by this
Agreement, and the Existing Credit Agreement shall thereafter be of no further
force and effect and shall be deemed replaced and superseded in all respects by
this Agreement. The parties hereto acknowledge and agree that this Agreement
does not constitute a novation or termination of the “Obligations” under the
Existing Credit Agreement, which remain outstanding as of the Closing Date. On
the Closing Date, the Existing Guaranty shall be amended and restated in its
entirety by the Guaranty, and the Existing Guaranty shall thereafter be of no
further force and effect and shall be deemed replaced and superseded in all
respects by the Guaranty. KeyBank, as Agent under the Existing Credit Agreement,
is hereby authorized and directed by the Lenders party hereto to execute and
deliver the Guaranty (on behalf of the Lenders and as Agent under the Existing
Credit Agreement). All interest and fees accrued under the Existing Credit
Agreement as of the date of this Agreement shall be due and payable in the
amount determined pursuant to the Existing Credit Agreement on the next payment
date for such interest or fee set forth in this Agreement, provided that State
Bank of India, Los Angeles Agency, which is a lender under the Existing Credit
Agreement but not under this Agreement, shall be paid all such amounts in
connection with the closing under this Agreement.
AUTOMATIC ALTERNATIVE CURRENCY CONVERSION.
If an Automatic Alternative Currency Conversion Trigger shall occur, the amount
of all Outstanding Revolving Credit Loans denominated in an Alternative Currency
shall, automatically and with no further action required, be converted into the
Dollar Equivalent of such amounts, determined by the Agent on the basis of the
Spot Rate determined on the Automatic Alternative Currency Conversion Date, and
on and after such date all amounts accruing and owed to the Lenders in respect
of such Outstanding Revolving Credit Loans shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder.
JUDGMENT CURRENCY.
For the purposes of obtaining judgment in any court if it is necessary to
convert a sum due from the Borrower hereunder or under any other Loan Document
in one currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Specified
Currency with such other currency at the Agent’s main Cleveland, Ohio office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of the Borrower in respect of any sum due hereunder
shall, notwithstanding any judgment in a currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by any Lender (including the Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Lender (including the Agent),
as the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency. If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Lender (including the Agent), as the case may be, in the Specified Currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender (including the Agent), as the case may be, against such loss, and to pay
such additional amounts upon demand from Agent. All of the Borrower's
obligations under this §37 shall survive termination of this Agreement and
repayment of all other Obligations hereunder.
[continued on next page]




107



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    
Name:    
Title:    


[SIGNATURES CONTINUE ON FOLLOWING PAGE]








--------------------------------------------------------------------------------




AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
By:    

Name:    

Title:    




[SIGNATURES CONTINUE ON FOLLOWING PAGE]






2
 



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
By:    

Name:    

Title:    




Address:


Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 4th Floor
Jersey City, New Jersey 07302
Attention: Thierry C. Le Jouan




[SIGNATURES CONTINUE ON FOLLOWING PAGE]











--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A
By:    

Name:    

Title:    


Address:
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: James Armstrong






[SIGNATURES CONTINUE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
By:    

Name:    

Title:    


Address:
Royal Bank of Canada
200 Vesey Street, 12th Floor
New York, New York 10281-8098
Attention: Sheena Lee








[SIGNATURES CONTINUE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------




TD BANK, NA
By:    

Name:    

Title:    


Address:


TD Bank, NA
200 State Street, 8th Floor
Boston, Massachusetts 02019
Attention: Mary Merrill





[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




SUNTRUST BANK
By:    

Name:    

Title:    




Address:


SunTrust Bank
8330 Boone Blvd., 7th Floor
Vienna, Virginia 22182
Attention: Nancy B. Richards




[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




CITIZENS BANK, N.A.
By:    

Name:    

Title:    




Address:


Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Cleveland, Ohio 44114
Attention: Samuel A. Bluso




[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:    

Name:    

Title:    


Address:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Mikhail Faybusovich


[SIGNATURES CONTINUE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------




STIFEL BANK & TRUST
By:    

Name:    

Title:    


Address:
Stifel Bank & Trust
501 N. Broadway, Floor 6
St. Louis, Missouri 63102
Attention: Suzanne A. Agin




[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




REGIONS BANK
By:    

Name:    

Title:    


Address:
Regions Bank
6805 Morrison Blvd.
Suite 100
Charlotte, NC 28211
Attn: Kerri Raines






[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NY BRANCH
By:    

Name:    

Title:    


By:    

Name:    

Title:    


Address:


Deutsche Bank AG, NY Branch
60 Wall Street
10th Floor
New York, NY 10005-2836
Attn: Joanna Soliman






[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




SYNOVUS BANK
By:    

Name:    

Title:    


Address:
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attn: David Bowman


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------




FIRST TENNESSEE BANK NATIONAL ASSOCIATION
By:    

Name:    

Title:    


Address:
First Tennessee Bank National Association
710 Market Street
Chattanooga, Tennessee 37402
Attn: Ty Treadwell


[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




TRISTATE CAPITAL BANK
By:    

Name:    

Title:    


Address:
TriState Capital Bank
789 E. Lancaster Avenue
Suite 240
Villanova, Pennsylvania 19085
Attn: Ellen Frank


[SIGNATURES CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------




THE TORONTO-DOMINION BANK, NEW YORK BRANCH
By:    

Name:    

Title:    


Address:
The Toronto-Dominion Bank, New York Branch
31 W. 52nd Street
New York, New York 10019
Attn: John Glotzbecker









--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF REVOLVING CREDIT NOTE
(U.S. Dollar Revolving Credit Commitment)
$______________    _____________, 201__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain First Amended and Restated Credit Agreement, dated as of
July 25, 2016, as from time to time in effect, among DuPont Fabros Technology,
L.P., KeyBank National Association, for itself and as Agent, and such other
Lenders, including Payee, as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of _______________________ Dollars ($________),
or if less, such amount as may be advanced by the Payee under the Credit
Agreement as a U.S. Dollar Revolving Credit Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder are payable in the applicable currency required by the Credit
Agreement and shall be made to the Agent for the Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings of
U.S. Dollar Revolving Credit Loans under and is entitled to the benefits and
subject to the provisions of the Credit Agreement. The principal of this Note
may be due and payable in whole or in part prior to the Revolving Credit
Maturity Date and is subject to mandatory prepayment in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced


A-1-1



--------------------------------------------------------------------------------



hereby and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, except as specifically
otherwise provided in the Credit Agreement, and assent to extensions of time of
payment or forbearance or other indulgence without notice.
[This Note is issued in replacement of that certain Revolving Credit Note dated
____________, 201__, made by the undersigned maker to the order of
______________________ and issued pursuant to the Existing Credit Agreement (the
“Prior Note”), and shall supersede and replace the Prior Note in all respects.
The execution and delivery by the undersigned of this Note shall not, in any
manner or circumstance, be deemed to be a novation of or to have terminated,
extinguished or discharged any of the undersigned’s indebtedness evidenced by
the Prior Note, all of which indebtedness shall continue under, and shall
hereinafter be evidenced and governed by, this Note.]
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    
Name:    
Title:    






A-1-2



--------------------------------------------------------------------------------




EXHIBIT A-2
FORM OF REVOLVING CREDIT NOTE
(Alternative Currency/Dollar Revolving Credit Commitment)
$______________    _____________, 201__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain First Amended and Restated Credit Agreement, dated as of
July 25, 2016, as from time to time in effect, among DuPont Fabros Technology,
L.P., KeyBank National Association, for itself and as Agent, and such other
Lenders, including Payee, as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of _______________________ Dollars ($________),
or if less, such amount as may be advanced by the Payee under the Credit
Agreement as an Alternative Currency/Dollar Revolving Credit Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest at the rates provided in
the Credit Agreement. Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
Payments hereunder are payable in the applicable currency required by the Credit
Agreement and shall be made to the Agent for the Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings of
Alternative Currency/Dollar Revolving Credit Loans under and is entitled to the
benefits and subject to the provisions of the Credit Agreement. The principal of
this Note may be due and payable in whole or in part prior to the Revolving
Credit Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced


A-2-1



--------------------------------------------------------------------------------



hereby and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, except as specifically
otherwise provided in the Credit Agreement, and assent to extensions of time of
payment or forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    
Name:    
Title:    






A-2-2



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TERM LOAN NOTE
$______________    _____________, 201__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain First Amended and Restated Credit Agreement, dated as of
July 25, 2016, as from time to time in effect, among DuPont Fabros Technology,
L.P., KeyBank National Association, for itself and as Agent, and such other
Lenders, including Payee, as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Term Loan Maturity
Date, the principal sum of _________________ Dollars ($__________), or, if less,
such amount as may be advanced by the Payee under the Credit Agreement as a Term
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement


B-1



--------------------------------------------------------------------------------



of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    
Name:    
Title:    








B-2



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWING LOAN NOTE
$35,000,000.00    _____________, 201__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain First Amended and Restated Credit Agreement, dated as of July 25, 2016,
as from time to time in effect, among DuPont Fabros Technology, L.P., KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of Thirty‑Five Million and No/100 Dollars ($35,000,000.00), or, if less, such
amount as may be advanced by the Payee under the Credit Agreement as a Swing
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement


C-1



--------------------------------------------------------------------------------



of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    
Name:    
Title:    








C-2



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of _____________,
201__, by ________________________________, a ______________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.2 of the First Amended and Restated Credit Agreement dated as of July 25,
2016, as from time to time in effect (the “Credit Agreement”), among DuPont
Fabros Technology, L.P. (the “Borrower”), KeyBank National Association, for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms used but not defined in this Joinder Agreement shall have the meanings
defined for those terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
•
Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Guaranty, and the other Loan Documents
with respect to all the Obligations of Borrower now or hereafter incurred under
the Credit Agreement and the other Loan Documents, and a “Subsidiary Guarantor”
under the Contribution Agreement. Joining Party agrees that Joining Party is and
shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a Subsidiary
Guarantor and a Guarantor under the Guaranty, the other Loan Documents and the
Contribution Agreement.

•
Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and are attached hereto as Schedule A), the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as applied to Joining Party as a
Subsidiary Guarantor and a Guarantor on and as of the Effective Date as though
made on that date. As of the Effective Date, all covenants and agreements in the
Loan Documents and the Contribution Agreement of the Subsidiary Guarantor are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

•
Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty, the Contribution Agreement and the other Loan Documents heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty,
the Contribution Agreement and the other Loan Documents to confirm such
obligation.

•
Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

•
GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS



D-1



--------------------------------------------------------------------------------



LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
•
Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

•
The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
_________________________________________, a ________________________________
By:    

Name:    

Title:    
[SEAL]
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:                    



Its:                    
[Printed Name and Title]






D-2



--------------------------------------------------------------------------------




EXHIBIT E
FORM OF REQUEST FOR REVOLVING CREDIT LOAN
KeyBank National Association, as Agent
Mail Code OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44114
Attn: Vicky F. Heineck


[KeyBank National Association
Enterprise Commercial Payments - IFX Product Group
Mail Code OH-01-27-0417
127 Public Square
Cleveland, Ohio 44114 
Attn: Rodney Harris
Email: Rodney_A_Harris@KeyBank.com]





Ladies and Gentlemen:
Pursuant to the provisions of [§2.5(c)] [§2.7] of the First Amended and Restated
Credit Agreement dated as of July 25, 2016 (as the same may hereafter be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DuPont Fabros Technology, L.P. (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the undersigned Borrower hereby requests and certifies as
follows:
1.    Revolving Credit Loan. The undersigned Borrower hereby requests a [U.S.
Dollar Revolving Credit Loan under §2.1(a)] [Alternative Currency/Dollar
Revolving Credit Loan under §2.1(b)] [Swing Loan under §2.5] of the Credit
Agreement:
Principal Amount:    $____________
(CDN $____________)
If Advance is in Dollars, specify:
    _____    U.S. Dollar Revolving Credit Commitment
    _____    Alternative Currency/Dollar Revolving Credit Commitment
Type (Floating Rate, Base Rate):            
Drawdown Date:                    
Interest Period for Floating Rate Loans:        


by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office or to the account specified by Borrower on Schedule A hereto
pursuant to the wiring instructions set forth on Schedule A.
The currency for such borrowing is [Dollars] [Canadian Dollars].
[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a Floating Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]
•
Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of the
Credit Agreement.

•
No Default. The undersigned chief financial officer or chief accounting officer
of Borrower (or of the REIT) certifies in his capacity as an officer of Borrower
or REIT, as applicable, and not individually, that the Borrower is and will be
in compliance with all covenants under the Loan Documents after giving effect to
the making of the Loan requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Compliance Certificate setting
forth a calculation of the Borrowing Base Availability after giving effect to
the Loan requested hereby.

•
Representations True. The undersigned chief financial officer or chief
accounting officer of Borrower (or of the REIT) certifies in his capacity as an
officer of Borrower or REIT, as applicable, and not individually, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower,



E-1



--------------------------------------------------------------------------------



the Guarantors or their respective Subsidiaries, contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
•
Other Conditions. The undersigned chief financial officer or chief accounting
officer of Borrower or of REIT, as applicable, certifies, represents and agrees
in his capacity as an officer of Borrower or REIT, as applicable, and not
individually, that all other conditions to the making of the Loan requested
hereby set forth in the Credit Agreement have been satisfied.

•
Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    

Name:    

Title:    










E-2



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent and Issuing Lender
Mail Code OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44114
Attn: Vicky F. Heineck
•
Re:    Letter of Credit Request under First Amended and Restated Credit
Agreement dated as of July 25, 2016

Ladies and Gentlemen:
Pursuant to §2.10 of the First Amended and Restated Credit Agreement dated as of
July 25, 2016 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among you, certain other Lenders, DuPont Fabros Technology,
L.P. (“Borrower”), we hereby request that you issue a Letter of Credit as
follows:
•
(i)    Name and address of beneficiary:

•
(ii)    Face amount: $

•
(iii)    Proposed Issuance Date:

•
(iv)    Proposed Expiration Date:

•
(v)    Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

•
(vi)    Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned chief financial officer or chief accounting officer of Borrower
(or of the REIT) certifies in his capacity as an officer of Borrower or REIT, as
applicable, and not individually, that the Borrower and Guarantors are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing. Attached hereto is a Compliance
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Letter of Credit requested hereby.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee, fronting fee and
Letter of Credit fee as required by §2.10(e). All capitalized terms


F-1



--------------------------------------------------------------------------------



defined in the Credit Agreement and used herein without definition shall have
the meanings set forth in §1.1 of the Credit Agreement.
The undersigned chief financial officer or chief accounting officer of Borrower
(or of REIT) certifies, represents and agrees in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
Very truly yours,
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    
Name:    
Title:    








F-2



--------------------------------------------------------------------------------




EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Jonathan Bond
Ladies and Gentlemen:
Reference is made to the First Amended and Restated Credit Agreement dated as of
July 25, 2016 (as the same may hereafter be amended, supplemented or modified
from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (“Borrower”), KeyBank National Association for itself and as
Agent, and the other Lenders from time to time party thereto. Terms defined in
the Credit Agreement and not otherwise defined herein are used herein as defined
in the Credit Agreement.
Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
REIT for the fiscal period ended _______________ (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of REIT and its Subsidiaries at the
date thereof and the results of its operations for the periods covered thereby.
This certificate is submitted in compliance with requirements of §2.11(d),
§5.2(b), §7.4(c), §7.5(d), §7.22(c), §7.22(d), §10.10 or §11.3 of the Credit
Agreement. If this certificate is provided under a provision other than §7.4(c),
the calculations provided below are made using the consolidated financial
statements of REIT as of the Balance Sheet Date adjusted in the best good faith
estimate of REIT to give effect to the making of a Loan, issuance of a Letter of
Credit, acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer or chief
accounting officer of REIT.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by the Borrower with respect
thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.


G-1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 201___.
DUPONT FABROS TECHNOLOGY, INC.,
a Maryland corporation
By:    

Name:    

Title:    






G-2



--------------------------------------------------------------------------------



[APPENDIX TO COMPLIANCE CERTIFICATE]






G-3



--------------------------------------------------------------------------------



WORKSHEET
GROSS ASSET VALUE


A.    
Capitalized Value of Stabilized Properties
$
 
Book Value of Development Properties, until the earlier of (x) the date the
Capitalized Value of such Real Estate exceeds its book value, and (y) 24 months
following completion:
$
 
Book Value of Land Assets:
$
 
Aggregate of Unrestricted Cash and Cash Equivalents:
$
 
Value of Mortgage Notes (at lesser of outstanding principal balance and book
value)
$
 
Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates:
$
 
Gross Assets Value equals sum of A plus B plus C plus D plus E plus F
$









G-4



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image1.jpg [dftkeybankfirstamendm_image1.jpg]


G-5



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image2.jpg [dftkeybankfirstamendm_image2.jpg]


G-6



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image3.jpg [dftkeybankfirstamendm_image3.jpg]


G-7



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image4.jpg [dftkeybankfirstamendm_image4.jpg]


G-8



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image5.jpg [dftkeybankfirstamendm_image5.jpg]


G-9



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image6.jpg [dftkeybankfirstamendm_image6.jpg]


G-10



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image7.jpg [dftkeybankfirstamendm_image7.jpg]


G-11



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image8.jpg [dftkeybankfirstamendm_image8.jpg]


G-12



--------------------------------------------------------------------------------




dftkeybankfirstamendm_image9.jpg [dftkeybankfirstamendm_image9.jpg]




G-13



--------------------------------------------------------------------------------




EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain First Amended and Restated Credit
Agreement, dated July 25, 2016, by and among DUPONT FABROS TECHNOLOGY, L.P.
(“Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended,
supplemented or modified from time to time, the “Loan Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [describe assigned commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.    Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
•
Assignment.

Subject to the terms and conditions of this Agreement and the Loan Documents and
in consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, [all/a] portion of its [Revolving Credit Note
(U.S. Dollar)] [Revolving Credit Note (Alternative Currency/Dollar)] [Term Loan
Note] in the amount of $_______________ representing a $_______________ [U.S.
Dollar Revolving Credit Commitment] [Alternative Currency/Dollar Revolving
Credit Commitment] [Term Loan Commitment], and a _________________ percent
(_____%) [U.S. Dollar Revolving Credit Commitment Percentage] [Alternative
Currency/Dollar Revolving Credit Commitment Percentage] [Term Loan Commitment
Percentage], and a corresponding interest in and to all of the other rights and
obligations under the Loan Agreement and the other Loan Documents relating
thereto (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all outstanding [U.S. Dollar
Revolving Credit Loans][Alternative Currency/Dollar Revolving Credit Loans][Term
Loans] with respect to the Assigned Interests and the right to receive interest
and principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Loan Agreement having a [U.S. Dollar
Revolving Credit Commitment Percentage][Alternative Currency/Dollar Revolving
Credit Commitment Percentage][Term Loan Commitment Percentage] equal to the
amount of the respective Assigned Interests.
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit Loans, as applicable, to the
Borrower with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Loan Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”). Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.
•
Representations and Requests of Assignor.



H-1



--------------------------------------------------------------------------------



Assignor represents and warrants to Assignee (i) that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (ii) that as of the date hereof, before
giving effect to the assignment contemplated hereby the principal face amount of
Assignor’s [Revolving Credit Note (U.S. Dollar)][Revolving Credit Note
(Alternative Currency/Dollar)] [Term Loan Note] is $____________ and the
aggregate outstanding principal balance of the [U.S. Dollar Revolving Credit
Loans made by it equals $_____________] [the Alternative Currency/Dollar
Revolving Credit Loans made by it equals CAD $____________] [Term Loan made by
it equals $____________] , and (iii) that it has forwarded to the Agent the
[Revolving Credit Note (U.S. Dollar)][Revolving Credit Note (Alternative
Currency/Dollar)] [Term Loan Note] held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the Guarantors or the continued existence, sufficiency or value of any assets of
the Borrower or the Guarantors which may be realized upon for the repayment of
the Loans, or the performance or observance by the Borrower or the Guarantors of
any of their respective obligations under the Loan Documents to which it is a
party or any other instrument or document delivered or executed pursuant thereto
or in connection with the Loan; other than that it is the legal and beneficial
owner of, or has the right to assign, the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim.
Assignor requests that the Agent obtain replacement notes for each of Assignor
and Assignee as provided in the Loan Agreement.
•
Representations of Assignee. Assignee makes and confirms to the Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under Articles 14 and 18 of the Loan Agreement. Without limiting the
foregoing, Assignee (a) represents and warrants that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (b) confirms that it has received copies
of such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
has and will, independently and without reliance upon Assignor, any other Lender
or the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrower and the
Guarantors and the value of the assets of the Borrower and the Guarantors, and
taking or not taking action under the Loan Documents; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; (e) agrees that, by this Assignment, Assignee has become a party
to and will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from influence or
control by, the Borrower, any Guarantor or REIT, and is not a Defaulting Lender
or an Affiliate of a Defaulting Lender, (g) agrees that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption (or lack thereof) from deduction or withholding of any United
States federal income taxes and (h) Assignee is an Eligible Assignee or has
otherwise been approved by Agent, Issuing Lender and Borrower to the extent
required by §18.1 of the Credit Agreement. Assignee agrees that Borrower may
rely on the representation contained in Section 4(h).

•
Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ in the applicable currency
representing the aggregate principal amount outstanding of the [U.S. Dollar
Revolving Credit Loans][Alternative Currency/Dollar Revolving Credit Loans][Term
Loans] owing to Assignor under the Loan Agreement and the other Loan Documents
with respect to the Assigned Interests.

•
Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

•
Effectiveness.



H-2



--------------------------------------------------------------------------------



The effective date for this Agreement shall be _______________ (the “Assignment
Date”). Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to the Agent for acceptance and
recording in the Register by the Agent.
Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.
Upon such acceptance and recording and from and after the Assignment Date, the
Agent shall make all payments in respect of the rights and interests assigned
hereby accruing after the Assignment Date (including payments of principal,
interest, fees and other amounts) to Assignee.
All outstanding Floating Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each Floating Rate Loan.
•
Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

Notice Address:
                    
                    
                    
                    
Attn:                    
Facsimile:                

Alternative Currency Lending Office:
Same as above

Domestic Lending Office:
Same as above

LIBOR Lending Office:
Same as above

•
Payment Instructions. All payments to Assignee under the Loan Agreement shall be
made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

•
Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).

•
Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

•
Amendments. This Agreement may not be amended, modified or terminated except by
an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

•
Successors. This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted by the terms of Loan
Agreement.

[signatures on following page]


H-3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:


By:    

Title:


ASSIGNOR:


By:    

Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION,
as Agent
By:

Title:

CONSENTED TO BY:
DUPONT FABROS TECHNOLOGY, L.P.,
a Maryland limited partnership
By:
Dupont Fabros Technology, Inc.,
a Maryland corporation,
its sole General Partner

By:    

Name:    

Title:    






H-4



--------------------------------------------------------------------------------




EXHIBIT I
FORM OF LETTER OF CREDIT APPLICATION
dftkeybankfirstamend_image10.jpg [dftkeybankfirstamend_image10.jpg]




I-1



--------------------------------------------------------------------------------




dftkeybankfirstamend_image11.jpg [dftkeybankfirstamend_image11.jpg]




I-2



--------------------------------------------------------------------------------




dftkeybankfirstamend_image12.jpg [dftkeybankfirstamend_image12.jpg]




I-3



--------------------------------------------------------------------------------







H-4
ATLANTA 5707967.8
 



--------------------------------------------------------------------------------




dftkeybankfirstamend_image13.jpg [dftkeybankfirstamend_image13.jpg]




I-5



--------------------------------------------------------------------------------




dftkeybankfirstamend_image14.jpg [dftkeybankfirstamend_image14.jpg]






I-6



--------------------------------------------------------------------------------




dftkeybankfirstamend_image15.jpg [dftkeybankfirstamend_image15.jpg]




I-7



--------------------------------------------------------------------------------




EXHIBIT J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
    
[NAME OF LENDER]


By:    
Name:    
Title:    


Date:     __, 201__







J-1





--------------------------------------------------------------------------------




EXHIBIT J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
    
[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date:     __, 201__







J-2





--------------------------------------------------------------------------------




EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
    
[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date:     __, 201__







J-3



--------------------------------------------------------------------------------




EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain First Amended and Restated Credit Agreement
dated as of July 25, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among DuPont Fabros
Technology, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


.
    
[NAME OF LENDER]


By:    
Name:    
Title:    


Date:     __, 201__





J-4



--------------------------------------------------------------------------------




SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
U.S. Dollar
Revolving
Credit Commitment
U.S. Dollar
Revolving Credit Commitment Percentage*


KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason Weaver
Telephone: (216) 689-7984
Facsimile: (216) 689-4997




$59,000,000.00


10.442477876106
%
LIBOR Lending Office
Same as Above


 
 
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, New Jersey 07302
Attention: Thierry C. Le Jouan
Telephone: (212) 934-3921
Facsimile: (917) 977-3966




$64,000,000.00


11.327433628319
%
LIBOR Lending Office
Same as Above


 
 
Royal Bank of Canada
Three World Financial Center
200 Vesey Street, 12th Floor
New York, New York 10281-8098
Attention: Sheena Lee
Telephone: (212) 301-1431
Facsimile: (212) ___-____




$59,000,000.00


10.442477876106
%
LIBOR Lending Office
Same as Above


 
 
SunTrust Bank
8330 Boone Blvd., 7th Floor
Vienna, Virginia 22182
Attention: Nancy B. Richards
Telephone: (703) 442-1557
Facsimile: (703) 448-4972




$59,000,000.00


10.442477876106
%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page 1



--------------------------------------------------------------------------------



Name and Address
U.S. Dollar
Revolving
Credit Commitment
U.S. Dollar
Revolving Credit Commitment Percentage*


Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Mikhail Faybusovich
Telephone: (212) 325-5714
Facsimile: (212) 325-8615




$53,000,000.00


9.380530973451
%
LIBOR Lending Office
Same as Above


 
 
Deutsche Bank AG, NY Branch
60 Wall Street, 10th Floor
New York, NY 10005-2836
Attention: Joanna Soliman
Telephone: (212) 250-5345
Facsimile: (212) 797-8988




$52,000,000.00


9.203539823009
%
LIBOR Lending Office
Same as Above


 
 
Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Cleveland, Ohio 44114
Attention: David R. Jablonowski
Telephone: (216) 277-8667
Facsimile: (216) 277-7106




$51,500,000.00


9.115044247788
%
LIBOR Lending Office
Same as Above


 
 
Regions Bank
6805 Morrison Blvd., Suite 100
Charlotte, North Carolina 28211
Attention: Kerri Raines
Telephone: (704) 362-3564
Facsimile: (704) 362-3594




$52,500,000.00


9.292035398230
%
LIBOR Lending Office
Same as Above


 
 
TD Bank, NA
200 State Street, 8th Floor
Boston, Massachusetts 02019
Attention: Mary Merrill
Telephone: (508) 368-6571
Facsimile: (___) ___-____




$35,000,000.00


6.194690265487
%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page 2



--------------------------------------------------------------------------------



Name and Address
U.S. Dollar
Revolving
Credit Commitment
U.S. Dollar
Revolving Credit Commitment Percentage*


Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: James M. Armstrong
Telephone: (727) 567-7919
Facsimile: (866) 205-1396




$26,000,000.00


4.601769911504
%
LIBOR Lending Office
Same as Above


 
 
The Toronto-Dominion Bank, New York Branch
31 W. 52nd Street
New York, New York 10019
Attention: John Glotzbecker
Telephone: (212) 827-7532
Facsimile: (___) ___-____




$24,000,000.00


4.247787610619
%
LIBOR Lending Office
Same as Above


 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: (205) 803-4591
Facsimile: (___) ___-____




$15,000,000.00


2.654867256637
%
LIBOR Lending Office
Same as Above


 
 
Stifel Bank & Trust
501 N. Broadway, Floor 6
St. Louis, Missouri 63102
Attention: Suzanne A. Agin
Telephone: (314) 342-2992
Facsimile: (866) 202-1247




$15,000,000.00


2.654867256637
%
LIBOR Lending Office
Same as Above


 
 
TOTAL


$565,000,000.00


100
%

*Percentage may not add up to 100% due to rounding


Schedule 1.1 - Page 3



--------------------------------------------------------------------------------



SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
Alternative
Currency/Dollar
Revolving Credit Commitment
Alternative Currency/Dollar
Revolving Credit Commitment Percentage*


KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason Weaver
Telephone: (216) 689-7984
Facsimile: (216) 689-4997




$20,000,000.00


10.810810810811
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, New Jersey 07302
Attention: Thierry C. Le Jouan
Telephone: (212) 934-3921
Facsimile: (917) 977-3966




$21,000,000.00


11.351351351351
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Royal Bank of Canada
Three World Financial Center
200 Vesey Street, 12th Floor
New York, New York 10281-8098
Attention: Sheena Lee
Telephone: (212) 301-1431
Facsimile: (212) ___-____




$20,000,000.00


10.810810810811
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
SunTrust Bank
8330 Boone Blvd., 7th Floor
Vienna, Virginia 22182
Attention: Nancy B. Richards
Telephone: (703) 442-1557
Facsimile: (703) 448-4972




$20,000,000.00


10.810810810811
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page 4



--------------------------------------------------------------------------------



Name and Address
Alternative
Currency/Dollar
Revolving Credit Commitment
Alternative Currency/Dollar
Revolving Credit Commitment Percentage*


Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Mikhail Faybusovich
Telephone: (212) 325-5714
Facsimile: (212) 325-8615




$17,000,000.00


9.189189189189
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Deutsche Bank AG, NY Branch
60 Wall Street, 10th Floor
New York, NY 10005-2836
Attention: Joanna Soliman
Telephone: (212) 250-5345
Facsimile: (212) 797-8988




$18,000,000.00


9.729729729730
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Cleveland, Ohio 44114
Attention: David R. Jablonowski
Telephone: (216) 277-8667
Facsimile: (216) 277-7106




$18,000,000.00


9.729729729730
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Regions Bank
6805 Morrison Blvd., Suite 100
Charlotte, North Carolina 28211
Attention: Kerri Raines
Telephone: (704) 362-3564
Facsimile: (704) 362-3594




$17,000,000.00


9.189189189189
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page 5



--------------------------------------------------------------------------------



Name and Address
Alternative
Currency/Dollar
Revolving Credit Commitment
Alternative Currency/Dollar
Revolving Credit Commitment Percentage*


TD Bank, NA
200 State Street, 8th Floor
Boston, Massachusetts 02019
Attention: Mary Merrill
Telephone: (508) 368-6571
Facsimile: (___) ___-____




$15,000,000.00


8.108108108108
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: James M. Armstrong
Telephone: (727) 567-7919
Facsimile: (866) 205-1396




$9,000,000.00


4.864864864865
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
The Toronto-Dominion Bank, New York Branch
31 W. 52nd Street
New York, New York 10019
Attention: John Glotzbecker
Telephone: (212) 827-7532
Facsimile: (___) ___-____




$5,000,000.00


2.702702702703
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: (205) 803-4591
Facsimile: (___) ___-____




$5,000,000.00


2.702702702703
%
Alternative Currency and
LIBOR Lending Office
Same as Above


 
 
TOTAL


$185,000,000.00


100
%

*Percentage may not add up to 100% due to rounding


Schedule 1.1 - Page 6



--------------------------------------------------------------------------------



SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name
Revolving
Credit Commitment
Revolving Credit Commitment Percentage*


KeyBank National Association


$79,000,000.00


10.533333333333
%
Goldman Sachs Bank USA


$85,000,000.00


11.333333333333
%
Royal Bank of Canada


$79,000,000.00


10.533333333333
%
SunTrust Bank


$79,000,000.00


10.533333333333
%
Credit Suisse AG, Cayman Islands Branch


$70,000,000.00


9.333333333333
%
Deutsche Bank AG, NY Branch


$70,000,000.00


9.333333333333
%
Citizens Bank, N.A.


$69,500,000.00


9.266666666667
%
Regions Bank


$69,500,000.00


9.266666666667
%
TD Bank, NA


$50,000,000.00


6.666666666667
%
Raymond James Bank, N.A.


$35,000,000.00


4.666666666667
%
The Toronto-Dominion Bank, New York Branch


$29,000,000.00


3.866666666667
%
Synovus Bank


$20,000,000.00


2.666666666667
%
Stifel Bank & Trust


$15,000,000.00


2.000000000000
%
TOTAL


$750,000,000.00


100
%

*Percentage may not add up to 100% due to rounding






Schedule 1.1 - Page 7



--------------------------------------------------------------------------------




SCHEDULE 1.1
LENDERS AND COMMITMENTS


Name and Address
Term Loan
Commitment


Term Loan
Commitment Percentage*


KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason Weaver
Telephone: (216) 689-7984
Facsimile: (216) 689-4997




$33,000,000.00


13.200000000000
%
LIBOR Lending Office
Same as Above


 
 
Royal Bank of Canada
Three World Financial Center
200 Vesey Street, 12th Floor
New York, New York 10281-8098
Attention: Sheena Lee
Telephone: (212) 301-1431
Facsimile: (212) ___-____




$33,000,000.00


13.200000000000
%
LIBOR Lending Office
Same as Above


 
 
SunTrust Bank
8330 Boone Blvd., 7th Floor
Vienna, Virginia 22182
Attention: Nancy B. Richards
Telephone: (703) 442-1557
Facsimile: (703) 448-4972




$33,000,000.00


13.200000000000
%
LIBOR Lending Office
Same as Above


 
 
Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Cleveland, Ohio 44114
Attention: David R. Jablonowski
Telephone: (216) 277-8667
Facsimile: (216) 277-7106




$30,500,000.00


12.200000000000
%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page 8



--------------------------------------------------------------------------------





Name and Address
Term Loan
Commitment


Term Loan
Commitment Percentage*


Regions Bank
6805 Morrison Blvd., Suite 100
Charlotte, North Carolina 28211
Attention: Kerri Raines
Telephone: (704) 362-3564
Facsimile: (704) 362-3594




$30,500,000.00


12.200000000000
%
LIBOR Lending Office
Same as Above


 
 
TD Bank, NA
200 State Street, 8th Floor
Boston, Massachusetts 02019
Attention: Mary Merrill
Telephone: (508) 368-6571
Facsimile: (___) ___-____




$25,000,000.00


10.000000000000
%
LIBOR Lending Office
Same as Above


 
 
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: James M. Armstrong
Telephone: (727) 567-7919
Facsimile: (866) 205-1396




$17,000,000.00


6.800000000000
%
LIBOR Lending Office
Same as Above


 
 
First Tennessee Bank National Association
710 Market Street
Chattanooga, Tennessee 37402
Attn: Ty Treadwell
Telephone: (423) 757-4205
Facsimile: (423) 757-4040




$15,000,000.00


6.000000000000
%
LIBOR Lending Office
Same as Above


 
 
Stifel Bank & Trust
501 N. Broadway, Floor 6
St. Louis, Missouri 63102
Attention: Suzanne A. Agin
Telephone: (314) 342-2992
Facsimile: (866) 202-1247




$10,000,000.00


4.000000000000
%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page 9



--------------------------------------------------------------------------------





Name and Address
Term Loan
Commitment


Term Loan
Commitment Percentage*


Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: David Bowman
Telephone: (205) 803-4591
Facsimile: (___) ___-____




$10,000,000.00


4.000000000000
%
LIBOR Lending Office
Same as Above


 
 
The Toronto-Dominion Bank, New York Branch
31 W. 52nd Street
New York, New York 10019
Attention: John Glotzbecker
Telephone: (212) 827-7532
Facsimile: (___) ___-____




$8,000,000.00


3.200000000000
%
LIBOR Lending Office
Same as Above


 
 
TriState Capital Bank
789 E. Lancaster Avenue
Suite 240
Villanova, Pennsylvania 19085
Attn: Ellen Frank
Telephone: (610) 526-6771
Facsimile: (610) 581-7110




$5,000,000.00


2.000000000000
%
LIBOR Lending Office
Same as Above


 
 
TOTAL


$250,000,000.00


100
%

*Percentage may not add up to 100% due to rounding




Schedule 1.1 - Page 10



--------------------------------------------------------------------------------




Lender


Total
Commitment


Total Commitment Percentage


KeyBank National Association




$112,000,000.00


11.200000000000
%
Royal Bank of Canada




$112,000,000.00


11.200000000000
%
SunTrust Bank




$112,000,000.00


11.200000000000
%
Citizens Bank, N.A.




$100,000,000.00


10.000000000000
%
Regions Bank




$100,000,000.00


10.000000000000
%
Goldman Sachs Bank USA




$85,000,000.00


8.500000000000
%
TD Bank, NA




$75,000,000.00


7.500000000000
%
Credit Suisse AG, Cayman Islands Branch




$70,000,000.00


7.000000000000
%
Deutsche Bank AG, NY Branch




$70,000,000.00


7.000000000000
%
Raymond James Bank, N.A.




$52,000,000.00


5.200000000000
%
The Toronto-Dominion Bank, New York Branch




$37,000,000.00


3.700000000000
%
Synovus Bank




$30,000,000.00


3.000000000000
%
Stifel Bank & Trust




$25,000,000.00


2.500000000000
%
First Tennessee Bank National Association




$15,000,000.00


1.500000000000
%
TriState Capital Bank




$5,000,000.00


0.500000000000
%
 
 
 
TOTAL


$1,000,000,000.00


100
%











Schedule 1.1 - Page 11



--------------------------------------------------------------------------------




SCHEDULE 1.2
INITIAL UNENCUMBERED PROPERTIES


Data Center Facility known as ACC2, located at 44490 Chilum Place, Ashburn,
Virginia, and owned by Rhino Equity LLC;
Data Center Facility known as ACC4, located at 44480 Hastings Road, Ashburn,
Virginia, and owned by Grizzly Ventures LLC;
Data Center Facilities known as ACC5, located at 44521 Hastings Drive, Ashburn,
Virginia, and ACC6, located at 44461 Chilum Place, Ashburn, Virginia, and owned
by Fox Properties LLC;
Data Center Facility known as CH1, located at 2200 Busse Road, Elk Grove
Village, Illinois, and owned by Tarantula Ventures LLC;
Data Center Facility known as VA3, located at 1780 Business Center Drive,
Reston, Virginia, and owned by Lemur Properties LLC;
Data Center Facility known as VA4, located at 8217 Linton Hall Road,
Gainesville, Virginia, and owned by Porpoise Ventures LLC;
Data Center Facility known as SC1, located at 555 Reed Street, Santa Clara,
California, and owned by Xeres Ventures LP;
Site for future Data Center Facility to be known as ACC8, located at 21362 Smith
Switch Road, Ashburn, Virginia, and owned by Yak Ventures LLC; and
Data Center Facility known as ACC7, located at 21625 Gresham Drive, Ashburn,
Virginia and owned by Alshain Ventures LLC.








Schedule 1.2 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 1.3
EXISTING LETTERS OF CREDIT
None.








Schedule 1.3 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.3
LIST OF ALL ENCUMBRANCES ON ASSETS


1.    Credit Agreement, dated as of March 27, 2013, as amended, by and among
Quill Equity LLC, as Borrower, DuPont Fabros Technology, L.P., as Guarantor,
KeyBank National Association, as Agent and a Lender, and the other lending
institutions that are parties thereto (and the other lending institutions that
may become party thereto), as Lenders, and KeyBanc Capital Markets, as Sole Lead
Arranger and Sole Book Manager, as amended, from time to time, which is secured
by the Collateral as defined in such Credit Agreement.






Schedule 6.3 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.5
NO MATERIAL CHANGES


None.








Schedule 6.5 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.7
PENDING LITIGATION


None.








Schedule 6.7 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.15
CERTAIN TRANSACTIONS


Leasing Arrangements


REIT and one of its subsidiaries, DF Property Management LLC (“DFPM”), lease
approximately 9,337 square feet of office space in Washington, D.C., in an
office building owned by entities affiliated with REIT's Chairman of the Board
and President and Chief Executive Officer, on terms that the tenants believe are
fair and reasonable and reflect the terms that they would expect to obtain in an
arm's length transaction for the lease of comparable space. The term of such
lease expires on September 17, 2016, and REIT and DFPM have elected not to renew
the lease.






Schedule 6.15 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.20(c)
ENVIRONMENTAL RELEASES


None.






Schedule 6.20(c) - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.20(d)
REQUIRED ENVIRONMENTAL ACTIONS




None.






Schedule 6.20(d) - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.21(a)
SUBSIDIARIES


Name of Entity
Jurisdiction of Formation
Direct and Indirect Ownership Interests
DuPont Fabros Technology, L.P.
Maryland
84.5% owned by REIT
Rhino Equity LLC
Delaware
100% owned by Borrower
Quill Equity LLC
Delaware
100% owned by Borrower
Grizzly Ventures LLC
Delaware
100% owned by Borrower
Fox Properties LLC
Delaware
100% owned by Borrower
Alshain Ventures LLC
Delaware
100% owned by Borrower
Yak Ventures LLC
Delaware
100% owned by Borrower
Elk Ventures LLC
Delaware
100% owned by Borrower
Fawn Ventures LLC
Delaware
100% owned by Borrower
Lemur Properties LLC
Delaware
100% owned by Borrower
Porpoise Ventures LLC
Delaware
100% owned by Borrower
Tarantula Ventures LLC
Delaware
100% owned by Borrower
Cosmic Ventures LLC
Delaware
100% owned by Borrower
Dipper Ventures LLC
Delaware
100% owned by Borrower
Xeres Management LLC
Delaware
100% owned by Borrower
Xeres Ventures LP
Delaware
99.9% owned by Borrower, as limited partner, and 0.1% owned by Xeres Management
LLC, as general partner
Beaver Ventures LLC
Delaware
100% owned by Borrower
DF Technical Services, LLC
Delaware
100% owned by Borrower
DF Holdings I LLC
Delaware
100% owned by Borrower
DF Property Management LLC
Delaware
99% owned by Borrower and 1% owned by DF Holdings I LLC







Schedule 6.21(a) - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.21(b)
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES


None.






Schedule 6.21(b) - Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.25
MATERIAL LOAN AGREEMENTS


Senior Notes due 2021
•
Indenture, dated September 24, 2013, by and among Borrower, the Parent
Guarantor, certain of its subsidiaries and U.S. Bank National Association.

Senior Notes due 2023
•
Indenture, dated June 9, 2015, between Borrower and U.S. Bank National
Association.

•
First Supplemental Indenture, dated June 9, 2015, by and among Borrower, the
Parent Guarantor, certain of its subsidiaries and U.S. Bank National
Association, in respect of those certain 5.625% Senior Notes Due 2023.

Quill Credit Agreement
•
Credit Agreement, dated as of March 27, 2013, by and among Quill Equity LLC, as
Borrower, DuPont Fabros Technology, L.P., as Guarantor, KeyBank National
Association, as Agent and a Lender, and the other lending institutions that are
parties thereto (and the other lending institutions that may become party
thereto), as Lenders, and KeyBanc Capital Markets, as Sole Lead Arranger and
Sole Book Manager (the “Quill Credit Agreement”).

•
Each of the Loan Documents as defined in the Quill Credit Agreement.







Schedule 6.25 - Page 1



--------------------------------------------------------------------------------




SCHEDULE 8.3
INVESTMENTS
In connection with the Chapter 11 bankruptcy proceedings of Net Data Centers,
Inc. (“Net Data”) pending in United States Bankruptcy Court for the Central
District of California, Los Angeles Division (In re: Net Data Centers, Inc.,
Debtor, Case No. 2:15-bk-12690-BB), Borrower or one of its Subsidiaries
anticipates receiving an Investment, which may include a promissory note secured
by Net Data’s property relating to existing debt owed by Net Data and an equity
interest in Net Data, to settle claims related to obligations with respect to
prior contractual relationships with Net Data when it was a customer of several
of Borrower’s Subsidiaries.






Schedule 8.3 - Page 1



--------------------------------------------------------------------------------


TABLE OF CONTENTS, CONTD.




TABLE OF CONTENTS
PAGE


§1.
DEFINITIONS AND RULES OF INTERPRETATION    1

§1.1
Definitions    1

§1.2
Rules of Interpretation    40

§1.3
Exchange Rates; Currency Equivalents    41

§2.
THE CREDIT FACILITY    42

§2.1
Revolving Credit Loans    42

§2.2
Term Loans.    43

§2.3
Unused Fee; Facility Fee    44

§2.4
Reduction and Termination of the Revolving Credit Commitments    45

§2.5
Swing Loan Commitment    46

§2.6
Interest on Loans    48

§2.7
Requests for Loans    49

§2.8
Funds for Loans    50

§2.9
Use of Proceeds    51

§2.10
Letters of Credit    52

§2.11
Increase in Total Commitment    55

§2.12
Extension of Revolving Credit Maturity Date    58

§2.13
Defaulting Lenders    59

§2.14
Evidence of Debt    63

§3.
REPAYMENT OF THE LOANS    64

§3.1
Stated Maturity    64



i    
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§3.2
Mandatory Prepayments    64

§3.3
Optional Prepayments    64

§3.4
Partial Prepayments    65

§3.5
Effect of Prepayments    65

§4.
CERTAIN GENERAL PROVISIONS    65

§4.1
Conversion Options    65

§4.2
Fees    66

§4.3
[Intentionally Omitted.]    66

§4.4
Funds for Payments    66

§4.5
Computations    72

§4.6
Suspension of Floating Rate Loans    72

§4.7
Illegality    72

§4.8
Additional Interest    73

§4.9
Additional Costs, Etc.    73

§4.10
Capital Adequacy    74

§4.11
Breakage Costs    75

§4.12
Default Interest    75

§4.13
Certificate    75

§4.14
Limitation on Interest    75

§4.15
Certain Provisions Relating to Increased Costs    76

§5.
UNSECURED OBLIGATIONS; GUARANTY    77

§5.1
Collateral    77



ii    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§5.2
Additional Subsidiary Guarantors    77

§6.
REPRESENTATIONS AND WARRANTIES    79

§6.1
Corporate Authority, Etc.    79

§6.2
Governmental Approvals    80

§6.3
Title to Properties    80

§6.4
Financial Statements    80

§6.5
No Material Changes    81

§6.6
Franchises, Patents, Copyrights, Etc.    81

§6.7
Litigation    81

§6.8
No Material Adverse Contracts, Etc.    81

§6.9
Compliance with Other Instruments, Laws, Etc.    82

§6.10
Tax Status    82

§6.11
No Event of Default    82

§6.12
Investment Company Act    82

§6.13
Absence of UCC Financing Statements, Etc.    82

§6.14
[Intentionally Omitted.]    82

§6.15
Certain Transactions    82

§6.16
Employee Benefit Plans    83

§6.17
Disclosure    83

§6.18
Place of Business    84

§6.19
Regulations T, U and X    84

§6.20
Environmental Compliance    84



iii    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§6.21
Subsidiaries; Organizational Structure    86

§6.22
[Intentionally Omitted.]    87

§6.23
Property    87

§6.24
Brokers    88

§6.25
Other Debt    88

§6.26
Solvency    88

§6.27
No Bankruptcy Filing    88

§6.28
No Fraudulent Intent    88

§6.29
Transaction in Best Interests of Borrower and Guarantors; Consideration    88

§6.30
Contribution Agreement    89

§6.31
OFAC    89

§6.32
Partners and the REIT    89

§6.33
Unencumbered Properties    89

§7.
AFFIRMATIVE COVENANTS    89

§7.1
Punctual Payment    89

§7.2
Maintenance of Office    90

§7.3
Records and Accounts    90

§7.4
Financial Statements, Certificates and Information    90

§7.5
Notices    94

§7.6
Existence; Maintenance of Properties    95

§7.7
Insurance    96

§7.8
Taxes; Liens    96



iv    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§7.9
Inspection of Properties and Books    96

§7.10
Compliance with Laws, Contracts, Licenses, and Permits    97

§7.11
Further Assurances    97

§7.12
[Intentionally Omitted.]    97

§7.13
[Intentionally Omitted.]    97

§7.14
Business Operations    97

§7.15
[Intentionally Omitted.]    97

§7.16
Ownership of Real Estate    97

§7.17
Distributions of Income to Borrower    98

§7.18
Ownership Restrictions    98

§7.19
Plan Assets    98

§7.20
[Intentionally Omitted.]    98

§7.21
REIT Covenants    98

§7.22
Unencumbered Properties    99

§7.23
Sanctions Laws and Regulations    102

§8.
NEGATIVE COVENANTS    102

§8.1
Restrictions on Indebtedness    102

§8.2
Restrictions on Liens, Etc.    103

§8.3
Restrictions on Investments    105

§8.4
Merger, Consolidation    106

§8.5
Sale and Leaseback    107

§8.6
Compliance with Environmental Laws    107



v    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§8.7
Distributions    109

§8.8
Asset Sales    110

§8.9
Intentionally Omitted    110

§8.10
Restriction on Prepayment of Indebtedness    110

§8.11
[Intentionally Omitted.]    110

§8.12
Derivatives Contracts    110

§8.13
Transactions with Affiliates    110

§8.14
Equity Pledges    111

§9.
FINANCIAL COVENANTS    111

§9.1
Unencumbered Asset Tests    111

§9.2
Consolidated Total Indebtedness to Gross Asset Value    111

§9.3
Consolidated EBITDA to Consolidated Fixed Charges    111

§9.4
Minimum Consolidated Tangible Net Worth    112

§9.5
Unhedged Variable Rate Debt    112

§10.
CLOSING CONDITIONS    112

§10.1
Loan Documents    112

§10.2
Certified Copies of Organizational Documents    112

§10.3
Resolutions    112

§10.4
Incumbency Certificate; Authorized Signers    112

§10.5
Opinion of Counsel    113

§10.6
Payment of Fees    113

§10.7
Performance; No Default    113



vi    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§10.8
Representations and Warranties    113

§10.9
Proceedings and Documents    113

§10.10
Compliance Certificate    113

§10.11
Consents    113

§10.12
Contribution Agreement    113

§10.13
Existing Term Loan Agreement    113

§10.14
Other    114

§11.
CONDITIONS TO ALL BORROWINGS.    114

§11.1
Prior Conditions Satisfied    114

§11.2
Representations True; No Default    114

§11.3
Borrowing Documents    114

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.    114

§12.1
Events of Default and Acceleration    114

§12.2
Certain Cure Periods; Limitation of Cure Periods    117

§12.3
Termination of Commitments    118

§12.4
Remedies    118

§12.5
Distribution of Proceeds    119

§12.6
Collateral Account    119

§13.
SETOFF    120

§14.
THE AGENT    121

§14.1
Authorization    121

§14.2
Employees and Agents    122



vii    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§14.3
No Liability    122

§14.4
No Representations    122

§14.5
Payments    123

§14.6
Holders of Notes    123

§14.7
Indemnity    123

§14.8
Agent as Lender    123

§14.9
Resignation    124

§14.10
Duties in the Case of Enforcement    124

§14.11
Bankruptcy    125

§14.12
Reliance by Agent    125

§14.13
Approvals    125

§14.14
Borrower and Guarantors Not Beneficiary    127

§15.
EXPENSES    127

§16.
INDEMNIFICATION    128

§17.
SURVIVAL OF COVENANTS, ETC.    129

§18.
ASSIGNMENT AND PARTICIPATION    130

§18.1
Conditions to Assignment by Lenders    130

§18.2
Register    131

§18.3
New Notes    131

§18.4
Participations    132

§18.5
Pledge by Lender    133

§18.6
No Assignment by Borrower    133



viii    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§18.7
Disclosure    133

§18.8
Amendments to Loan Documents    134

§18.9
Titled Agents    134

§18.10
Mandatory Assignment    134

§19.
NOTICES    135

§20.
RELATIONSHIP    137

§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    137

§22.
HEADINGS    137

§23.
COUNTERPARTS    138

§24.
ENTIRE AGREEMENT, ETC.    138

§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    138

§26.
DEALINGS WITH THE BORROWER    138

§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.    139

§28.
SEVERABILITY    143

§29.
TIME OF THE ESSENCE    144

§30.
NO UNWRITTEN AGREEMENTS    144

§31.
REPLACEMENT NOTES    144

§32.
NO THIRD PARTIES BENEFITED    144

§33.
PATRIOT ACT    145

§34.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS    145

§35.
CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT    145



ix    



--------------------------------------------------------------------------------

TABLE OF CONTENTS, CONTD.




§36.
AUTOMATIC ALTERNATIVE CURRENCY CONVERSION    146

§37.
JUDGMENT CURRENCY    146





x    



--------------------------------------------------------------------------------


TABLE OF CONTENTS, CONTD.




EXHIBITS AND SCHEDULES
Exhibit A-1
FORM OF REVOLVING CREDIT NOTE (U.S. DOLLAR REVOLVING CREDIT COMMITMENT)

Exhibit A-2
FORM OF REVOLVING CREDIT NOTE (ALTERNATIVE CURRENCY/DOLLAR REVOLVING CREDIT
COMMITMENT)

Exhibit B
FORM OF TERM LOAN NOTE

Exhibit C
FORM OF SWING LOAN NOTE

Exhibit D
FORM OF JOINDER AGREEMENT

Exhibit E
FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit F
FORM OF LETTER OF CREDIT REQUEST

Exhibit G
FORM OF COMPLIANCE CERTIFICATE

Exhibit H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit I
FORM OF LETTER OF CREDIT APPLICATION

Exhibit J
FORMS OF U.S. TAX COMPLIANCE CERTIFICATES

Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
INITIAL UNENCUMBERED PROPERTIES

Schedule 1.3
EXISTING LETTERS OF CREDIT

Schedule 6.3
LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5
NO MATERIAL CHANGES

Schedule 6.7
PENDING LITIGATION

Schedule 6.15
CERTAIN TRANSACTIONS

Schedule 6.20(c)
ENVIRONMENTAL RELEASES

Schedule 6.20(d)
REQUIRED ENVIRONMENTAL ACTIONS

Schedule 6.21(a)
SUBSIDIARIES

Schedule 6.21(b)
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

Schedule 6.25
MATERIAL LOAN AGREEMENTS

Schedule 8.3
INVESTMENTS



Exhibit A – Page 1    



